     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 1 of 170



 1   Jeffrey R. Finley, AZ Bar No. 009683
     SCHNEIDER WALLACE COTTRELL
 2
     KONECKY WOTKYNS LLP
 3   8501 North Scottsdale Road, Suite 270
     Scottsdale, Arizona 85253
 4   Telephone: (480) 428-0143
 5   Facsimile: (866) 505-8036
     jfinley@schneiderwallace.com
 6   pvanzanzen@schneiderwallace.com
 7
     David R. Deary
 8   W. Ralph Canada, Jr.
     Jim L. Flegle
 9   Wilson E. Wray
10   John McKenzie
     Donna Lee
11   Tyler M. Simpson
12
     LOEWINSOHN FLEGLE
13   DEARY SIMON LLP
     12377 Merit Drive, Suite 900
14   Dallas, Texas 75251
15   (214) 572-1700 Telephone
     (214) 572-1717 Facsimile
16
     Attorneys for Plaintiffs
17

18                     IN THE UNITED STATES DISTRICT COURT
19                              FOR THE DISTRICT OF ARIZONA
20
     Dimitri Shivkov, individually and as a trustee    Case No. 2:18-cv-04514-SMM
21   of the Phoenix 2010 Revocable Trust; Vassil
22
     Zhivkov; Kristina Tsonev; Spectra Services,       FIRST AMENDED CLASS
     Inc.; DVS Holdings, LLC; Robert C. Miller;        ACTION COMPLAINT
23   Brenda Mae Miller; Bruce G. Robinson; Sara
     Van Alstyne Robinson; Symphony Homes,             JURY DEMAND
24   LLC; Symphony Development Corp.; Keith C.
25   Butler; Rebecca M. Butler; Eric K. Wilke; Julie
     T. Wilke; John Linder; Nina Linder; Paul M.
26   McHale; Cynthia McHale; Keith E. Pereira,
     individually and as a trustee of The Blaser
27
     Family Revocable Trust Dated March 10, 2006;
28   Kimberly Blaser, individually and as a trustee
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 2 of 170



 1   of The Blaser Family Revocable Trust Dated
     March 10, 2006; Brian R. Tiffany; Ryan P.
 2
     Frank; Katherine S. Frank; Affilion of Cobre
 3   Valley, LLC; Affilion of Huntsville, PLLC;
     Affilion of Texas PLLC; Taylor-Wilke
 4   Holdings, LLC; Traditions Emergency
 5   Medicine, P.A.; Treadstone Equity Group,
     LLC; UTA Investments, LLC; Boomerang WB,
 6   LLC; AZ Storage 1, LLC; AZ Storage 2, LLC;
     Boomerang Sonoran, LLC; RV Storage, LLC;
 7
     Stone Haven Lodge, LLC; UTA Holdings,
 8   LLC; Wilke Medical Direction, PLLC; 5T
     Capital Fund II, LLC; 5T Capital Holdings,
 9   LLC; 5T Capital LLC; Ingenuity Auto Leasing,
10   LLC; Ingenuity Aviation, LLC; Ingenuity
     Equity Group II, LLC; Ingenuity Equity Group
11   III, LLC; Ingenuity Equity Group, LLC;
     Ingenuity Leasing Company II, LLC; Ingenuity
12
     Leasing Company, LLC; Ingenuity Matrix,
13   Inc.; Ingenuity Professional Services, PLLC;
     Bourne Tempe Land, LLC; Brian Tiffany, MD,
14   PC; Cation, LLC; Florida Citrus Holdings,
15   LLC; Keith Pereira, P.C.; McHale Capital
     Management, LLC; PS Bailey, LLC; Blaser
16   Management, LLC; Blue Horizon Holdings
     LLC; Butler Medical Group, Inc.; Devotion
17
     Homes LLC; Glass House LLC; Maui Luxury
18   Rentals LLC; Silver Meadow Investing LLC;
     T&G Investments LLC; Treadstone Core3,
19   LLC; TW Management, LLC; Kamaole Luxury
20   Rentals LLC; Kannapali Beach Holdings LLC;
     Our Retirement LLC; Resiliant LLC; Nadim B.
21   Bikhazi; Karen A. Kostluk-Bikhazi; Bradley S.
     Bullard; Cathleen M. Bullard; Blake G.
22
     Welling; Stephanie G. Welling; Blake Welling
23   MD, PC; Utah Spine Care, LLC; Western
     States Medical, LLC; Ogden Clinic
24   Professional Corporation; and Borsight, Inc. on
25   behalf of themselves and all others similarly
     situated;
26
           Plaintiffs,
27
28   vs.
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 3 of 170



 1
     Artex Risk Solutions, Inc.; TSA Holdings, LLC
 2
     f/k/a Tribeca Strategic Advisors, LLC; TBS
 3   LLC d/b/a PRS Insurance; Karl Huish; Jeremy
     Huish; Jim Tehero; Arthur J. Gallagher & Co.;
 4   Debbie Inman, Epsilon Actuarial Solutions,
 5   LLC; Julie A. Ekdom; AmeRisk Consulting,
     LLC, Provincial Insurance, PCC; Tribeca
 6   Strategic Accountants, LLC; and Tribeca
     Strategic Accountants, PLC;
 7

 8                Defendants

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
28
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 4 of 170



 1                    FIRST AMENDED CLASS ACTION COMPLAINT
 2
             Defendants mass-produced a flawed insurance product that exacerbated their
 3
     clients’ tax burdens when this product legally could have, and should have, alleviated
 4

 5   Plaintiffs’ tax burdens while also providing insurance benefits. Properly implemented,

 6   captive insurance can confer legitimate tax and insurance advantages. But Defendants
 7
     did not properly implement the Captive Insurance Strategies for Plaintiffs and the Class
 8
     here. Instead, using a prepackaged collection of misrepresentations, omissions, and form
 9

10   documents common across the Class, Defendants churned out a faulty captive insurance

11   product. As designed and implemented by Defendants, this product could not deliver the
12
     insurance and tax advantages Defendants promised.        Defendants knew their insurance
13
     products could not and were not delivering the advantages Defendants promised. And
14

15   yet Defendants continued to market their flawed captive insurance product for over a

16   decade, and, indeed claim to be industry leaders to this day.
17
             Bringing together a collection of entities and individuals to use the mail and wires
18
     to develop, promote, sell, and implement captive insurance products known to be faulty
19

20   amounts to running a racketeering enterprise.        This racketeering enterprise injured

21   Plaintiffs by causing them to incur IRS penalties for claiming business insurance expense
22
     deductions while also avoiding income recognition under Section 831(b) of the Tax
23
     Code.    There were only minor, if any, variations in the misrepresentations by the
24

25   Defendants about applicable tax law and insurance standards to the members of the Class.

26   And while there are numerous Defendants participating in this unlawful enterprise, the
27   invalidity of the Captive Insurance Strategies under these tax provisions and the
28

                                                  1
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 5 of 170



 1   misrepresentations by Defendants predominate.
 2
           Dimitri Shivkov (“Shivkov”), individually and as a trustee of the Phoenix 2010
 3
     Revocable Trust, Vassil Zhivkov (“Zhivkov”), Kristina Tsonev (“Tsonev”), Spectra
 4

 5   Services, Inc. (“Spectra”), DVS Holdings, LLC, Robert C. Miller (“Miller”), Brenda Mae

 6   Miller, Bruce G. Robinson (“Robinson”), Sara Van Alstyne Robinson, Symphony
 7
     Homes, LLC, Symphony Development Corp., Keith C. Butler (“Butler”), Rebecca M.
 8
     Butler, Eric K. Wilke (“Wilke”), Julie T. Wilke, John Linder (“Linder”), Nina Linder,
 9

10   Paul M. McHale (“McHale”), Cynthia McHale, Keith E. Pereira (“Pereira”), individually

11   and as a trustee of The Blaser Family Revocable Trust Dated March 10, 2006, Kimberly
12
     Blaser, individually and as a trustee of The Blaser Family Revocable Trust Dated March
13
     10, 2006, Brian R. Tiffany (“Tiffany”), Ryan P. Frank (“Frank”), Katherine S. Frank,
14

15   Affilion of Cobre Valley, LLC, Affilion of Huntsville, PLLC, Affilion of Texas PLLC,

16   Taylor-Wilke Holdings, LLC, Traditions Emergency Medicine, P.A., Treadstone Equity
17
     Group, LLC, UTA Investments, LLC, Boomerang WB, LLC, AZ Storage 1, LLC, AZ
18
     Storage 2, LLC, Boomerang Sonoran, LLC, RV Storage, LLC, Stone Haven Lodge, LLC,
19

20   UTA Holdings, LLC, Wilke Medical Direction, PLLC, 5T Capital Fund II, LLC, 5T

21   Capital Holdings, LLC, 5T Capital LLC, Ingenuity Auto Leasing, LLC, Ingenuity
22
     Aviation, LLC, Ingenuity Equity Group II, LLC, Ingenuity Equity Group III, LLC,
23
     Ingenuity Equity Group, LLC, Ingenuity Leasing Company II, LLC, Ingenuity Leasing
24

25   Company, LLC, Ingenuity Matrix, Inc., Ingenuity Professional Services, PLLC, Bourne

26   Tempe Land, LLC, Brian Tiffany, MD, PC, Cation, LLC, Florida Citrus Holdings, LLC,
27   Keith Pereira, P.C., McHale Capital Management, LLC, PS Bailey, LLC, Blaser
28

                                               2
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 6 of 170



 1   Management, LLC, Blue Horizon Holdings LLC, Butler Medical Group, Inc., Devotion
 2
     Homes LLC, Glass House LLC, Maui Luxury Rentals LLC, Silver Meadow Investing
 3
     LLC, T&G Investments LLC, The Blaser Family Revocable Trust Dated March 10, 2006,
 4

 5   Treadstone Core3, LLC; TW Management, LLC, Kamaole Luxury Rentals LLC,

 6   Kannapali Beach Holdings LLC, Our Retirement LLC, Resiliant LLC, Nadim B. Bikhazi,
 7
     Karen A. Kostluk-Bikhazi, Bradley S. Bullard, Cathleen M. Bullard, Blake G. Welling,
 8
     Stephanie G. Welling, Blake Welling MD, PC, Utah Spine Care, LLC, Western States
 9

10   Medical, LLC, Ogden Clinic Professional Corporation, and Borsight, Inc. (collectively

11   “Plaintiffs”) file this First Amended Class Action Complaint at Law to assert claims, on
12
     behalf of themselves and all others similarly situated, against Defendants Artex Risk
13
     Solutions, Inc. (“Artex”), TSA Holdings, LLC f/k/a Tribeca Strategic Advisors , LLC
14

15   (“Tribeca”), TBS LLC d/b/a PRS Insurance (“PRS”), Karl Huish, Jeremy Huish, Jim

16   Tehero (“Tehero”), Arthur J. Gallagher & Co. (“Gallagher”), Debbie Inman (“Inman”),
17
     Epsilon Actuarial Solutions, LLC (“Epsilon”), Julie A. Ekdom (“Ekdom”), AmeRisk
18
     Consulting, LLC (“AmeRisk”), Provincial Insurance, PCC (“Provincial”), Tribeca
19

20   Strategic Accountants, LLC (“TSA Accountants, LLC”), and Tribeca Strategic

21   Accountants, PLC (“TSA Accountants, PLC”) (collectively, “Defendants”) and state as
22
     follows:
23
                             I.    JURISDICTION AND VENUE
24

25         1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(d)

26   because the Class Action Fairness Act of 2005 confers diversity jurisdiction upon this
27   Court, as members of the proposed Class are citizens of states that are different from
28

                                                3
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 7 of 170



 1   Defendants’ state(s) of citizenship, and the aggregate amount in controversy exceeds
 2
     $5,000,000. In addition, this Court has jurisdiction over Plaintiffs’ claims based on 28
 3
     U.S.C. §1331 and/or 28 U.S.C. §1337, which provide jurisdiction for claims under the
 4

 5   Racketeer Influenced and Corrupt Organizations (RICO) statute, 18 U.S.C. §1961 et seq.;

 6   and 28 U.S.C. §1367, which provides jurisdiction for supplemental state claims,
 7
     including common-law fraud and conspiracy claims.
 8
            2.     Personal jurisdiction comports with due process under the United States
 9

10   Constitution, the long-arm statutes of Arizona, and the provisions of 18 U.S.C. §1965(b)

11   and (d).
12
            3.     Without limiting the generality of the foregoing, each Defendant (directly
13
     or through agents who were at the time acting with actual and/or apparent authority and
14

15   within the scope of such authority) has:

16                 a.     transacted business in Arizona;
17
                   b.     contracted to supply or obtain services in Arizona;
18
                   c.     availed themselves intentionally of the benefits of doing business in
19                        Arizona;
20
                   d.     produced, promoted, sold, marketed, and/or distributed their
21                        products or services in Arizona and, thereby, have purposefully
                          profited from their access to markets in Arizona;
22

23                 e.     caused tortious damage by act or omission in Arizona;

24                 f.     caused tortious damage in Arizona by acts or omissions committed
25                        outside such jurisdiction while (i) regularly doing business or
                          soliciting business in such jurisdiction, and/or (ii) engaging in other
26                        persistent courses of conduct within such jurisdiction, and/or (iii)
                          deriving substantial revenue from goods used or consumed or
27                        services rendered in such jurisdiction;
28

                                                  4
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 8 of 170



 1                g.     committed acts and omissions which Defendants knew or should
                         have known would cause damage (and, in fact, did cause damage) in
 2
                         Arizona to Plaintiffs and members of the Class while (i) regularly
 3                       doing or soliciting business in such jurisdiction, and/or (ii) engaging
                         in other persistent courses of conduct within such jurisdiction, and/or
 4                       (iii) deriving substantial revenue from goods used or consumed or
 5                       services rendered in such jurisdiction;

 6                h.     engaged in a conspiracy with others doing business in Arizona that
                         caused tortious damage in Arizona; and/or
 7

 8                i.     otherwise had the requisite minimum contacts with Arizona such
                         that, under the circumstances, it is fair and reasonable to require
 9                       Defendants to come to Court to defend this action.
10
           4.     Venue is proper under 28 U.S.C. §1391, because acts giving rise to the
11
     causes of action alleged in this complaint arose in, among other places, the District of
12

13   Arizona, and the harmful effects of Defendants’ fraud and wrongful conspiracy were felt
14   in, among other places, the District of Arizona. In addition, venue is proper under 18
15
     U.S.C. §1965 because Plaintiffs Spectra Services, Inc., Affilion of Cobre Valley, LLC,
16
     Treadstone Equity Group, LLC, UTA Investments, LLC, Boomerang WB, LLC, AZ
17

18   Storage 1, LLC, AZ Storage 2, LLC, Boomerang Sonoran, LLC, RV Storage, LLC, Stone

19   Haven Lodge, LLC, TW Management, LLC, UTA Holdings, LLC, 5T Capital Fund II,
20
     LLC, 5T Capital Holdings, LLC, 5T Capital LLC, Ingenuity Auto Leasing, LLC,
21
     Ingenuity Aviation, LLC, Ingenuity Equity Group II, LLC, Ingenuity Equity Group III,
22

23   LLC, Ingenuity Equity Group, LLC, Ingenuity Leasing Company II, LLC, Ingenuity

24   Leasing Company, LLC, Ingenuity Matrix, Inc., Ingenuity Professional Services, PLLC,
25
     Brian Tiffany, MD, PC, Florida Citrus Holdings, LLC, Keith Pereira, McHale Capital
26
     Management, LLC, PS Bailey, LLC, Blaser Management, LLC, Blue Horizon Holdings
27
28   LLC, Butler Medical Group, Inc., Devotion Homes LLC, Glass House LLC, Maui

                                                 5
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 9 of 170



 1   Luxury Rentals LLC, Silver Meadow Investing LLC, T&G Investments LLC, Treadstone
 2
     Core3, LLC Plaintiff Kamaole Luxury Rentals LLC, Kannapali Beach Holdings LLC,
 3
     Our Retirement LLC, and Resiliant LLC have their principal places of business in this
 4

 5   District and because Dimitri Shivkov, Vassil Zhivkov, Kristina Tsonev, Keith Butler,

 6   Rebecca M. Butler, John Linder, Nina Linder, Paul M. McHale, Cynthia McHale, Keith
 7
     E. Pereira, Kimberly Blaser, Brian R. Tiffany, Ryan P. Frank, and Katherine S. Frank
 8
     reside in this District.
 9

10                                        II.    PARTIES

11          5.      Plaintiff Dimitri Shivkov is an individual and a citizen of Arizona. His
12   address is 3034 W. Gran Paradiso Drive Phoenix, Arizona 85086. He is also the trustee
13
     of the Phoenix 2010 Revocable Trust.
14
            6.      Plaintiff Vassil Zhivkov is an individual and a citizen of Arizona. His
15

16   address is 3034 W. Gran Paradiso Drive Phoenix, Arizona 85086.

17          7.      Plaintiff Kristina Tsonev is an individual and a citizen of Arizona. Her
18
     address is 3373 E. Leslie Dr. Gilbert, Arizona 85086.
19
            8.      Plaintiff Spectra Services, Inc. is an Arizona corporation with its principal
20
21   place of business in Phoenix, Arizona.

22          9.      Plaintiff DVS Holdings, LLC, is an Arizona limited liability company
23
     whose members are residents of Arizona with its principal place of business in Phoenix,
24
     Arizona.
25

26          10.     Plaintiff Robert C. Miller is an individual and a citizen of Utah. His

27   address is 8780 Parleys Lane, Park City, Utah 84098.
28

                                                  6
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 10 of 170



 1           11.   Plaintiff Brenda Mae Miller is an individual and a citizen of Utah. Her
 2
     address is 8780 Parleys Lane, Park City, Utah 84098.
 3
             12.   Plaintiff Bruce G. Robinson is an individual and a citizen of Utah. His
 4

 5   address is 1944 East Yale Avenue, Salt Lake, Utah 84108.

 6           13.   Sara Van Alstyne Robinson is an individual and a citizen of Utah. Her
 7
     address is 1944 East Yale Avenue, Salt Lake, Utah 84108.
 8
             14.   Plaintiff Symphony Homes, LLC is a Utah limited liability company whose
 9

10   members are residents of Utah with its principal place of business in Salt Lake City,

11   Utah.
12
             15.   Plaintiff Symphony Development Corp. is a Utah corporation with its
13
     principal place of business in Salt Lake City, Utah.
14

15           16.   Plaintiff Keith C. Butler is an individual and a citizen of Arizona. His

16   address is 2036 N Gilbert Rd., Suite 2-612, Mesa, Arizona 85203.
17
             17.   Rebecca M. Butler is an individual and a citizen of Arizona. Her address is
18
     2036 N Gilbert Rd., Suite 2-612, Mesa, Arizona 85203.
19

20           18.   Plaintiff Eric K. Wilke is an individual and a citizen of Texas. His address

21   is 3145 Arapaho Ridge Drive, College Station, TX 77845.
22
             19.   Julie T. Wilke is an individual and a citizen of Arizona. Her address is
23
     3145 Arapaho Ridge Drive, College Station, TX 77845.
24

25           20.   Plaintiff John Linder is an individual and a citizen of Arizona. His address

26   is 701 West Macaw Drive, Chandler, Arizona 85286.
27
28

                                                  7
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 11 of 170



 1         21.    Plaintiff Nina Linder is an individual and a citizen of Arizona. Her address
 2
     is 701 West Macaw Drive, Chandler, Arizona 85286.
 3
           22.    Plaintiff Paul M. McHale is an individual and a citizen of Arizona. His
 4

 5   address is 421 E. Mountain Sage Drive, Phoenix, Arizona 85048.

 6         23.    Plaintiff Cynthia McHale is an individual and a citizen of Arizona. Her
 7
     address is 421 E. Mountain Sage Drive, Phoenix, Arizona 85048.
 8
           24.    Plaintiff Keith E. Pereira is an individual and a citizen of Arizona. His
 9

10   address is 5016 Hobby Horse Drive, Phoenix, Arizona 85083. He is also a trustee of The

11   Blaser Family Revocable Trust Dated March 10, 2006.
12
           25.    Plaintiff Kimberly Blaser is an individual and a citizen of Arizona. Her
13
     address is 5016 Hobby Horse Drive, Phoenix, Arizona 85083. She is also a trustee of
14

15   The Blaser Family Revocable Trust Dated March 10, 2006.

16         26.    Plaintiff Brian R. Tiffany is an individual and a citizen of Arizona. His
17
     address is 4234 N. 58th Street, Phoenix, AZ 85018.
18
           27.    Plaintiff Ryan P. Frank is an individual and a citizen of Arizona. His
19

20   address is 3312 E. Tonto Drive, Phoenix, Arizona 85044.

21         28.    Plaintiff Katherine S. Frank is an individual and a citizen of Arizona. Her
22
     address is 3312 E. Tonto Drive, Phoenix, Arizona 85044.
23
           29.    Plaintiff Affilion of Cobre Valley, LLC is an Arizona limited liability
24

25   company whose members are residents of Arizona and Texas with its principal place of

26   business in Globe, AZ.
27
28

                                                8
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 12 of 170



 1         30.      Plaintiff Affilion of Huntsville, PLLC is a Texas professional limited
 2
     liability company whose members are residents of Arizona and Texas with its principal
 3
     place of business in Huntsville, TX.
 4

 5         31.      Plaintiff Affilion of Texas PLLC is a Texas professional limited liability

 6   company whose members are residents of Arizona and Texas with its principal place of
 7
     business in Corsicana, TX.
 8
           32.      Plaintiff Taylor-Wilke Holdings, LLC is a Texas limited liability company
 9

10   whose members are residents of Texas with its principal place of business in College

11   Station, TX.
12
           33.      Plaintiff Traditions Emergency Medicine, P.A. is a Texas professional
13
     association whose members are residents of Texas with its principal place of business in
14

15   College Station, TX.

16         34.      Plaintiff Treadstone Equity Group, LLC is an Arizona limited liability
17
     company whose members are residents of Arizona and Texas with its principal place of
18
     business in Phoenix, AZ.
19

20         35.      Plaintiff UTA Investments, LLC is an Arizona limited liability company

21   whose members are residents of Texas with its principal place of business in Chandler,
22
     AZ.
23
           36.      Plaintiff Boomerang WB, LLC is an Arizona limited liability company
24

25   whose members are residents of Arizona and Texas with its principal place of business in

26   Mesa, AZ.
27
28

                                                 9
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 13 of 170



 1         37.    Plaintiff AZ Storage 1, LLC, is an Arizona limited liability company whose
 2
     members are residents of Arizona with its principal place of business in Chandler, AZ.
 3
           38.    Plaintiff AZ Storage 2, LLC, is an Arizona limited liability company whose
 4

 5   members are residents of Arizona with its principal place of business in Chandler, AZ.

 6         39.    Plaintiff Boomerang Sonoran, LLC is an Arizona limited liability company
 7
     whose members are residents of Arizona and Texas with its principal place of business in
 8
     Mesa, AZ.
 9

10         40.    Plaintiff RV Storage, LLC is an Arizona limited liability company whose

11   members are residents of Arizona with its principal place of business in Chandler, AZ.
12
           41.    Plaintiff Stone Haven Lodge, LLC is an Arizona limited liability company
13
     whose members are residents of Arizona with its principal place of business in Mesa, AZ.
14

15         42.    Plaintiff UTA Holdings, LLC, is an Arizona limited liability company

16   whose members are residents of Arizona with its principal place of business in Chandler,
17
     AZ.
18
           43.    Plaintiff Wilke Medical Direction, PLLC is a Texas professional limited
19

20   liability company whose members are residents of Texas with its principal place of

21   business in College Station, TX.
22
           44.    Plaintiff 5T Capital Fund II, LLC, is an Arizona limited liability company
23
     whose members are residents of Arizona and Texas with its principal place of business in
24

25   Mesa, AZ.

26
27
28

                                                10
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 14 of 170



 1         45.    Plaintiff 5T Capital Holdings, LLC is an Arizona limited liability company
 2
     whose members are residents of Arizona and Texas with its principal place of business in
 3
     Mesa, AZ.
 4

 5         46.    Plaintiff 5T Capital LLC, is an Arizona limited liability company whose

 6   members are residents of Arizona and Texas with its principal place of business in Mesa,
 7
     AZ.
 8
           47.    Plaintiff Ingenuity Auto Leasing, LLC is an Arizona limited liability
 9

10   company whose members are residents of Arizona with its principal place of business in

11   Mesa, AZ.
12
           48.    Plaintiff Ingenuity Aviation, LLC is an Arizona limited liability company
13
     whose members are residents of Arizona with its principal place of business in Mesa, AZ.
14

15         49.    Plaintiff Ingenuity Equity Group II, LLC is an Arizona limited liability

16   company whose members are residents of Arizona with its principal place of business in
17
     Mesa, AZ.
18
           50.    Plaintiff Ingenuity Equity Group III, LLC is an Arizona limited liability
19

20   company whose members are residents of Arizona with its principal place of business in

21   Mesa, AZ.
22
           51.    Plaintiff Ingenuity Equity Group, LLC is an Arizona limited liability
23
     company whose members are residents of Arizona with its principal place of business in
24

25   Mesa, AZ.

26
27
28

                                               11
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 15 of 170



 1          52.    Plaintiff Ingenuity Leasing Company II, LLC is an Arizona limited liability
 2
     company whose members are residents of Arizona with its principal place of business in
 3
     Mesa, AZ.
 4

 5          53.    Plaintiff Ingenuity Leasing Company, LLC is an Arizona limited liability

 6   company whose members are residents of Arizona with its principal place of business in
 7
     Mesa, AZ.
 8
            54.    Plaintiff Ingenuity Matrix, Inc., is an Arizona corporation with its principal
 9

10   place of business in Mesa, AZ.

11          55.    Plaintiff Ingenuity Professional Services, PLLC, is an Arizona professional
12
     limited liability company whose members are residents of Arizona with its principal
13
     place of business in Mesa, AZ.
14

15          56.    Plaintiff Bourne Tempe Land, LLC is a Texas professional limited liability

16   company whose members are residents of Texas with its principal place of business in
17
     College Station, TX.
18
            57.    Plaintiff Brian Tiffany, MD, PC is an Arizona professional corporation with
19

20   its principal place of business in Phoenix, AZ.

21          58.    Plaintiff Cation, LLC is a Florida limited liability company whose members
22
     are residents of Arizona with its principal place of business in Cape Coral, FL.
23
            59.    Plaintiff Florida Citrus Holdings, LLC is an Arizona limited liability
24

25   company whose members are residents of Arizona with its principal place of business in

26   Scottsdale, AZ.
27
28

                                                 12
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 16 of 170



 1         60.      Plaintiff Keith Pereira, P.C. is an Arizona professional corporation with its
 2
     principal place of business in Phoenix, AZ.
 3
           61.      Plaintiff McHale Capital Management, LLC, is an Arizona limited liability
 4

 5   company whose members are residents of Arizona with its principal place of business in

 6   Phoenix, AZ.
 7
           62.      Plaintiff PS Bailey, LLC, is an Arizona limited liability company whose
 8
     members are residents of Arizona with its principle place of business in Phoenix, AZ.
 9

10         63.      Plaintiff Blaser Management, LLC, is an Arizona limited liability company

11   whose members are residents of Arizona with its principle place of business in Phoenix,
12
     AZ.
13
           64.      Plaintiff Blue Horizon Holdings LLC, is an Arizona limited liability
14

15   company whose members are residents of Arizona with its principle place of business in

16   Phoenix, AZ.
17
           65.      Plaintiff Butler Medical Group, Inc., is an Arizona limited liability
18
     company whose members are residents of Arizona with its principle place of business in
19

20   Phoenix, AZ.

21         66.      Plaintiff Devotion Homes LLC, is an Arizona limited liability company
22
     whose members are residents of Arizona with its principle place of business in Phoenix,
23
     AZ.
24

25         67.      Plaintiff Glass House LLC, is an Arizona limited liability company whose

26   members are residents of Arizona with its principle place of business in Phoenix, AZ.
27
28

                                                   13
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 17 of 170



 1         68.      Plaintiff Maui Luxury Rentals LLC, is an Arizona limited liability company
 2
     whose members are residents of Arizona with its principle place of business in Mesa, AZ.
 3
           69.      Plaintiff Silver Meadow Investing LLC, is an Arizona limited liability
 4

 5   company whose members are residents of Arizona with its principle place of business in

 6   Phoenix, AZ.
 7
           70.      Plaintiff T&G Investments LLC is an Arizona limited liability company
 8
     whose members are residents of Arizona with its principle place of business in Phoenix,
 9

10   AZ.

11         71.      Plaintiff Treadstone Core3, LLC is an Arizona limited liability company
12
     whose members are residents of Arizona and Texas with its principle place of business in
13
     Tempe, AZ.
14

15         72.      Plaintiff TW Management, LLC, is a Texas limited liability company

16   whose members are residents of Texas with its principle place of business in College
17
     Station, TX.
18
           73.      Plaintiff Kamaole Luxury Rentals LLC, is an Arizona limited liability
19

20   company whose members are residents of Arizona with its principle place of business in

21   Mesa, AZ.
22
           74.      Plaintiff Kannapali Beach Holdings LLC, is an Arizona limited liability
23
     company whose members are residents of Arizona with its principle place of business in
24

25   Mesa, AZ.

26
27
28

                                                 14
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 18 of 170



 1         75.    Plaintiff Our Retirement LLC, is an Arizona limited liability company
 2
     whose members are residents of Arizona with its principle place of business in Phoenix,
 3
     AZ.
 4

 5         76.    Plaintiff Resiliant LLC, is an Arizona limited liability company whose

 6   members are residents of Arizona with its principle place of business in Phoenix, AZ.
 7
           77.    Plaintiff Nadim Bikhazi is an individual and a citizen of Utah. His address
 8
     is 689 Windsor Lane, Kaysville, Utah 84037.
 9

10         78.    Plaintiff Karen A. Kostluk-Bikhazi is an individual and a citizen of Utah.

11   Her address is 689 Windsor Lane, Kaysville, Utah 84037.
12
           79.    Plaintiff Bradley S. Bullard is an individual and a citizen of Utah. His
13
     address is 34 Robyn Way, Farmington, Utah 84025.
14

15         80.    Plaintiff Cathleen M. Bullard is an individual and a citizen of Utah. Her

16   address is 34 Robyn Way, Farmington, Utah 84025.
17
           81.    Plaintiff Blake G. Welling is an individual and a citizen of Utah. His
18
     address is 4909 Skyline Dr., Ogden UT, 84403.
19

20         82.    Plaintiff Stephanie G. Welling is an individual and a citizen of Utah. Her

21   address is 4909 Skyline Dr., Ogden UT, 84403.
22
           83.    Plaintiff Blake Welling MD, PC is a Utah professional corporation with its
23
     principal place of business in Ogden, UT.
24

25         84.    Plaintiff Utah Spine Care, LLC is a Utah limited liability company whose

26   members are residents of Utah with its principle place of business in Ogden, UT.
27
28

                                                 15
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 19 of 170



 1          85.    Plaintiff Western States Medical, LLC is a Utah limited liability company
 2
     whose members are residents of Utah with its principle place of business in Mountain
 3
     Green, UT.
 4

 5          86.    Plaintiff Ogden Clinic Professional Corporation is a Utah professional

 6   corporation with its principal place of business in Ogden, UT.
 7
            87.    Plaintiff Borsight, Inc. is a Utah corporation with its principal place of
 8
     business in Ogden, UT.
 9

10          88.    Defendant Artex Risk Solutions, Inc. is a corporation organized and

11   existing under the laws of Delaware with its principal place of business in Rolling
12
     Meadows, Illinois. It is a wholly owned subsidiary of Defendant Gallagher. Artex is
13
     registered to do business in Arizona with the Arizona Corporation Commission and at all
14

15   relevant times has maintained an office in Mesa, Arizona. Artex’s registered agent for

16   service of process in Arizona is Corporation Service Company, 8825 N 23rd Avenue,
17
     Suite 100, Phoenix, AZ 85021. This Court has personal jurisdiction over Artex pursuant
18
     to the Constitutions and laws of the United States and the State of Arizona.         At all
19

20   relevant times, Artex has done and is doing business in the State of Arizona.            As

21   described hereafter, Artex has contracted with Arizona residents, and either of parties was
22
     to perform the contract in whole or in part in the State of Arizona. Additionally, Artex
23
     has committed torts, in whole or in part, in the State of Arizona, including intentional
24

25   tortious acts directed at residents of the State of Arizona, where the brunt of the harm was

26   felt. In addition, venue and jurisdiction as to this defendant are proper in this District
27   under 18 U.S.C. §1965.
28

                                                 16
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 20 of 170



 1            89.   Defendant TSA Holdings, LLC f/k/a Tribeca Strategic Advisors, LLC
 2
     (“Tribeca”) is a limited liability company organized and existing under the laws of
 3
     Arizona with its principal place of business in Mesa, AZ. At all relevant times, Tribeca
 4

 5   has maintained an office in Mesa, Arizona. Tribeca’s registered agent for service of

 6   process in Arizona is HC Agents LLC, 1635 N Greenfield Rd, Suite 115, Mesa, AZ
 7
     85205. This Court has personal jurisdiction over Tribeca pursuant to the Constitutions
 8
     and laws of the United States and the State of Arizona.            In addition, venue and
 9

10   jurisdiction as to this defendant are proper in this District under 18 U.S.C. §1965.

11            90.   Defendant TBS LLC d/b/a PRS Insurance is a limited liability company
12
     organized and existing under the laws of Arizona with its principal place of business in
13
     Mesa, AZ. At all relevant times, PRS has maintained an office in Mesa, Arizona. PRS’s
14

15   registered agent for service of process in Arizona is HC Agents LLC, 1635 N Greenfield

16   Rd, Suite 115, Mesa, AZ 85205. This Court has personal jurisdiction over PRS pursuant
17
     to the Constitutions and laws of the United States and the State of Arizona. In addition,
18
     venue and jurisdiction as to this defendant are proper in this District under 18 U.S.C.
19

20   §1965.

21            91.   Defendant Karl Huish is an individual and, on information and belief, a
22
     citizen of Arizona. Upon information and belief, Karl Huish’s business address is 1635
23
     N. Greenfield Rd, Suite 127, Mesa, Arizona 85205. Karl Huish is or was during the
24

25   relevant period an employee of Artex, with an office in Mesa, Arizona. In addition,

26   venue and jurisdiction as to this defendant are proper in this District under 18 U.S.C.
27   §1965.
28

                                                  17
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 21 of 170



 1            92.   Defendant Jeremy Huish is an individual and, on information and belief, a
 2
     citizen of Arizona. Upon information and belief, Jeremy Huish’s business address is
 3
     1635 N. Greenfield Rd, Suite 127, Mesa, Arizona 85205. Jeremy Huish is or was during
 4

 5   the relevant period an employee of Artex, with an office in Mesa, Arizona. In addition,

 6   venue and jurisdiction as to this defendant are proper in this District under 18 U.S.C.
 7
     §1965.
 8
              93.   Defendant Jim Tehero is an individual and, on information and belief, a
 9

10   citizen of Arizona. Upon information and belief, Tehero’s business address is 1635 N.

11   Greenfield Rd, Suite 127, Mesa, Arizona 85205. Tehero is or was during the relevant
12
     period an employee of Artex, with an office in Mesa, Arizona. In addition, venue and
13
     jurisdiction as to this defendant are proper in this District under 18 U.S.C. §1965.
14

15            94.   Defendant Arthur J. Gallagher & Co. is a corporation organized and

16   existing under the laws of Delaware with its principal place of business in Rolling
17
     Meadows, Illinois. It wholly owns Defendant Artex. Gallagher is registered to do
18
     business in Arizona with the Arizona Corporation Commission and at all relevant times
19

20   has maintained an office in Mesa, Arizona. Gallagher’s registered agent for service of

21   process in Arizona is the Prentice-Hall Corporation, 8825 N 23rd Avenue, Suite 100,
22
     Phoenix, AZ 85021. This Court has personal jurisdiction over Gallagher pursuant to the
23
     Constitutions and laws of the United States and the State of Arizona. In addition, venue
24

25   and jurisdiction as to this defendant are proper in this District under 18 U.S.C. §1965.

26            95.   Defendant Debbie Inman is an individual and, on information and belief, a
27   citizen of Illinois. Upon information and belief, Inman’s business address is 2850 Golf
28

                                                  18
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 22 of 170



 1   Road, Rolling Meadows, Illinois, 60008. Inman is or was during the relevant period an
 2
     employee of Artex. This Court has personal jurisdiction over Inman pursuant to the
 3
     Constitutions and laws of the United States and the State of Arizona.        At all relevant
 4

 5   times, Inman has done and is doing business in the State of Arizona. As described

 6   hereafter, Inman has committed torts, in whole or in part, in the State of Arizona,
 7
     including intentional tortious acts directed at a resident of the State of Arizona, where the
 8
     brunt of the harm was felt. Inman has purposefully availed herself of the benefits and
 9

10   protections of the laws of the State of Arizona and could reasonably anticipate being

11   subject to the jurisdiction of courts of the State of Arizona. This suit against Inman will
12
     not offend traditional notions of fair play and substantial justice and is consistent with
13
     due process of law.
14

15          96.    Defendant Epsilon Actuarial Solutions, LLC is a limited liability company

16   organized and existing under the laws of Arizona with its principal place of business in
17
     Gilbert, Arizona. Epsilon’s registered agent for service of process is Julie A. Ekdom,
18
     1507 E. Treasure Cove Dr., Gilbert, AZ 85234. This Court has personal jurisdiction over
19

20   Epsilon pursuant to the Constitutions and laws of the United States and the State of

21   Arizona. In addition, venue and jurisdiction as to this defendant are proper in this
22
     District under 18 U.S.C. §1965.
23
            97.    Defendant Julie A. Ekdom is an individual and, on information and belief, a
24

25   citizen of Arizona. Upon information and belief, Ekdom’s business address is 1507 E.

26   Treasure Cove Dr., Gilbert, AZ 85234. Ekdom is or was during the relevant period a
27
28

                                                  19
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 23 of 170



 1   principal and chief executive officer of Epsilon. In addition, venue and jurisdiction as to
 2
     this defendant are proper in this District under 18 U.S.C. §1965.
 3
            98.    Defendant AmeRisk Consulting, LLC is a limited liability company
 4

 5   organized and existing under the laws of Arizona with its principal place of business in

 6   Phoenix, Arizona. AmeRisk’s registered agent for service of process is WAS Inc., 9141
 7
     E. Hidden Spur Trl., Scottsdale, AZ 85255. This Court has personal jurisdiction over
 8
     AmeRisk pursuant to the Constitutions and laws of the United States and the State of
 9

10   Arizona. In addition, venue and jurisdiction as to this defendant are proper in this

11   District under 18 U.S.C. §1965.
12
            99.    Defendant Provincial Insurance, PCC is a protected cell company organized
13
     and existing under the laws of Anguilla. Provincial is domiciled in Anguilla and is not
14

15   licensed in the United States. At all relevant times, Provincial has done and is doing

16   business in the State of Arizona, and maintains a regular place of business at 1635 N.
17
     Greenfield Rd, Suite 127, Mesa, Arizona 85205. Provincial does not currently have a
18
     designated agent upon whom service may be made in this civil action. As described
19

20   hereafter, Provincial has contracted with Arizona residents, and either of the parties was

21   to perform the contract in whole or in part in the State of Arizona.          Additionally,
22
     Provincial has committed torts, in whole or in part, in the State of Arizona, including
23
     intentional tortious acts directed at a resident of the State of Arizona, where the brunt of
24

25   the harm was felt. Provincial’s conduct in the State of Arizona has been committed by

26   officers, directors, employees, and/or agents of Provincial acting within the scope of their
27   employment or agency. Provincial has purposefully availed itself of the benefits and
28

                                                 20
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 24 of 170



 1   protections of the laws of the State of Arizona and could reasonably anticipate being
 2
     subject to the jurisdiction of courts of the State of Arizona. This suit against Provincial
 3
     will not offend traditional notions of fair play and substantial justice and is consistent
 4

 5   with due process of law. In addition, venue and jurisdiction as to this Defendant are

 6   proper in this District under 18 U.S.C. §1965.
 7
            100.   Defendant Tribeca Strategic Accountants, is a limited liability company
 8
     organized and existing under the laws of Arizona with its principal place of business in
 9

10   Mesa, Arizona. TSA Accountants, LLC’s registered agent for service of process is HC

11   AGENTS LLC, 1635 N. Greenfield Rd #115, Mesa, AZ 85205, USA. This Court has
12
     personal jurisdiction over TSA Accountants, LLC pursuant to the Constitutions and laws
13
     of the United States and the State of Arizona. In addition, venue and jurisdiction as to
14

15   this defendant are proper in this District under 18 U.S.C. §1965.

16          101.   Defendant Tribeca Strategic Accountants, PLC a Professional limited
17
     liability company organized and existing under the laws of Arizona with its principal
18
     place of business in Gilbert, Arizona. TSA Accountants, PLC’s registered agent for
19

20   service of process is Justin L. Hardy, 230 E. Baylor Ln., Gilbert, AZ 85296, USA. This

21   Court has personal jurisdiction over TSA Accountants, LLC pursuant to the Constitutions
22
     and laws of the United States and the State of Arizona.             In addition, venue and
23
     jurisdiction as to this defendant are proper in this District under 18 U.S.C. §1965.
24

25                             III.   NATURE OF THE CLAIMS

26   A.     The Captive Insurance Strategies

27          102.   Plaintiffs, on their own behalf and on behalf of the Class, as herein defined,
28
     bring this action against Defendants seeking the recovery of damages that Plaintiffs and
                                                  21
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 25 of 170



 1   the Class sustained in connection with their participation in Captive Insurance Strategies
 2
     that Defendants designed, developed, promoted, sold, implemented, and managed.
 3
     Plaintiffs, on their own behalf and on behalf of the Class, bring claims for breach of
 4

 5   fiduciary duty, negligence, negligent misrepresentation, disgorgement, rescission, fraud,

 6   violations of the Racketeer Influenced and Corrupt Organizations Act (18 U.S.C.
 7
     §§1961–1968), violations of Arizona’s RICO statute (A.R.S. §13-2301, et seq.), breach
 8
     of contract/duty of good faith and fair dealing, civil conspiracy, and aiding and abetting
 9

10   breaches of fiduciary duty and fraud.       Plaintiffs and the Class seek compensatory

11   damages against Defendants for damages arising from Captive Insurance Strategies that
12
     Plaintiffs and the Class entered into and utilized on their federal and state tax returns on
13
     the promotions and advice of Defendants from 2005 onwards (“Captive Insurance
14

15   Strategies”). Unbeknownst to Plaintiffs and the Class, the Defendants and the Other

16   Participants1 jointly and in concert developed, promoted, sold, implemented, and
17
     managed the Captive Insurance Strategies.
18
            103.   The Captive Insurance Strategies are set forth in detail below.           The
19

20   Defendants and the Other Participants, acting pursuant to an elaborate and carefully

21   devised common scheme and unlawful conspiracy, counseled and advised Plaintiffs and
22
     the Class to undertake the Captive Insurance Strategies, claiming the Captive Insurance
23
     Strategies would provide non-tax benefits including, but not limited to, lawful insurance
24

25   coverage, and in addition would legally reduce Plaintiffs’ and the Class’s federal and

26
27
     1
       The “Other Participants” include individuals and entities such as Monterra Captive
     Insurance Management, LLC actuaries, underwriters, attorneys, accountants, brokers, and
28
     others not named as Defendants herein who assisted Defendants in designing, promoting,
     selling, implementing, and managing the Captive Insurance Strategies.
                                                 22
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 26 of 170



 1   state taxes. At the time Defendants marketed and sold the Captive Insurance Strategies to
 2
     Plaintiffs and the Class, Defendants knew or should have known that the Captive
 3
     Insurance Strategies did not provide insurance recognized under the Internal Revenue
 4

 5   Code (“IRC” or “Code”) and would not and could not yield the tax treatment Defendants

 6   represented. Importantly, Defendants’ primary motive in their pre-planned scheme was
 7
     to exact significant fees and commissions from Plaintiffs and the Class. The Internal
 8
     Revenue Service (“IRS”) ultimately determined that Plaintiffs and the Class owed
 9

10   substantial back taxes, interest, and penalties as a result of their participation in the

11   Captive Insurance Strategies.
12
            104.   It was not reasonable to expect that Plaintiffs and the Class were
13
     knowledgeable and they were not, in fact, knowledgeable about complex insurance and
14

15   tax matters, including tax law and captive insurance.            Plaintiffs and the Class

16   detrimentally relied on Defendants as their trusted insurance, tax, actuarial, and
17
     underwriting advisors for comprehensive insurance, tax, actuarial, and underwriting
18
     advice, and upon Defendants’ repeated unequivocal representations that the Captive
19

20   Insurance Strategies were completely legal tax-advantaged insurance strategies within the

21   meaning of Code section 831(b), which created actual insurance—not self-insurance, as
22
     defined under the Code—and had the requisite business purpose and economic purpose to
23
     be fully deductible for tax purposes as insurance expense and not illegal tax shelters.
24

25          105.   Unbeknownst to Plaintiffs and the Class, Defendants entered into

26   undisclosed, illegal business arrangements with each other and the Other Participants.
27   Through these arrangements, Defendants systematically identified potential or existing
28

                                                  23
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 27 of 170



 1   clients who had substantial income in a particular tax year. The Defendants unlawfully
 2
     abused their positions of trust, confidence, and prestige with their clients, including
 3
     Plaintiffs and the Class—in accordance with the Defendants’ pre-planned and fraudulent
 4

 5   scheme—by fraudulently inducing those clients into transactions with Defendants for

 6   legal, accounting, tax, insurance, and actuarial advice and services in connection with the
 7
     Captive Insurance Strategies.
 8
            106.   Each of the Defendants and Other Participants knew or should have known
 9

10   that these purported tax-advantaged Captive Insurance Strategies were, in reality, nothing

11   more than illegal and abusive tax shelters. To profit from their scheme, the Defendants
12
     and Other Participants intentionally concealed the true nature of the strategies from tax
13
     authorities and from Plaintiffs and the Class.
14

15          107.   The Defendants and Other Participants knew or should have known that the

16   IRS would disallow the Captive Insurance Strategies, due to inter alia the lack of
17
     business purpose and economic substance to the transactions in the way they designed,
18
     implemented, and managed them; the improper circular flow of funds, including the use
19

20   of funds being cycled as loans or distributions back to Plaintiffs and the Class; the lack of

21   proper risk shifting and risk distributions; and most importantly, the organizational
22
     scheme that was designed by the Defendants primarily to allow them to charge and
23
     collect, in multiple ways, fees and expenses across the entire structure, without any real
24

25   intent to fund the captive insurance companies for real risk management and in a

26   structure that supported actual insurance and re-insurance purposes. Despite these issues,
27
28

                                                  24
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 28 of 170



 1   Defendants and Other Participants continued to promote and sell the Captive Insurance
 2
     Strategies and advise Plaintiffs and the Class they were lawful.
 3
            108.   Defendants prepared federal tax returns in connection with the Captive
 4

 5   Insurance Strategies, and the Defendants and Other Participants advised Plaintiffs and the

 6   Class to sign and file individual federal tax returns using and reporting the deductions
 7
     generated by the Captive Insurance Strategies. Even after the Defendants and Other
 8
     Participants learned that the IRS had begun to audit and disallow deductions claimed
 9

10   through similar tax strategies, the Defendants and other Participants continued to advise,

11   promote, and encourage Plaintiffs and the Class to use the Captive Insurance Strategies to
12
     offset income and/or capital gains on their income tax returns.
13
            109.   After Defendants and convinced their clients to pursue the tax-advantaged
14

15   Captive Insurance Strategies, Defendants jointly worked with each client to execute the

16   technical portion of the Captive Insurance Strategies and then operated and managed all
17
     aspects of the Plaintiffs and Class members’ Captive Insurance Strategies.           Artex
18
     prepared certain federal tax returns for entities that were used to implement the Captive
19

20   Insurance Strategies and for the individual Plaintiffs and the Class. At no point in time

21   did the Defendants or the Other Participants ever disclose to Plaintiffs and the Class that
22
     they had conspired to fraudulently, recklessly, or negligently, design, promote, sell,
23
     implement, and manage the Captive Insurance Strategies, and were in no way
24

25   independent from each other. These facts only recently were discovered by Plaintiffs and

26   include the presence in the transactions of so many affiliated and related parties with no
27
28

                                                 25
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 29 of 170



 1   arms-length supporting business purpose to manage, shift, insure and minimize risk
 2
     factors in any actual insurance business.
 3
            110.   Unbeknownst to Plaintiffs and the Class, the Defendants and Other
 4

 5   Participants conspired to design, promote, sell, implement, and manage the Captive

 6   Insurance Strategies for the purpose of receiving and splitting substantial fees. The
 7
     receipt of those fees was the primary, if not sole, motive of Defendants in the
 8
     development and execution of the Captive Insurance Strategies.           Unbeknownst to
 9

10   Plaintiffs and the Class, the Defendants designed the Captive Insurance Strategies and

11   conspired to provide a veneer of legitimacy to one another’s opinions of the lawfulness
12
     and tax consequences of the Captive Insurance Strategies by agreeing to the
13
     representations and advice that would be made to Plaintiffs and the Class.
14

15          111.   Artex represented to its clients, including Plaintiffs and the Class that the

16   Artex tax and insurance professionals had designed proprietary tax-advantaged insurance
17
     plans that would provide non-tax benefits including, but not limited to, lawful insurance
18
     coverage, and in addition would legally reduce the federal and state taxes for the
19

20   Plaintiffs and the Class. Further, Artex structured the arrangements so that Plaintiffs and

21   the Class could “borrow back” or distribute any excess funds used in the insurance
22
     arrangements. Artex and the Defendants represented that this arrangement was lawful.
23
     However, Artex and the other Defendants knew or should have known that such
24

25   borrowing or distributions of excess premiums was impermissible under applicable law

26   known to Defendants and the Other Participants. In reality, insurance companies do not
27   provide opportunities and benefits for the insured to access any excess funds without the
28

                                                 26
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 30 of 170



 1   funds being loaned at market rates and also being secured by actual cash value or other
 2
     collateral that can support repayment of the loan if enforced. Defendants further knew or
 3
     should have known that the Captive Insurance Strategies did not comply with the
 4

 5   applicable insurance and tax laws for several reasons, including but not limited to failing

 6   to properly shift risk, distribute risk, or operate as lawful insurance companies operate.
 7
     Defendants knew or should have known that these “Captive Insurance Strategies” were,
 8
     in reality, nothing more than illegal and abusive tax shelters. To profit from their
 9

10   scheme, Defendants counted on their ability to conceal the true nature of the Captive

11   Insurance Strategies from Plaintiffs, the Class, and tax authorities – which they did.
12
            112.   Despite Defendants’ knowledge that the Captive Insurance Strategies were
13
     illegal and abusive tax shelters, Artex assisted Plaintiffs and the Class with the
14

15   preparation of certain of their federal and state tax returns using the represented legal tax

16   deductions generated by the Captive Insurance Strategies.
17
            113.   The Defendants and Other Participants aggressively implemented their
18
     fraudulent scheme. The Defendants and the Other Participants solicited their own clients
19

20   to enter into the Captive Insurance Strategies. The Defendants and the Other Participants

21   identified successful individuals—such as Plaintiffs and the Class—as potential clients
22
     based on the knowledge of the Defendants and the Other Participants of the finances of
23
     the Plaintiffs and the Class, and identified and established a network of other
24

25   professionals who could and would serve as a referral source of potential clients.

26          114.   The receipt of fees and pecuniary gain from those fees was the primary
27   motive for the Defendants and Other Participants’ conduct; the provision of professional
28

                                                  27
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 31 of 170



 1   services to clients was merely an incidental byproduct of, not a motivating factor for, the
 2
     Defendants and Other Participants’ conduct alleged herein. Further, the Defendants and
 3
     Other Participants’ arrangement gave each of the participating Defendants and Other
 4

 5   Participants an unlawful incentive to promote and implement captive insurance

 6   arrangements that unlawfully provided Plaintiffs and the Class, via the “loans” and/or
 7
     distributions, with readily available cash “at will” to pay for professional services
 8
     allegedly rendered by Defendants and Other Participants, but failed to satisfy the
 9

10   applicable insurance and tax laws, including the economic substance, business purpose

11   and step transaction doctrines. This was partly because the form and economic substance
12
     of the arrangements were to drive clients to claim tax deductions for expenses that could
13
     not be properly justified, to subsequently avoid taxes with unsecured “borrow back”
14

15   provisions, and to cycle back premiums to affiliated parties for those purported expenses.

16          115.   The Defendants and Other Participants had a financial, business, and
17
     property interest in inducing Plaintiffs and the Class, as well as other clients, to enter into
18
     Captive Insurance Strategies, and to do so, promised, opined, and assured Plaintiffs and
19

20   the Class that the Captive Insurance Strategies complied with all applicable insurance and

21   tax laws and would legally reduce taxes for Plaintiffs and the Class.
22
            116.   At all times alleged herein, Defendants knew that Plaintiffs and the Class
23
     placed reasonable trust and faith in Defendants as the insurance, legal, tax, actuarial, and
24

25   underwriting advisors for Plaintiffs and the Class with respect to all aspects of the

26   Captive Insurance Strategies.
27
28

                                                   28
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 32 of 170



 1          117.   Based on Defendants’ promotions, misrepresentations, and omissions,
 2
     Plaintiffs and the Class paid substantial fees to Defendants and the Other Participants to
 3
     implement the Captive Insurance Strategies. Ultimately, as a direct result of Defendants’
 4

 5   fraudulent unlawful conduct, the IRS disallowed the tax effects of the Captive Insurance

 6   Strategies entered by the Plaintiffs and the Class and assessed Plaintiffs and the Class
 7
     with, among other things, substantial back-taxes, interest, and penalties.
 8
     B.     Captive Insurance Strategies Unlawfully Promoted to Plaintiffs and the Class
 9
            1.     Captive Insurance Generally
10

11          118.   Premiums paid for insurance are deductible as ordinary and necessary

12   business expenses under 26 USC § 162(a); Sec. 1.162-1(a), Income Tax Regs. But
13
     amounts set aside in a loss reserve as self-insurance are not. The question of whether
14
     amounts paid are deductible as insurance expenses therefore turns on whether the
15

16   payments qualify as insurance or self-insurance. The Supreme Court ruled over 75 years

17   ago that insurance is a transaction that involves “an actual ‘insurance risk’” and that
18
     “[h]istorically and commonly insurance involves risk-shifting and risk-distributing.”
19
     Helvering v. Le Gierse, 312 U.S. 531, 539 (1941).
20
21          119.   In general, to determine whether an arrangement qualifies as insurance, the

22   arrangement must:
23
                   a.     involve risk-shifting;
24
                   b.     involve risk-distribution;
25

26                 c.     involve insurance risk; and

27                 d.     meet commonly accepted notions of insurance.
28

                                                   29
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 33 of 170



 1            120.   A microcaptive insurance company is a company whose premiums remain
 2
     below the Section 831(b) threshold and is related to its insureds by ownership. Two
 3
     advantages accrue to the microcaptive and its insureds if the microcaptive insurance
 4

 5   company meets the Section 831 criteria and engages in bona fide insurance arrangements.

 6   First, for the insureds, the premium paid to the microcaptive is deductible to the insured
 7
     for tax purposes. Second, for the microcaptive and its owners, the premiums received by
 8
     the microcaptive are not taxable as income.         The shared ownership between the
 9

10   microcaptive and its insureds means the owners can deduct the premium expense that the

11   insureds paid to the microcaptive while paying no taxes on premiums received by the
12
     microcaptive—as an additional layer of tax incentive, captive insurance managers like
13
     Artex sometimes offered to provide “estate planning captives” where ownership of the
14

15   microcaptive was held by children of the insured’s owner.

16            121.   Captive insurance transactions involve a situation where the insureds and
17
     the insurer are related. A pure captive insurance company only insures the risks of
18
     companies related to it by ownership. The practice dates back to at least the 1950s when
19

20   Youngstown Sheet and Tube set up its own insurance company to insure its coke and iron

21   mines. The concept spread and the IRS challenged whether the payments between a
22
     company and its captive were deductible insurance expenses or instead nondeductible
23
     self-insurance.2 To qualify as deductible insurance expenses, despite the fact that the
24

25   insured and insurer are related, the insurance must comply with and adhere to the laws

26   and requirements of how such insurance is properly underwritten and backed by adequate
27
28   2
         Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952).
                                                 30
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 34 of 170



 1   reserves for the nature of the risk. Further, there must be an understanding of and
 2
     compliance with all applicable tax and regulatory requirements.            This includes the
 3
     “economic substance” and “step transaction” doctrines that are involved in all aspects of
 4

 5   the captive structure, including (i) related party loans or distributions, and (ii) the need of

 6   transactions to be supported by real risk and business purpose, including bona fide risk
 7
     transfer and risk distribution. A captive cannot merely serve as a vehicle to provide a
 8
     business expense in pursuit of a tax deduction. Defendants had duties to fully and
 9

10   accurately disclose and explain to Plaintiffs and the Class each and every one of these

11   requirements.
12
            122.     Once a microcaptive insurance company is formed, it must price its
13
     insurance policies. Underwriting is the process by which insurers determine the price,
14

15   terms and conditions, and acceptability of a risk. To perform this task under their

16   standard of care, underwriters can rely on actuaries, if reasonable.            Actuaries are
17
     responsible for defining the rating scheme and the underwriters are responsible for
18
     making the individual selections and adjustments for the given risks. The standard of
19

20   care requires the actuary to use published rates and large datasets for particular risks and

21   to make adjustments for policy limits, estimates of the frequency and severity of loss,
22
     deductibles, the claims history of a particular customer, and other factors that can be
23
     combined into equations that are used by the actuary to set a premium for a particular
24

25   policy. The applicable standard of care also requires that actuaries ensure their work is

26   appropriate for the intended use, consider whether their work includes large enough risk
27   classes “to allow credible statistical inferences regarding expected outcomes,” and check
28

                                                   31
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 35 of 170



 1   the reasonableness of their results. See Actuarial Standard of Practice No. 12: Risk
 2
     Classification (for All Practice Areas), sec. 3.3 (Actuarial Standards Bd. 2005). “The
 3
     Actuarial Standards Board (ASB) is vested by the professional actuarial societies with the
 4

 5   responsibility for promulgating Actuarial Standards of Practice (ASOPs) for actuaries

 6   providing professional services in the United States. Actuaries are required to follow the
 7
     ASOPs by their actuarial societies.” Acuity, A Mut. Ins. Co., & Subs. v. Commissioner,
 8
     T.C. Memo. 2013-209, at *4.       The work of an actuary must be reproducible and
 9

10   explainable to other actuaries. See Actuarial Standard of Practice No. 41: Actuarial

11   Communications, sec. 3.2 (Actuarial Standards Bd. 2010).
12
           2.     The History of Defendant Artex
13
           123.   By its own description, Artex is a licensed insurance management company
14
     that advises clients regarding captive insurance. At the time of Artex’s introduction to
15

16   Spectra, its internet address was “www.captiveadvisors.com.” Artex was formed in 2007

17   as a subsidiary of Defendant Gallagher, a publicly traded company headquartered in the
18
     greater Chicago area.      Gallagher also manages Arizona-based captive insurance
19
     companies.
20
21         124.   Gallagher established Artex for the purpose, at least in part, of designing,

22   promoting, selling, implementing, and managing Captive Insurance Strategies.           Its
23
     brokers, agents, and/or employees would refer clients to Artex, and these referral sources
24
     would usually receive bonuses or commissions for the referrals. In addition, when
25

26   referring clients to Artex, Gallagher’s brokers, agents, and/or employees would

27   frequently attend sales meeting with Artex and the referred clients and be copied on
28
     communications to the referred clients. In its 2017 10-K filed with the Securities and
                                                32
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 36 of 170



 1   Exchange Commission, Gallagher admitted “[o]ur micro-captive advisory services are
 2
     under investigation by the Internal Revenue Service (IRS). . . . Among other matters, the
 3
     IRS is investigating whether we have been acting as a tax shelter promoter in connection
 4

 5   with these operations.” In addition, Gallagher acknowledged “[w]hile the IRS has not

 6   made specific allegations relating to our [or Tribeca’s] operations . . . if the IRS were to
 7
     successfully assert that the micro-captives organized and/or managed by us do not meet
 8
     the requirements of IRC Section 831(b), we could be subject to monetary claims by the
 9

10   IRS and/or our micro-captive clients.”

11          125.   According to its website, Artex provides, and has provided at all relevant
12
     times, “middle market risk solutions” to “closely-held, profitable business[es] looking to
13
     transfer uninsured business enterprise risks to captives for financial benefits.” Per Artex,
14

15   this solution “[u]sually does not impact existing P&C [property and casualty] insurance.”

16          126.   Tribeca was established by Karl Huish in 1999.          Tribeca purportedly
17
     specialized in the design, implementation, licensing, and management of captive
18
     insurance companies.        In December 2010, Gallagher, through Artex, acquired
19

20   substantially all the assets of Tribeca. Karl Huish and his associates continue to operate

21   in Arizona through Artex.
22
            127.   Under Artex’s captive program, Artex assisted owners of closely held
23
     companies to form one or more captives. In forming these captives, Artex followed the
24

25   same policies, practices, and procedures for each client. First, Artex would give a

26   presentation regarding captive insurance, sometimes through a webinar, to prospective
27   clients. Second, if the client indicated that he or she wished to proceed, Artex would
28

                                                 33
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 37 of 170



 1   arrange for the preparation of a feasibility study before the client made a final decision.
 2
     The fees for these feasibility studies were several thousand dollars. The feasibility study
 3
     would take 2-4 weeks, and the fees for the study would be applied to the first half of the
 4

 5   formation fees due to Artex if the client elected to form the captive. Third, if the client

 6   elected to retain Artex to form a captive, the remaining one-half of the formation fee, less
 7
     the cost of the feasibility study, would become due. Fourth, once the domicile of the
 8
     captive issues the captive a license, the second half of the formation fees are due.
 9

10          128.   After forming the captives, Artex would then oversee, operate, and manage

11   all captive operations.        The insured then purchased insurance policies issued by
12
     Provincial, which was represented to be a fronting insurance carrier. In the insurance
13
     industry, a fronting insurance carrier insures risks and then reinsures all or a portion of
14

15   those risks with reinsurers.

16          129.   Artex designed, developed, promoted, sold, implemented, and managed at
17
     least three different types of Captive Insurance Strategies: Series Business Unit Captives,
18
     Pure Captives, and Protected Cell Captives. Series Business Unit and Pure Captives
19

20   pooled risk through a reinsurance arrangement with Provincial. Protected Cell Captives,

21   conversely, used off-shore entities called protected cell companies. These companies
22
     segregate assets among different cells with a common “core” that manages the cells and
23
     can possess its own assets. Protected Cell Captives pooled risks by reinsuring a portion
24

25   of the insurance risk of each cell through the “core” of the protected cell company.

26          130.   Provincial is, and was at all relevant times, indirectly owned by Defendant
27   Karl Huish and a family member.          Artex, directly or indirectly, performed various
28

                                                  34
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 38 of 170



 1   business operations of Provincial and collected premiums on policies issued by
 2
     Provincial, which were then paid to Artex.
 3
            131.   Starting in 2011, Artex used “General Terms and Conditions” as a
 4

 5   boilerplate for all coverages offered by Provincial. For some, but not all, of their clients,

 6   Artex and Tribeca used Provincial as a vehicle that purportedly distributed and
 7
     transferred risk among various insureds.          The General Terms and Conditions for
 8
     Provincial were copyrighted by ISO Properties, a company that creates pro forma
 9

10   property and casualty policies. Ostensibly, the General Terms and Conditions coupled

11   with the coverage-specific declarations and endorsements served as Provincial’s fronting
12
     policies. In exchange for these policies, the insured paid the premiums reflected on the
13
     declaration pages.
14

15          132.   Provincial ceded the policies to the captive insurance company in a

16   reinsurance arrangement. Policies issued by Provincial were reinsured in two layers – a
17
     primary layer (facultative reinsurance) and an excess of loss layer (the latter also known
18
     as a quota share reinsurance program).
19

20          133.   The primary layer, referred to as the facultative reinsurance, covered losses

21   claimed only by the captive’s related insured. In exchange for the captive providing
22
     “reinsurance,” Provincial remitted the net ceded premium back to the captive for the
23
     facultative reinsurance. The facultative reinsurance premiums were generally paid to the
24

25   captive within a few weeks of the insured’s premium payment to Provincial.

26          134.   Provincial issued a Reinsurance Contract with regard to the facultative
27   reinsurance. It specified that the captive was liable to contribute 100% of its related
28

                                                  35
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 39 of 170



 1   insured’s claims and loss adjustment expenses for losses in the facultative reinsurance.
 2
     No other Insured was covered by the facultative reinsurance—only the captive’s related
 3
     insured; and no other insurance company was liable for the insured’s losses up to the first
 4

 5   25% of exposure ($250,000 for a $1,000,000 policy limit).

 6          135.     Provincial issued a Facultative Reinsurance Certificate that listed all
 7
     policies with the captive reinsured on a facultative basis. The Facultative Reinsurance
 8
     Certificate showed the captive’s maximum liability for each policy listed and specified
 9

10   the amounts of the reinsurance premiums by coverage line. In almost all instances, the

11   facultative reinsurance premiums equaled 49% of the net premium for the insured of the
12
     Captive Insurance Company.
13
            136.     Plaintiffs and Class members who paid premiums to Provincial did so at
14

15   Artex’s direction to allegedly achieve risk distribution. Defendants represented that for

16   the Artex clients who used Provincial, the quota share layer, was reinsured into
17
     Provincial’s pool. For some clients, Artex attempted to distribute risks by reinsuring the
18
     excess layer among different cells within the same captive insurance company.
19

20   Provincial’s pool was managed by Artex employees. The pool received approximately

21   51% of all reinsured policy premiums.        The quota share reinsurance program was
22
     governed by the “Master Reinsurance Contract” between Provincial and the captive pool
23
     participants.    In addition to being liable for its related Insured’s claims, a captive
24

25   participating in Provincial’s pool was also purportedly liable for claims by unrelated

26   Insureds whose captives also participated in the pool. Under the quota share reinsurance
27   program, the captive was liable to contribute a quota share of the amount by which a
28

                                                 36
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 40 of 170



 1   claim exceeded the primary layer (the first 25% of exposure), subject to the maximum
 2
     limit of Provincial’s policy.
 3
            137.   If Provincial’s pool sustained a claim, each captive’s quota share dictated
 4

 5   how much the captive was liable to pay (i.e., its quota share payment). The quota share

 6   percentage was a fraction: the net premiums payable by the captive’s second layer
 7
     reinsurance (i.e., total quota share reinsurance premiums for the year), divided by the
 8
     aggregate of all net premiums received by Provincial’s pool. A captive’s quota share of
 9

10   the pool’s claims was proportionate to the percentage of the total net premiums the

11   captive paid as its quota share payment.
12
            138.   Provincial was required to determine the total insurance pool premiums and
13
     total claims within 45 days of the end of the calendar year. The pool held no premiums at
14

15   the end of the calendar year; all reinsurance premiums were already reimbursed to the

16   captives that paid them. Generally, the captive received the quota share reinsurance
17
     premiums within only a few weeks of the insurance payment.            By the end of the
18
     insurance year, Provincial held no insurance premiums. Provincial’s liquidity and ability
19

20   to pay claims therefore turned entirely on its participating captives honoring their

21   obligations to pay their quota share in the event of a claim. The best Provincial could do
22
     to ensure payment of a pooled claim was to rely on the posting of collateral by the
23
     Captives for the captives’ potential obligations for the quota share reinsurance. Artex
24

25   knew or should have known as part of its due diligence in acquiring Tribeca that

26   Provincial lacked liquidity and could not meet its insurance obligations unless the
27   participating captives met their quota share obligations.
28

                                                 37
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 41 of 170



 1          139.   Although Provincial’s pool had been in existence since 2002, there were
 2
     apparently zero pool claims through 2010. In 2011, there were 197 participants in the
 3
     pool with 940 policies and total premiums paid of $51,702,549. The very first claim to
 4

 5   be approved for payment was $8,274 and represented the only claim paid for 2011. Each

 6   participant in the 2011 pool received a bill in May 2012 for its quota share percentage of
 7
     the $8,274 claim. Most bills for each captive were under $100.
 8
            140.   In 2012, total premiums for 245 participants in the program were
 9

10   $64,843,395 and approved pool claims were $210,615. In 2013, total premiums for 246

11   participants were $79,216,777 and approved pool claims were $1,102,062.
12
            141.   By allocating 51% of reinsurance premiums to quota share and 49% to
13
     primary, Provincial and Artex suggested that more than half of the risks were for quota
14

15   share claims. This is an important benchmark for Artex, as anything short of this

16   allocation would cause Artex’s captive policies to fail risk distribution rules.
17
     Notwithstanding the 51% allocation of reinsurance premiums to the quota share layer, the
18
     overpriced, vague, and defective policies carried little possibility of potential coverage
19

20   for any valid claims.

21          142.   Regarding other captive insurance companies and policies arranged by
22
     Artex, the IRS concluded that the deductions for purported captive insurance premiums
23
     were disallowed because the transactions, among other things, lacked economic
24

25   substance.    Alternatively, the IRS concluded that the transactions did not constitute

26   insurance for purposes of federal tax law. The IRS concluded that the transactions were
27   not ordinary and necessary business expenses within the meaning of I.R.C. § 162(a) and
28

                                                38
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 42 of 170



 1   were not otherwise deductible. Accordingly, the IRS concluded that the deductions for
 2
     purported captive insurance premiums and fees were disallowed.
 3
     C.     Spectra’s Captive Insurance Strategy
 4
               1. The Captive Insurance Strategy is Promoted to Spectra
 5

 6          143.   Plaintiff Spectra was founded in 2005. It is directly or beneficially owned

 7   by Shivkov, Zhivkov, and/or Tsonev (together with DVS Holdings, LLC, the “Shivkov
 8
     Plaintiffs”). Spectra is a technical services company that provides technical expertise and
 9
     resources for infrastructure projects in the telecommunications market.              Spectra’s
10

11   services include engineering surveys, project management and coordination; installation,

12   testing, and integration of equipment; and quality control inspections and audits.
13
            144.   Shivkov is the founder and CEO of Spectra. On or about October 12, 2011,
14
     Shivkov and Spectra met in person with Artex’s representatives Brian Maughan
15

16   (“Maughan”) and Jim Tehero (“Tehero”) at Artex’s offices. The meeting was for the

17   purpose of learning about captive insurance, in general, and the Captive Insurance
18
     Strategies, in particular. During this meeting, Tehero went through the technical aspects
19
     of the Captive Insurance Strategies, and Tehero and Maughan presented PowerPoint
20
21   slides to Shivkov. Throughout this presentation, Maughan and Tehero made numerous

22   material misrepresentations and omissions, including, without limitation, the following
23
     misrepresentations that Artex knew to be false when they were made:
24
                      a. Artex and/or Tribeca would form, manage, and administer the
25                       captive insurance companies so that they would qualify as
26                       “insurance companies” under Section 831(b) of the Internal Revenue
                         Code;
27
                      b. Artex and/or Tribeca would price captive insurance premiums for
28
                         policies issued by the captive by relying on ISO rates, underwriters,
                                                 39
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 43 of 170



 1                        actuaries, and market quotes from independent carriers rather than
                          targeting the $1.2 million dollar premium limit under Section 831(b)
 2
                          of the tax code;
 3
                     c. Artex and/or Tribeca would form, manage, and administer the
 4                      captives such that over 50% of the captives’ risk exposure was from
 5                      unrelated parties;

 6                   d. Artex and/or Tribeca would form, manage, and administer the
                        captive insurance companies so that they would only be taxed on
 7
                        their investment income under Section 831(b) of the Internal
 8                      Revenue Code;
 9                   e. The IRS had audited other Artex and/or Tribeca clients for tax
10                      positions these clients had taken in connection with a Captive
                        Insurance Strategy, and these clients had prevailed in the audit;
11
                     f. The owners of captive insurance companies formed and operated by
12
                        Artex could take loans, distributions, dividends, and/or salary from
13                      the captive insurance companies without jeopardizing the tax
                        benefits of the Captive Insurance Strategies;
14

15                   g. The premiums paid to the captive insurance companies by their
                        insureds would be tax-deductible for the insureds;
16
                     h. The Captive Insurance Strategies would confer tax benefits,
17
                        investment income, and/or an additional profit;
18
                     i. The Captive Insurance Strategies, as designed and implemented by
19                      Defendants, would transfer and distribute risk in a manner that
20                      complied with the tax code;

21                   j.    Artex and/or Tribeca would form and operate the captive insurance
                          companies in a manner that complied with the safe harbors set forth
22                        in IRS Revenue Rulings 2002-89, 2002-90, and 2002-91.
23
           145.   On or about October 14, 2011, Maughan of Artex had a telephone
24
     conversation with Shivkov.     Maughan followed up his phone call with Shivkov by
25

26   sending an email on the same day attaching a brochure and a fact finder worksheet. This

27   same email also attached the PowerPoint slides that Tehero and Maughan presented to
28
     Shivkov on October 12, 2011. This PowerPoint Slide reflected the same false
                                                40
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 44 of 170



 1   representations and material omissions that Artex had made during its October 12, 2011
 2
     meeting with Shivkov.
 3
            146.     Artex’s brochures and presentations emphasized the wealth accumulation,
 4

 5   estate planning, asset protection, and asset growth features of captive insurance as

 6   “Motivating Factors” for forming a captive. These materials also promoted “retain[ing]
 7
     premium dollars” as one of the advantages of forming a captive.               They further
 8
     represented that “[w]ith a captive, self-insured risks can be converted into tax-deductible
 9

10   premiums that are paid to a captive.”       In addition, these materials represented that if

11   insurance claims were “as projected, the captive may retain substantial profits” for
12
     distribution.
13
            147.     In an October 12, 2011 presentation, Artex represented, for example on
14

15   slide 7, that the captive insurance company “must qualify as ‘insurance company’” under

16   Code Section 831(b).        Slide 19 of this presentation also contained a timeline of
17
     significant events in “30 Years of Captive Taxation.” The final slide in the presentation
18
     listed Jeremy Huish’s name, contact information, and credentials, which included “J.D.,
19

20   CPA, LL.M. (tax).” These slides represented that Defendants had tax professionals, like

21   Jeremy Huish, who analyzed the tax implications of the Captive Insurance Strategies and
22
     concluded that the Strategies complied with all tax laws.
23
            148.     In addition to the representations, advice, and opinions about tax treatment
24

25   in its October 12, 2011 presentation, Artex also represented that the captive insurance

26   companies would provide bona fide insurance for material risks. For instance, on slide
27   11 of this presentation, Artex used the image of an iceberg to represent that risks covered
28

                                                  41
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 45 of 170



 1   by commercial insurance were just the “tip” of the iceberg while the remainder of the
 2
     iceberg beneath the waterline amounted to “uninsured risks.”
 3
            149.   On or about October 26, 2011, James Tehero of Artex sent an engagement
 4

 5   letter to Spectra, addressed to Shivkov. In the engagement letter, Artex recommended

 6   forming an insurance company, which would be “a separate Series Business Unit
 7
     (‘SBU’) of Fortress Insurance, LLC, a Delaware Series LLC captive insurance
 8
     company.” Artex recommended a “Feasibility Study” to determine the feasibility of
 9

10   forming a captive insurance company for Spectra, which was represented to inter alia,

11   evaluate the suitability of a captive for Spectra, form and license the insurance company,
12
     obtain the necessary approvals in the jurisdiction of formation, evaluate Spectra’s
13
     business risks, prepare a business plan, prepare license applications, and handle
14

15   compliance with government regulations and filings in the jurisdiction of formation to

16   permit the insurance company to accept insurance premiums—all in a legal manner.
17
            150.   Artex used the Feasibility Study to highlight limitations of Spectra’s
18
     general liability policies and show where captive related insurance could supply coverage
19

20   benefits by covering “gaps” in the commercial insurance that Spectra purchased. These

21   alleged coverage gaps consisted of low-likelihood, high impact claims scenarios. As
22
     discussed further below, Spectra in fact made very few claims under its captive insurance
23
     policies. Artex did not disclose the importance of these factors in its presentations to
24

25   Plaintiffs.

26          151.   Artex proposed in the engagement letter that Artex would, inter alia, act as
27   Spectra’s insurance manager for the purpose of statutory or regulatory compliance, assist
28

                                                42
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 46 of 170



 1   in arranging and coordinating for an annual actuarial study and financial audit services
 2
     for the insurance company, assist in identifying “insurance opportunities” and procuring
 3
     reinsurance, “[c]ause to have prepared and filed the annual federal tax return for the
 4

 5   insurance company”, provide bookkeeping for the insurance company, and draft the

 6   insurance policies and related documents. Artex was responsible for preparing all of the
 7
     tax returns for the captive insurance company.
 8
            152.   In exchange for its turn-key services, Artex required Spectra to pay it large
 9

10   fees, $40,000.00 for the creation of the new insurance company, ongoing fees of

11   $30,000.00 per year to manage it, and additional fees to Provincial for providing
12
     reinsurance services equal to 2.5% of all premiums paid. In exchange for these fees,
13
     Artex managed and administered all aspects of the Captive Insurance Strategies and DVS
14

15   Series. Artex’s services included the preparation of DVS Series’ tax returns, which were

16   used by Spectra in preparing its tax returns. Once Artex prepared DVS Series’ tax
17
     returns, Artex represented to Shivkov that he should sign these tax returns. Shivkov
18
     reasonably relied on this advice.
19

20          153.   In an effort to further bolster their opinions and advice that the Captive

21   Insurance Strategies were legal and to convince Plaintiffs and Class members to sign the
22
     engagement agreement and implement the Captive Insurance Strategies, Artex told
23
     Shivkov that the IRS had already analyzed the Captive Insurance Strategies and found
24

25   them to be legal. Specifically, Artex advised Shivkov that the IRS previously audited

26   some clients who participated in the Captive Insurance Strategies; Artex worked with
27
28

                                                 43
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 47 of 170



 1   these clients to defend the audit; and these clients prevailed in the audit, with the IRS
 2
     concluding the Captive Insurance Strategies were legal and allowing the tax benefits.
 3
           154.   On or about November 11, 2011, Shivkov signed and agreed to the
 4

 5   engagement agreement on behalf of Spectra based on the fraudulent and negligent

 6   representations and omissions of Defendants.      Artex never discussed the content or
 7
     substance of the engagement letter, and Shivkov relied upon Artex’s numerous
 8
     representations relating to the Captive Insurance Strategies in deciding to sign the
 9

10   engagement agreement.

11              2. Based on Defendants’ Misrepresentations and Flawed Advice, Spectra
                   Engaged in Captive Insurance Strategies from 2011-2015
12

13         155.   Based on Defendants’ misrepresentations and flawed advice, on November

14   28, 2011, Shivkov caused DVS Insurance, LLC to be formed as the owner of an as-yet-
15
     to-be-formed captive insurance company. The name of DVS Insurance, LLC was later
16
     changed to DVS Holdings, LLC. On December 29, 2011, DVS Series of Fortress
17

18   Insurance, LLC (“DVS Series”) was formed as an entity 100% owned by DVS Insurance,

19   LLC. DVS Insurance, LLC was directly or beneficially owned by Shivkov, Zhivkov, and
20
     Tsonev.
21
           156.   Prior to the incorporation of DVS Series, Shivkov and Jeremy Huish
22

23   applied for the admission of DVS Series to the Delaware Department of Insurance on

24   December 5, 2011. Seven days later, on December 12, 2011, AmeRisk delivered the
25
     feasibility study of DVS Series that Artex had commissioned on behalf of DVS Series.
26
     The feasibility study purported, among other things, to apply actuarial methods to
27
28   calculate premiums for “gaps” in commercial coverage. The feasibility study did not

                                                44
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 48 of 170



 1   make any recommendations as to coverage, but instead assumed Spectra would purchase
 2
     11 policies from its captive: Administrative Actions, Loss of Key Contract, Business
 3
     Overhead – Disability, Loss of Key Customer, Capital Call Income Replacement, Loss of
 4

 5   Key Employee, Collection Risks, Loss of Key Supplier, General Liability Difference in

 6   Condition, Product/Service Rework, and Legal Expense.
 7
           157.     The Feasibility Study contained financial statements for DVS Series.
 8
     These financial statements universally stated that DVS Series would only be taxed on its
 9

10   investment income. This treatment, in turn, was based on the representation that the DVS

11   Series election under Section 831(b) was correct. This representation was false when
12
     made by Artex, Karl Huish, Jeremy Huish, Tehero, Gallagher, and AmeRisk. Further,
13
     Artex, Karl Huish, Jeremy Huish, Tehero, Gallagher, and AmeRisk knew, or should have
14

15   known, that the representations about DVS Series’ taxes were false because they knew or

16   should have known that DVS Series was not a bona fide insurer. They also knew or
17
     should have known that the policies sold through Artex’s captive insurance program were
18
     not bona fide insurance. Once the IRS reached these conclusions, the Section 831(b)
19

20   designation would, and indeed did, fail, and the premiums paid to and received by

21   Provincial and DVS Series would and did not receive the represented favorable tax
22
     treatment.
23
           158.     The Feasibility Study also contained misrepresentations regarding the
24

25   quality and type of insurance coverage Spectra would obtain through participating in

26   Artex’s captive insurance scheme. Artex and AmeRisk, as part of the Feasibility Study,
27   represented:
28

                                               45
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 49 of 170



 1          The property and casualty insurance program contemplated by Spectra’s
            management is for coverages that are highly rated by the insurance
 2
            industry, and coverages that are excluded or simply unavailable under
 3          current insurance coverage forms. Coverages typically represent non-
            standard commercial insurance coverages. Spectra’s insurance captive will
 4          offer product designs that meet the specific needs of its parent organization.
 5
     This representation by Artex, Huish, Tehero, Gallagher, and AmeRisk was false when
 6
     made. Further, Artex, Huish, Tehero, Gallagher, and AmeRisk knew, or should have
 7

 8   known, that the representations that DVS Series would provide insurance that both was
 9   “highly rated by the insurance industry” and “meet[s] the specific needs of its parent
10
     organization” were false when made. In fact, the insurance that DVS Series provided
11
     pursuant to Artex’s management was not “highly rated by the insurance industry” and did
12

13   not “offer product designs that [met] the specific needs of its parent organization.” These
14   defects were used by the IRS to disregard and disallow the tax treatment Spectra claimed
15
     with respect to premiums paid to Provincial and DVS Series.
16
            159.   In connection with forming DVS Series, Artex also prepared a business
17

18   plan for it. On or around December 5, 2011, Artex sent Shivkov the DVS Series business

19   plan, which repeated many of the earlier misrepresentations Artex made in person, via
20
     email, and in the Feasibility Study. In the DVS Series business plan, Artex represented
21
     that “the Company will underwrite highly customized policies carefully tailored to the
22

23   specific needs of its insured. Underwriting will, therefore, be on a case by case basis

24   with policy terms and conditions determined in consultation with the Spectra’s legal
25
     advisors.” The business plan also misrepresented that “[r]ating considerations will be
26
     ratified by independent actuaries and/or risk management consultants.” These statements
27
28   were false when made, and Artex knew they were false when made. Artex did not design

                                                 46
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 50 of 170



 1   the Captive Insurance Strategies to protect against actual insurable risks customized to
 2
     the needs of Spectra. Nor were the rating considerations ratified by independent actuaries
 3
     and/or risk management consultants.
 4

 5         160.   On the issue of investments, Artex also prepared an investment policy for

 6   DVS Series. On or around December 5, 2011, Artex sent this investment policy to
 7
     Shivkov. In the investment policy, Artex misrepresented that:
 8
           [t]he primary objectives of the Company in managing its Portfolio of
 9         Investments, in descending order of importance, are to:
10
           • Preserve the principal value of the Portfolio of Investments.
11
           • Anticipate liquidity requirements for the payment of claims and other
12
           corporate needs and maintain appropriate liquidity to satisfy such claims
13         and other corporate needs.
14         • Maximize income from the Portfolio of Investments with returns that are
15         consistent with the investment risk.

16         • Provide fiduciary control of cash and investments by individuals approved
           by the Series Member.
17

18   In fact, Artex did not structure the investments of DVS Series with the objective of

19   preserving principal, anticipating liquidity requirements, or maximizing income with
20
     returns that are consistent with investment risk. Instead, Artex structured the investments
21
     of DVS Series so that it could preserve capital to loan back to Spectra. The Artex
22

23   representations regarding the investment objectives were false when made, and Artex

24   knew that they were false.
25
           161.   The investment policy further misrepresented that “[t]he company is
26
     taxable as a corporation under section 831 of the Internal Revenue Code.”             This
27
28   representation was false when made, and Artex knew that it was false. Because of the

                                                 47
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 51 of 170



 1   way Artex structured, managed, and administered DVS Series, it could not and did not
 2
     comply with Section 831(b), and therefore would not be taxable as a corporation under
 3
     section 831 of the Internal Revenue Code.
 4

 5          162.   Artex also never disclosed that the Captive Insurance Strategies could not

 6   meet the requirements of the applicable common law tax doctrines such as the economic
 7
     substance doctrine. It also never disclosed the potential for IRS penalties. In fact, Artex
 8
     instead represented that the IRS found the captive insurance arrangements were lawful.
 9

10          163.   Effective December 18, 2011, DVS Insurance, LLC entered into a Series

11   Agreement with Fortress Insurance, LLC (“Fortress”) for the purposes of creating a
12
     designated series of members, managers, limited liability company interests, or assets of
13
     Fortress   to be known as DVS Series.        Jeremy Huish of Artex signed the Series
14

15   Agreement on behalf of Fortress. The Series Agreement was filed with the Delaware

16   Department of Insurance on the same day and accepted by the Delaware Department of
17
     Insurance on December 29, 2011. Also on December 29, 2011, DVS Series elected to be
18
     taxed on its investment income as a small insurance company under section 831(b).
19

20          164.   From 2011 through 2013, Spectra purchased 33 insurance policies from

21   DVS Series. These policies were the same each year and the same policies that AmeRisk
22
     negligently and fraudulently reviewed in connection with its initial feasibility study:
23
     Administrative Actions, Loss of Key Contract, Business Overhead – Disability, Loss of
24

25   Key Customer, Capital Call Income Replacement, Loss of Key Employee, Collection

26   Risks, Loss of Key Supplier, General Liability Difference in Condition, Product/Service
27   Rework, and Legal Expense. Spectra paid $498,774 in premiums in 2011, $351,930 in
28

                                                 48
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 52 of 170



 1   premiums in 2012, and $361,735 in premiums in 2013. Spectra’s premiums paid in 2011
 2
     were a retroactive premium for coverage provided from January 1, 2011 to December 31,
 3
     2011. No properly managed and compliant insurance company would assume the risks
 4

 5   of an entire year for which no premium had been paid until the second to last day prior to

 6   the end of the coverage period. Claims made in later years related back to dates in 2011
 7
     when the Captive Insurance Strategies did not exist.
 8
           165.   For all the years in which Spectra paid captive insurance premiums,
 9

10   AmeRisk negligently and fraudulently provided the actuarial services used to price the

11   premiums while Inman provided the underwriting services.         In May 2014, Epsilon,
12
     through Ekdom, provided an actuarial report on DVS Series for calendar year 2013.
13
     Inman was not independent; she worked for Artex. Also, in addition to underwriting the
14

15   premiums charged to Spectra as part of its captive insurance program, Inman also signed,

16   on behalf of Provincial, the Master Reinsurance Contract between Provincial and all of
17
     the Artex Pool Participants. Inman was also the claims adjuster for Provincial who
18
     handled the claims for Spectra.
19

20         166.   Artex conspired with AmeRisk and other actuaries to target a certain

21   premium price rather than apply neutral actuarial principles. In fact, the initial captive
22
     formation checklist used by Artex asked the “Desired Insurance Premiums” for years
23
     one, two, and three. Artex was also responsible for the preparation of the Feasibility
24

25   Study and business plan for DVS Series as well as identifying which risks Spectra should

26   insure and what the premiums should be. Although the policies issued to Spectra were
27   the same each year, the premiums had material changes from 2011 to 2012.
28

                                                49
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 53 of 170



 1          167.   The premiums determined by Artex were not actuarially determined and
 2
     did not meet the actuarial principles of ratemaking. The parameters and assumptions
 3
     used by Artex to develop the premiums, to the extent that they existed at all, were not
 4

 5   supported by any qualitative or quantitative measures. Moreover, there was insufficient

 6   support for the estimation of expected losses. The premiums determined by Artex were,
 7
     in the end, negligently and fraudulently engineered to produce a large tax deduction. As
 8
     a result, the premiums determined by Artex were not reasonable and were
 9

10   disproportionately high, economically implausible, and excessive. This was known to

11   Defendants, but concealed from Plaintiffs and the Class.
12
            168.   Under Artex’s management, Spectra and DVS Series were negligently and
13
     fraudulently advised to engage in a pooling arrangement with Provincial, a foreign
14

15   captive that was indirectly owned by Karl Huish and a member of Karl Huish’s family.

16   Provincial and Artex operated out of the same address in Mesa, AZ.               Under this
17
     arrangement, all insureds participating in the Provincial pool would and did pay their
18
     respective insurance premiums to PRS as an administrator for Provincial. Provincial took
19

20   2.5% of all premiums paid to PRS as an administrative fee. Of the net premiums

21   remaining after it took its administrative fee, Provincial represented that it would reinsure
22
     49% of net premiums from Spectra with DVS Series. In exchange, DVS Series insured
23
     100% of Spectra’s primary loss layer equal to 25% (generally $250,000) of the policy
24

25   limits. The remaining 51% of net premiums from Spectra went into the Provincial pool.

26   In exchange, the Pool retained the excess layer of 75% of all losses. Losses within the
27   pool were distributed to participating captives based on each captive’s share of the total
28

                                                  50
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 54 of 170



 1   reinsured premium. Thus, if a claim submitted by the insured was greater than the first
 2
     25% of the policy limit, then Provincial assessed the amounts greater than 25% against
 3
     the risk sharing pool. Each participating captive would then be put on notice regarding
 4

 5   claims against the pool.

 6          169.   At no point did Artex or any of the other Defendants disclose the actual
 7
     conflict of interest between Artex and Provincial. Both the Insured and Captive looked to
 8
     Artex to administer and manage every aspect of the Captive Program. But due to
 9

10   Defendants’ failure to disclose their conflicts, neither the Captive nor the Insured knew or

11   understood they should have concerns over Artex’s apparent conflict of interest. The
12
     same persons acted on behalf of Artex and the fronting carrier, Provincial, which is
13
     related to Artex. Where the Huish’s are owners of Provincial and provide necessary and
14

15   on-going services for Artex, Insureds and Owners should be fully and completely

16   informed of the conflict of interest.
17
            170.   The Provincial risk sharing pool reinsured 100% of the risk in the quota
18
     share layer. Each participant’s quota share was determined using a fraction with a
19

20   captive’s related premium in the numerator and the total of all premiums kept by the pool

21   as the denominator. For example, assume there are 3 participants (A, B, and C) in a risk
22
     sharing pool. A puts in $4, B puts in $6, and C puts in $8. The total dollars in the pool
23
     are $18. A’s quota share is 4/18ths or 22.2%. When A reinsures its portion of risk into
24

25   the pool, it will receive $4 back from the pool, however, $0.89 (22.22% x $4) of that $4

26   is tied to A’s risk and $3.11 (77.78% x $4) is tied to B’s and C’s risk.
27
28

                                                  51
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 55 of 170



 1          171.   Artex and Provincial, in collusion with each other, executed the quota share
 2
     pooling arrangement as an elaborate circular cash flow scheme. A quota share pooling
 3
     arrangement amounts to fake risk distribution and causes a constant circle of cash flow in
 4

 5   contravention to insurance law. Without true risk distribution, the Captive Insurance

 6   Strategy looks more like taxable self-insurance. Under the quota share risk pool, the
 7
     shifted risk is only notionally distributed. Artex and Provincial’s Pooling Agreement
 8
     excluded the Insured’s primary risks and, because the primary risks of the Insured were
 9

10   not pooled, those risks were not distributed as is required to occur in real insurance.

11   Second, the quota share program risks were de minimis and did not correspond or relate
12
     to anticipated losses in the pool. Provincial’s own loss projections for the pool do not
13
     support a mechanical 49%/51% split but evidence Provincial’s attempt to create the
14

15   illusion of compliance with an IRS safe harbor.

16          172.   On May 10, 2012, the Delaware Department of Insurance approved a loan
17
     request from DVS Series to loan $130,000 to DVS Insurance, LLC to invest in business
18
     opportunities. On June 25, 2012, DVS Insurance, LLC executed a promissory note from
19

20   DVS Series at a 3% interest rate to be repaid no later than July 1, 2014. This Note was

21   then renewed in July 2014 for an additional two-year extension. The purpose of the loan
22
     was to provide capital for the short-term investments in real estate loans.
23
            173.   On October 12, 2016, the Delaware Department of Insurance approved an
24

25   additional loan in the amount of $300,000 from DVS Series to DVS Holdings, LLC

26   (formerly DVS Insurance, LLC).        There is no written statement of the rationale or
27   purpose for which such loan was permitted by the Captive. For both this loan and the
28

                                                  52
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 56 of 170



 1   earlier $130,000 loan, Artex approved the loans and then, as required by law, Artex
 2
     caused DVS Series to submit the loans to the Delaware Department of Insurance for
 3
     approval.
 4

 5          174.   Artex promoted the related party loans as a “feature” of the Captive

 6   Insurance Strategies to Spectra as well as other members of the Class. The ability of
 7
     DVS Holdings, LLC to access the premium payments to DVS Series through loans
 8
     without running afoul of the tax code was an important feature and was instrumental in
 9

10   the Shivkov Plaintiffs’ decision to retain Artex. Shivkov relied upon these loans to fund

11   various businesses and would not have caused entities under his control to take these
12
     loans without Artex’s assurances that these entities could legally take loans from DVS
13
     Series. And the fact that Artex authorized and approved these loans gave the Shivkov
14

15   Plaintiffs great confidence that these loans were completely legal and proper.

16          175.   Despite Artex’s assurances that converting premium payments into loans
17
     was a permissible circular cash flow under the Tax Code, these cash flows are
18
     impermissible under the Tax Code.        Loans by the captive insurance company also
19

20   additionally impair the capital base of the captive, risking its ability to pay valid claims—

21   ostensibly the purpose for which the captive was formed. Although Artex required the
22
     preparation of certain forms and followed basic protocols in permitting loans, these loans
23
     still were not compliant with the Tax Code.
24

25          176.   The captive insurance plans that Artex developed for Spectra resulted in

26   few claims made at both the captive level and pool level. Over the course of purchasing
27   33 captive insurance policies, Spectra made only three claims against the policies. The
28

                                                   53
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 57 of 170



 1   first claim was made on or about December 5, 2012, for product/service rework. Artex,
 2
     as manager of the DVS Series Captive, denied payment of this claim, and the claim file
 3
     was ultimately closed on or about September 18, 2013. The second claim was made on
 4

 5   or about September 12, 2013, for a loss which occurred on December 9, 2011, prior to the

 6   formation of DVS Series. This claim was for $50,000 on the Collection Risks policy.
 7
     The draft resolution for this claim stated that DVS Series approved the claim and that a
 8
     majority of the board of DVS Series also approved the claim. The 2011 policies were
 9

10   issued in December 2011, but were back-dated to January 1, 2011. The third claim was

11   made against the Loss of Key Employee policy on or about September 12, 2013 for
12
     $25,000. Artex, as manager of the DVS Series Captive, approved this claim.
13
           177.   Spectra paid a total of over $1.2 million in premiums, of which Spectra’s
14

15   claims represented 6.25%. And Spectra was hardly alone. Across Artex’s Reinsurance

16   Pool, Artex maintained 940 policies in their Reinsurance Pool, but handled on average
17
     only 600 claims per year. Less than one claim per policy issued per year occurred.
18
           178.   Although Artex managed DVS Series, it did not invest premiums in a
19

20   manner consistent with insurance industry practice.        The draft Investment Policy

21   Statement for Spectra Services stated that only $25,000 in premiums needed to be kept in
22
     cash/cash equivalent.   Further, the eligible investments section of the draft policy
23
     statement stated there were “no specific restrictions on allowable investments
24

25   whatsoever” and then listed life insurance contracts, private investments, and real estate

26   as allowed investments. The only “investments” disclosed by the Artex-managed DVS
27   Series captive insurance company were loans and related party loans. These types of
28

                                                54
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 58 of 170



 1   investments fell outside the scope of what a reasonable investor under the circumstances
 2
     would choose or what a money manager would have done.
 3
           179.   As part of their management of DVS Series, Artex submitted periodic
 4

 5   reports and memoranda to Shivkov regarding DVS Series’ operations. These reports and

 6   memoranda repeated many of the earlier misrepresentations regarding the proper tax
 7
     treatment of the Captive Insurance Strategies. They also restated misrepresentations
 8
     regarding the bona fides of the insurance DVS Series and Provincial were providing
 9

10   under Artex’s management.

11         180.   At the time Artex pitched its captive insurance program, Spectra already
12
     had commercial insurance with The Hartford. This coverage consisted of a Package –
13
     Liability policy with a $1,000,000 limit, an Umbrella Liability policy with a $5,000,000
14

15   limit, a Package – Auto Property Insurance policy with a $1,000,000 limit, and a Package

16   – Business Income policy with a $300,000 limit.         According to Artex, its goal in
17
     marketing captive insurance programs was for the “captive program to partner with the
18
     insured’s commercial insurance program by adding coverage not currently purchased
19

20   commercially, broadening existing commercial policy terms, and insuring risks being

21   retained by the insured via deductibles or self-insured retentions in their commercial
22
     programs.”
23
           181.   After participating in Artex’s captive insurance program, Spectra did not
24

25   make any material changes to its commercial policies.

26
27
28

                                               55
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 59 of 170



 1          182.   DVS Series ceased operations and closed in 2015. As part of winding up
 2
     the affairs of DVS Series, Spectra sent written notice to Artex terminating the
 3
     engagement letter between Spectra and Artex.
 4

 5          183.   Notwithstanding disclaimers in its engagement letter, Artex provided

 6   Spectra with legal, tax, and accounting advice.        Artex’s materials showcased the
 7
     credentials of Jeremy Huish, including his JD, CPA, and LLM (Tax) degrees; Artex,
 8
     orally and through materials provided to Plaintiffs and the Class, provided legal, tax, and
 9

10   accounting advice to Plaintiffs and the Class; Artex prepared tax returns for the Captive,

11   which impacted the tax return for the insured; and Artex was compensated for providing
12
     insurance, legal, and tax advice and assistance during the design, operation, and
13
     management of DVS Series by Artex, including through claims management.
14

15          3.     Tax Returns, Audits and Other IRS Actions

16          184.   For 2011, Artex retained Defendant TSA Accountants, LLC to prepare the

17   IRS Form 1120-PC return for DVS Series. This return reflected the improper Section
18
     831(b) election that Artex caused DVS Series to make. For 2012 and 2013, Artex
19
     retained Defendant TSA Accountants PLC prepare the IRS Form 1120-PC return for
20
21   DVS Series. This return also reflected the improper Section 831(b) election that Artex

22   caused DVS Series to make. TSA Accountants LLC, which Tehero controlled, and TSA
23
     Accountants PLC knew at the time they prepared these returns that the tax positions
24
     reflected in them were inaccurate and not supportable. They nevertheless sent these
25

26   returns to Shivkov and filed them with the IRS.

27          185.   Defendants knew or should have known that to ensure premiums paid to a
28
     captive insurance company are lawfully deducted, and to ensure that the captive
                                                 56
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 60 of 170



 1   insurance company can limit its tax obligations to the payment of taxes on investment
 2
     income, several factors must be met, including but not limited to: (1) whether there is a
 3
     non-tax business purpose for the transaction; (2) adequate capitalization of the entity; (3)
 4

 5   commercial reasonableness and arms-length nature of the transaction; (4) whether the

 6   entity faces proper regulatory oversight; and (5) whether there exists sufficient risk
 7
     shifting and risk distribution to constitute insurance. Defendants knew or should have
 8
     known that the Captive Insurance Strategies that Plaintiffs and the Class participated in
 9

10   did not meet these factors. Defendants knew or should have known that Artex’s risk

11   distribution and risk pooling strategies did not adequately distribute and transfer risk.
12
     Defendants also knew or should have known that no reasonable insurance company
13
     would operate as Artex operated DVS Series and other captives for Plaintiffs and the
14

15   Class. Accordingly, Defendants knew or should have known that the Captive Insurance

16   Strategies would be disallowed and Plaintiffs and the Class would suffer substantial
17
     damages.
18
            186.   Defendants knew or should have known that using a captive insurance
19

20   company to fund personal loan transactions and/or distributions fails to satisfy any of the

21   foregoing factors. When these factors are not met, Defendants knew or should have
22
     known that the IRS deems the principal purpose of the captive insurance company to be
23
     tax avoidance, not insurance. This IRS analysis also looks to the economic substance of
24

25   the transaction and whether the funds set aside were true business expenses rather than an

26   attempt to avoid taxes. If the sums paid to the captive insurance company lack the
27   required business purpose, they are disallowed for income tax purposes.
28

                                                 57
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 61 of 170



 1             4.     Notice 2016-665
 2             187.   In 2016, the IRS issued Notice 2016-66 in which it designated captive
 3
     insurance arrangements like those designed, promoted, sold, and implemented by Artex
 4
     were transactions of interest for purposes of § 1.6011-4(b)(6) of the Income Tax
 5

 6   Regulations and §§ 6111 and 6112 of the Internal Revenue Code. Notice 2016-66 also
 7   imposed on persons entering into these transactions on or after November 2, 2006 the
 8
     duty to disclose the transaction as described in § 1.6011-4 by January 30, 2017.
 9
               188.   In connection with the disclosure obligations imposed by Notice 2016-66,
10

11   Artex prepared a form “Artex Information Document” to allegedly give information to
12   Plaintiffs and the Class to use when filling out IRS Forms 8886. At the time Artex sent
13
     this document to Plaintiffs and the Class, it could not have supplied independent advice
14
     to any of its clients because it was also under an IRS promoter investigation. Without
15

16   disclosing the IRS disclosure investigation, Artex loaded the Artex Information

17   Document with alleged disclaimers.        For instance, the Artex Information Document
18
     stated:
19
                      a.    To help current and former clients comply with IRS Notice 2016-66,
20
                            Artex is providing available information to assist with the
21                          preparation of Form 8886. The information contained herein is
                            accurate to the best of our knowledge, but we advise you to confirm
22                          it against your own information.
23
                      b.    Also, please be advised that Artex is not a law firm or a tax advisory
24                          firm. It does not give legal or tax advice. We are providing this
                            information and data to help our clients comply with Notice 2016-
25
                            66, but in every case, we recommend you consult with your CPA,
26                          lawyer, tax preparer, or other tax professional…

27                    c.    Though we believe this information to be accurate, the information
28                          we provide herein cannot be relied upon as advice…

                                                   58
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 62 of 170



 1          189.   For tax purposes there is no good faith defense for providing partial
 2
     information to the IRS. Accuracy related penalties are statutory for mistakes in partially
 3
     completed forms. Although it attempted to disclaim that it was providing tax or legal
 4

 5   advice, Artex was unquestionably providing tax and legal advice in the Artex Information

 6   Document. As soon as Artex recommended how to comply with Notice 2016-66 by
 7
     filling out the Form 8886 and recommended answers for these forms, it stepped into the
 8
     role of tax advisor. Further, the Artex Information Document was specifically prepared
 9

10   for DVS Series, provided only information specific to that captive, and delineated only

11   the policies, premiums, and related information that were provided to DVS Series during
12
     the time of the captive’s activity.
13
            190.   The information within the Artex Information Document confirmed that
14

15   Artex was giving professional advice. Among other advice, the proposed responses that

16   Artex provided in the Artex Information Document Line 7b contained a “suggested
17
     response,” a “suggested wording,” and an instruction to “continue with the explanation as
18
     follows.” Further, Artex Information Document Line 7b Item (4) stated a response for
19

20   the determination of how the insurance was priced. Plaintiffs fundamentally lacked the

21   understanding of the insurance market and process for creating a viable insurance
22
     product. Accordingly, Plaintiffs used the language recommended by Artex in the Artex
23
     Information Document to respond to these questions and relied on the Artex advice.
24

25          191.   The Artex Information Document omitted material information.            For

26   instance, Line 6 of the template Form 8886 described in the Artex Information Document
27   only included the formation fee paid to the Captive Manager when it should have
28

                                                59
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 63 of 170



 1   disclosed additional fees paid to the actuary, insurance company, manager, and others.
 2
     Although Artex claimed that “we do not know whether there are other responses…” to
 3
     Line 6, Artex, as the captive manager, was the only possible source for the answers to
 4

 5   Line 6. Further, Artex Information Document Line 7b Item (6) lists only the assets for

 6   2015 and states the assets as Loans and Related Party Loans without further information
 7
     about the value, repayment, amounts, or compliance with DVS Series’ Investment Policy
 8
     Statement.
 9

10          192.   Artex’s advice was not only knowingly false, it was also conflicted, all

11   unbeknownst and undisclosed to Plaintiffs. For advice from Artex, which included Artex
12
     Information Document explanations and additional information on Form 8886
13
     preparation and counsel related thereto, to be reasonable, “it must be from competent and
14

15   independent parties . . . not from promoters of the investment.” In a 2017 press release

16   regarding microcaptives, the IRS noted that “[p]romoters, reinsurers and Captive
17
     insurance managers may share common ownership interests that result in conflicts of
18
     interest.” These financial conflicts existed here where members of the Huish family and
19

20   Inman personally benefitted by being on both sides of the DVS Series transactions.

21   These conflicts were neither disclosed nor explained to Plaintiffs.
22
            5.     Audit and Tax Court Proceedings
23
            193.   Relying on Artex’s opinions, representations and advice, and the DVS
24
     Series tax returns Artex prepared, Spectra filed tax returns that included insurance
25

26   expenses paid in connection with the Captive Insurance Strategies. The IRS ultimately

27   audited Spectra’s and DVS Series’ tax returns for years 2012-2014. On March 3, 2016,
28
     the IRS issued a notice of deficiency to Spectra for the tax year ending December 31,
                                                 60
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 64 of 170



 1   2012.    This notice of deficiency indicated that Spectra had a tax deficiency of
 2
     $131,406.00 in 2012 and owed $52,562.00 in penalties.
 3
             194.   The fraudulent Captive Insurance Strategies sold to Plaintiffs and other
 4

 5   members of the Class failed to constitute insurance in the commonly accepted sense, did

 6   not shift insurance risk, and did not distribute sufficient risk, if any.         Since the
 7
     transactions under the Captive Insurance Strategies were not insurance, the Plaintiffs and
 8
     Class members’ captives were not insurance companies for federal tax purposes and their
 9

10   attempted elections under IRC §831(b) were unlawful.

11           195.   On April 29, 2016, Spectra filed a Petition in United States Tax Court
12
     seeking a redetermination of the deficiency in income tax, interest, and penalty for tax
13
     year 2012 as set forth in the IRS Notice of Deficiency dated March 3, 2016. Throughout
14

15   the IRS audit and Tax Court proceedings, Artex continually represented to Plaintiffs that

16   the Captive Insurance Strategies complied with all applicable laws and Plaintiffs would
17
     prevail against the IRS. Artex, orally and through materials it sent to Plaintiffs, purported
18
     to distinguish the Artex Captive Insurance Strategies from other captive insurance
19

20   arrangements that the Tax Court had found to be illegal. In addition, Artex, orally and

21   through the use of reports generated by Epsilon, created the false impression that the
22
     Captive Insurance Strategies were actuarially sound to encourage Spectra and the other
23
     Plaintiffs to contest the IRS Notice of Deficiency.
24

25           196.   In May 2017, Spectra settled its Tax Court case against the IRS for the year

26   2012 and agreed that Spectra owed $107,475 in income tax and $19,145 in penalties
27   under Section 6662(a) of the Internal Revenue code for the tax year 2012. The IRS also
28

                                                  61
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 65 of 170



 1   required Spectra to pay all interest accrued on the tax deficiency and penalty. On June
 2
     30, 2017, the Tax Court entered its order.
 3
            197.   On April 11, 2017, Spectra and the IRS settled tax issues for years 2013
 4

 5   and 2014 that directly related to Spectra’s involvement in the Captive Insurance

 6   Strategies. This settlement required Spectra to pay substantial back-taxes, penalties, and
 7
     all interest accrued on the tax deficiency and penalty. DVS Series also settled its audit at
 8
     this time.
 9

10   D.     Symphony Development and Symphony Homes’ Captive Insurance Strategy

11          1.     The Captive Insurance Strategy is Promoted to Symphony
12          198.   Plaintiff Symphony Development was founded in 1991.                  Plaintiff
13
     Symphony Homes was founded in 2002.               Symphony Development and Symphony
14
     Homes (together “Symphony”) are directly or beneficially owned by, among others,
15

16   Miller, Brenda Mae Miller, Robinson, and/or Sara Van Alstyne Robinson (together with

17   Symphony, the “Symphony Plaintiffs”).
18
            199.   The Symphony Plaintiffs’ relationship with Artex began when the
19
     Symphony Plaintiffs engaged Artex’s predecessor, Tribeca, in 2005.              Miller and
20
21   Robinson heard of Karl Huish and Tribeca through another residential real estate

22   developer who referred them to Huish. In 2005, Karl Huish and Tribeca had established
23
     a captive insurance company for the real estate developer who provided the referral to
24
     Miller and Robinson.
25

26          200.   After receiving the referral, Miller and Robinson met with Karl Huish to

27   discuss the concept of a captive insurance program. Throughout this presentation, Karl
28
     Huish made numerous material misrepresentations and omissions, including, without
                                                  62
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 66 of 170



 1   limitation, the following misrepresentations that Tribeca knew to be false when they were
 2
     made:
 3
                      a. Artex and/or Tribeca would form, manage, and administer the
 4                       captive insurance companies so that they would qualify as
 5                       “insurance companies” under Section 831(b) of the Internal Revenue
                         Code;
 6
                      b. Artex and/or Tribeca would price captive insurance premiums for
 7
                         policies issued by the captive by relying on ISO rates, underwriters,
 8                       actuaries, and market quotes from independent carriers rather than
                         targeting the $1.2 million dollar premium limit under Section 831(b)
 9                       of the tax code;
10
                      c. Artex and/or Tribeca would form, manage, and administer the
11                       captives such that over 50% of the captives’ risk exposure was from
                         unrelated parties;
12

13                    d. Artex and/or Tribeca would form, manage, and administer the
                         captive insurance companies so that they would only be taxed on
14                       their investment income under Section 831(b) of the Internal
15                       Revenue Code;

16                    e. The owners of captive insurance companies formed and operated by
                         Artex could take loans, distributions, dividends, and/or salary from
17
                         the captive insurance companies without jeopardizing the tax
18                       benefits of the Captive Insurance Strategies;

19                    f. The premiums paid to the captive insurance companies by their
20                       insureds would be tax-deductible for the insureds;

21                    g. The Captive Insurance Strategies would confer tax benefits,
                         investment income, and/or an additional profit;
22

23                    h. The Captive Insurance Strategies, as designed and implemented by
                         Defendants, would transfer and distribute risk in a manner that
24                       complied with the tax code;
25
                      i.    Artex and/or Tribeca would form and operate captives in a manner
26                         that complied with the safe harbors set forth in IRS Revenue Rulings
                           2002-89, 2002-90, and 2002-91.
27
28

                                                 63
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 67 of 170



 1         201.   During his meeting with Miller and Robinson, Karl Huish also showed
 2
     Miller and Robinson Section 831(b) of the Tax Code and represented that Tribeca would
 3
     keep the clients’ insurance company within the safe harbor provisions of Section 831(b).
 4

 5   Karl Huish never disclosed that the Captive Insurance Strategies could not meet the

 6   requirements of the applicable common law tax doctrines such as the economic substance
 7
     doctrine. He also never disclosed the potential for IRS penalties. In fact, Huish instead
 8
     represented that the IRS had already determined that the Tribecca/Artex captive
 9

10   insurance strategies were lawful.

11         202.   The Symphony Plaintiffs relied on AmeRisk for actuarial services and
12
     Inman, an Artex employee, for underwriting services even though neither AmeRisk nor
13
     Inman were independent. Further, Karl Huish represented that the accounting group at
14

15   Tribeca would do all accounting, and the insurance people at Tribeca would perform the

16   insurance work and manage every aspect of the captive after it was formed. Huish also
17
     represented that the lawyers at Tribeca would oversee the captive and make sure that it
18
     complied with all applicable tax and insurance laws.
19

20         203.   Robinson and Miller were also advised that Jeremy Huish was a tax lawyer

21   and had an LLM in tax. This fact and the fact that Tribeca had insurance experts,
22
     accountants, and tax lawyers on staff gave Miller and Robinson confidence. They never
23
     worried or had a concern that they were ever violating the law.
24

25         204.   The captive insurance arrangement that Tribeca set up for the Symphony

26   Plaintiffs involved two captive insurance companies: MRP Insurance, Ltd. (“MRP”) and
27   Wasatch Insurance, Ltd. (“Wasatch”). The engagement letter that Miller signed with
28

                                                64
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 68 of 170



 1   Tribeca called for a $50,000-$90,000 formation fee for up to two captives and a
 2
     maintenance fee of $3,100-$3,500 per captive per month.
 3
            205.   On or around December 21, 2005, Tribeca sent Robinson and Miller a
 4

 5   business plan for MRP that repeated many of the misrepresentations that Huish made to

 6   Miller and Robinson in person. Tribeca developed these business plans in connection
 7
     with the captive’s application for a license in its state or nation of domicile. Tribeca had
 8
     a practice of sharing business plans with its clients before submitting them to regulators.
 9

10   In the MRP business plan, Tribeca represented that “the Company will underwrite highly

11   customized policies carefully tailored to the specific needs of its insured. Underwriting
12
     will, therefore, be on a case by case basis with policy terms and conditions determined in
13
     consultation with the Company’s legal advisors.” The business plan also misrepresented
14

15   that “[r]ating considerations will be ratified by independent actuaries and/or risk

16   management consultants.” These statements were false when made, and Tribeca knew
17
     they were false when made. Tribeca and later Artex did not design the Captive Insurance
18
     Strategies to protect against actual insurable risks customized to the needs of the
19

20   Symphony Plaintiffs.     Nor were the rating considerations ratified by independent

21   actuaries and/or risk management consultants.
22
            206.   The MRP business plan also misrepresented that MRP “will operate under
23
     Internal Revenue Code Section 831(b) concerning taxation of small insurance companies
24

25   who collect premiums not in excess of $1,200,000 per year. In accordance with this

26   section, the Company will not be taxed on premium income, but will be taxed on
27
28

                                                 65
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 69 of 170



 1   investment income.” This representation was false when made, and Tribeca knew it was
 2
     false when made.
 3
            207.   On the issue of investments, the MRP business plan misrepresented that
 4

 5   “[t]he company is projecting to invest primarily upon a long-term growth perspective,

 6   with the exception of amounts required for solvency margin.” It further misrepresented
 7
     that “[t]he shareholder will invest the insurance reserves primarily in marketable
 8
     securities, although some of the reserves will be retained in cash as determined by the
 9

10   insurance manager as required to meet the obligations of the insurance company and to

11   ensure compliance with the Insurance Act 2004.” The MRP business plan also made the
12
     false representation that “[m]ost of the reserves will be retained in ‘liquid’ investments
13
     that can be readily converted to cash to pay claims. It should be noted, however, that
14

15   some of the reserves may be invested in stable income producing properties such as real

16   estate, mutual funds, commercial paper, etc.” All of the representations regarding MRP’s
17
     investment strategies were false, and Tribeca and Artex knew they were false. In fact,
18
     Artex controlled the investments of MRP, and these investments consisted, for the most
19

20   part, of loans to entities affiliated with the Symphony Plaintiffs.

21          208.   MRP and Wasatch merged in 2009. In 2011, due to a slowdown in the
22
     housing market, Artex made MRP dormant. In late 2011, Artex sent a new engagement
23
     letter to Miller to restart the Captive Insurance Strategies for the Symphony Plaintiffs
24

25   with a reduced monthly maintenance fee of $1,250 per month. At this time, Artex was a

26   division of AJ Gallagher. Artex used AJ Gallagher’s ownership of Artex to promote the
27   Captive Insurance Strategies to Plaintiffs and to convince Plaintiffs to participate in the
28

                                                  66
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 70 of 170



 1   Captive Insurance Strategies. Artex touted Artex’s relationship with AJ Gallagher to
 2
     Miller and Robinson, and this relationship enhanced their confidence that the Captive
 3
     Insurance Strategies were legal and complied with all applicable tax and insurance laws.
 4

 5          209.   Unlike Spectra’s captive insurer DVS Series, MRP and Wasatch were not

 6   series business units of another insurer.     Instead, MRP and Wasatch were separate
 7
     Anguilla captive insurance companies established at Tribeca’s direction for the purpose
 8
     of insuring the risks of Symphony Homes and Symphony Development. In all other
 9

10   material respects, the Captive Insurance Strategies that Tribeca and Artex implemented

11   for the Symphony Plaintiffs were the same as those implemented for Spectra. Both
12
     strategies relied on reinsuring risks using Provincial with Provincial retaining 2.5% of all
13
     premiums paid. Provincial would then reinsure the remaining 51% of the insured’s
14

15   premiums with participants in the Provincial pool while 49% of these premiums were

16   reinsured with MRP.       In promoting the Captive Insurance Strategies, Karl Huish
17
     represented that the Provincial Pool provided adequate risk distribution such that MRP
18
     would qualify as a bona fide insurer for tax purposes. This representation was false when
19

20   made, and Huish knew it was false when he made it.

21          210.   Over the course of its existence, Artex authorized MRP to provide
22
     numerous loans to entities in which Miller or Robinson possessed an ownership stake.
23
     The Symphony Plaintiffs engaged in these lending relationships because Artex advised
24

25   them they could do so. In fact, Artex advised the Symphony Plaintiffs exactly how to

26   structure the loans, including the contents of the loan documents and the interest rate to
27   charge. The Symphony Plaintiffs reasonably relied on these instructions. The loan
28

                                                 67
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 71 of 170



 1   requests were sent to Artex, as manager of the Symphony Plaintiffs’ captive. Artex, on
 2
     behalf of the captive, approved and authorized these loans.
 3
            211.   The ability of the Symphony Plaintiffs to access their premium payments to
 4

 5   MRP through loans without running afoul of the tax code was an important feature and

 6   was instrumental in their decision to retain Tribeca and later Artex. The Symphony
 7
     Plaintiffs relied upon these loans to fund their businesses and would not have taken these
 8
     loans without the assurances of Tribeca and Artex that they could legally take loans from
 9

10   MRP. And the fact that Artex authorized and approved these loans gave the Symphony

11   Plaintiffs great confidence that these loans were completely legal and proper.
12
            212.   At the time Artex promoted its captive insurance program, Symphony
13
     already had commercial insurance.      After participating in Artex’s captive insurance
14

15   program, Symphony did not make any material changes to its commercial insurance

16   policies. Artex did not review existing insurance in place for Symphony Group to
17
     determine the type of coverage, the pricing, and/or any gaps in coverage. Nor did Artex
18
     discuss and analyze the types of risks or claims history that Symphony Group had as part
19

20   of the process of determining what insurance policies to purchase.               Despite not

21   undertaking a comprehensive claims or risk analysis, Tribeca and Artex advised the
22
     Symphony Plaintiffs on which policies they should buy to implement the Captive
23
     Insurance Strategies. The Symphony Plaintiffs relied on this professional advice.
24

25          213.   The Symphony Plaintiffs paid substantial fees to Artex and Tribeca in

26   connection with implementing the Captive Insurance Strategies. These fees included
27   monthly fees to Artex and 2.5% of all premiums to Provincial. In exchange for these
28

                                                 68
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 72 of 170



 1   fees, Artex managed and administered all aspects of the Captive Insurance Strategies and
 2
     MRP. Artex’s services included the preparation of MRP’s IRS Form 1120-PC. Artex
 3
     retained TSA Accountants LLC and TSA Accountants PLC to prepare these returns.
 4

 5   TSA Accountants LLC and TSA Accountants PLC knew the Form 1120-PC’s that they

 6   prepared for MRP reflected an improper Section 831(b) election that Tribeca and Artex
 7
     caused MRP to make. These positions and returns were in turn used by the Symphony
 8
     Plaintiffs in preparing their tax returns.
 9

10          214.   Tribeca and Artex also advised the Symphony Plaintiffs on how and when

11   to submit claims to MRP. Tribeca and Artex then processed these claims and either
12
     denied or allowed the claims. Similar to Artex’s experiences with Spectra, this resulted
13
     in the Symphony Plaintiffs submitting very few claims to MRP and the Provincial pool.
14

15          215.   As part of their management of MRP, Tribeca and Artex submitted periodic

16   reports and memoranda to the Symphony Plaintiffs regarding MRP’s operations. These
17
     reports and memoranda repeated many of the earlier misrepresentations regarding the
18
     proper tax treatment of the Captive Insurance Strategies.          They also restated
19

20   misrepresentations regarding the bona fides of the insurance MRP and Provincial were

21   providing under Tribeca and Artex’s management. In addition, on February 25, 2008,
22
     Tribeca provided the Symphony Plaintiffs a captive insurance company owner operations
23
     manual that had allegedly been updated on February 22, 2008. Tribeca intended for this
24

25   document, like the periodic reports and memoranda, to create the false impression that

26   MRP and Provincial were bona fide insurance companies.
27
28

                                                  69
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 73 of 170



 1         216.   In 2014, Artex referred the Symphony Plaintiffs to another captive
 2
     insurance manager: Monterra Captive Insurance Management, LLC (“Monterra”). 3 Like
 3
     Artex, Monterra is located in Arizona. In addition to referring the Symphony Plaintiffs to
 4

 5   Monterra, Artex referred other captive clients, including the Everlasting Plaintiffs, to

 6   Monterra pursuant to an agreement, understanding, and/or course of dealings with
 7
     Monterra.
 8
           2.     Audit and Tax Court Proceedings
 9
           217.   The IRS audited the Symphony Plaintiffs’ tax returns for years 2012-2015
10

11   in connection with their participation in the Captive Insurance Strategies. Throughout the
12   audit and subsequent administrative proceedings before the IRS and the subsequent Tax
13
     Court proceeding, Artex advised the Symphony Plaintiffs to continue contesting the
14
     IRS’s positions regarding the Captive Insurance Strategies. As it did with Spectra, Artex
15

16   also supplied information to the Symphony Plaintiff to use in filling out the Forms 8886

17   required by Notice 2016-66. In June of 2016, the Symphony Plaintiffs received a notice
18
     of deficiency from the IRS for the 2012 tax year. On June 24, 2016, the Symphony
19
     Plaintiffs challenged the 2012 notice of deficiency in Tax Court. On August 8, 2018, the
20
21   Symphony Plaintiffs reached a settlement with the IRS for the tax years of 2012-2015.

22   This settlement required the Symphony Plaintiffs to pay substantial back taxes, penalties
23
     and interest. The Symphony Plaintiffs were also required to close and liquidate MRP,
24
     which, in turn, resulted in the payment of capital gains tax by the Symphony Plaintiffs.
25

26   Artex or Tribeca administered the Captive Insurance Strategies for the Symphony

27
     3
28     Due to its longstanding relationship with Artex and the multiple referrals Artex made to
     it, Monterra is identified as an “Other Participant” herein.
                                                 70
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 74 of 170



 1   Plaintiffs for the years 2005-2013 before the Symphony Plaintiffs sent written notice to
 2
     Artex terminating their engagement letter on or about September 13, 2013.
 3
     E.     Treadstone’s Captive Insurance Strategy
 4
            1.     The Captive Insurance Strategy is Promoted to Treadstone
 5

 6          218.   Plaintiffs Butler, Wilke, Linder, Pereira, Frank, McHale and Tiffany are

 7   medical professionals who are also entrepreneurs (together with Rebecca M. Butler, Julie
 8
     T. Wilke, Nina Linder, Kimberly Blaser, Katherine S. Frank, and Cynthia McHale the
 9
     “Treadstone Individuals”). 5T Capital and Boomerang WB are two entities directly or
10

11   beneficially owned by Butler and Wilke.         In connection with their medical and

12   entrepreneurial businesses, the Treadstone Individuals established numerous entities, like
13
     5T Capital and Boomerang WB, through which they operated and owned their businesses
14
     (together with the Treadstone Individuals, the entities owned by the Treadstone
15

16   Individuals that received insurance coverage through the Captive Insurance Strategies are

17   the “Treadstone Plaintiffs”).4
18

19

20
     4
       These entities include the following named Plaintiffs in this action: Affilion of Cobre
21   Valley, LLC, Affilion of Huntsville, PLLC, Affilion of Texas PLLC, Taylor-Wilke
     Holdings, LLC, Traditions Emergency Medicine, P.A., Treadstone Equity Group, LLC,
22   UTA Investments, LLC, Boomerang WB, LLC, AZ Storage 1, LLC, AZ Storage 2, LLC,
     Boomerang Sonoran, LLC, RV Storage, LLC, Stone Haven Lodge, LLC, UTA Holdings,
23   LLC, Wilke Medical Direction, PLLC, 5T Capital Fund II, LLC, 5T Capital Holdings,
     LLC, 5T Capital LLC, Ingenuity Auto Leasing, LLC, Ingenuity Aviation, LLC, Ingenuity
24   Equity Group II, LLC, Ingenuity Equity Group III, LLC, Ingenuity Equity Group, LLC,
     Ingenuity Leasing Company II, LLC, Ingenuity Leasing Company, LLC, Ingenuity
25   Matrix, Inc., Ingenuity Professional Services, PLLC, Bourne Tempe Land, LLC, Brian
     Tiffany, MD, PC, Cation, LLC, Florida Citrus Holdings, LLC, Keith Pereira, P.C.,
26   McHale Capital Management, LLC, PS Bailey, LLC, Blaser Management, LLC, Blue
     Horizon Holdings LLC, Butler Medical Group, Inc., Devotion Homes LLC, Glass House
27   LLC, Maui Luxury Rentals LLC, Silver Meadow Investing LLC, T&G Investments LLC,
     The Blaser Family Revocable Trust Dated March 10, 2006, Treadstone Core3, LLC; TW
28   Management, LLC, Kamaole Luxury Rentals LLC, Kannapali Beach Holdings LLC, Our
     Retirement LLC, and Resiliant LLC.
                                                71
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 75 of 170



 1         219.   Around November 2009, Jim Tehero and Jeremy Huish of Tribeca met with
 2
     the Treadstone Individuals regarding the Captive Insurance Strategies.          During this
 3
     presentation, Tehero and Jeremy Huish showed the Treadstone Individuals PowerPoint
 4

 5   slides and a memorandum that were the same as or substantially similar to the materials

 6   Artex presented to Spectra in 2011. During this meeting, Tehero and Huish also made
 7
     the same misrepresentations and omissions to the Treadstone Individuals that they earlier
 8
     made to the Symphony Plaintiffs and that they would later make to Spectra. These
 9

10   misrepresentations   and   omissions   include,   without   limitation,   the     following

11   misrepresentations that Tribeca knew to be false when they were made:
12
                      a. Artex and/or Tribeca would form, manage, and administer the
13                       captive insurance companies so that they would qualify as
                         “insurance companies” under Section 831(b) of the Internal Revenue
14                       Code;
15
                      b. Artex and/or Tribeca would price captive insurance premiums for
16                       policies issued by the captive by relying on ISO rates, underwriters,
                         actuaries, and market quotes from independent carriers rather than
17
                         targeting the $1.2 million dollar premium limit under Section 831(b)
18                       of the tax code;

19                    c. Artex and/or Tribeca would form, manage, and administer the
20                       captives such that over 50% of the captives’ risk exposure was from
                         unrelated parties;
21
                      d. Artex and/or Tribeca would form, manage, and administer the
22
                         captive insurance companies so that they would only be taxed on
23                       their investment income under Section 831(b) of the Internal
                         Revenue Code;
24

25                    e. The IRS had audited other Artex and/or Tribeca clients for tax
                         positions these clients had taken in connection with a Captive
26                       Insurance Strategy, and these clients had prevailed in the audit;
27                    f. The owners of captive insurance companies formed and operated by
28                       Artex could take loans, distributions, dividends, and/or salary from

                                                72
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 76 of 170



 1                         the captive insurance companies without jeopardizing the tax
                           benefits of the Captive Insurance Strategies;
 2

 3                    g. The premiums paid to the captive insurance companies by their
                         insureds would be tax-deductible for the insureds;
 4

 5                    h. The Captive Insurance Strategies would confer tax benefits,
                         investment income, and/or an additional profit;
 6
                      i. The Captive Insurance Strategies, as designed and implemented by
 7
                         Defendants, would transfer and distribute risk in a manner that
 8                       complied with the tax code;
 9                    j.    Artex and/or Tribeca would form and operate the captive insurance
                           companies in a manner that complied with the safe harbors set forth
10
                           in IRS Revenue Rulings 2002-89, 2002-90, and 2002-91.
11
            220.   During this presentation, Jeremy Huish represented and emphasized that he
12

13   was a CPA with a JD and an LLM, which increased the Treadstone Individuals’

14   confidence in him. Despite these credentials, neither Jeremy Huish nor Tehero disclosed
15
     to the Treadstone Plaintiffs that the Captive Insurance Strategies could not meet the
16
     requirements of the applicable common law tax doctrines such as the economic substance
17

18   doctrine. They also never disclosed the potential for IRS penalties.

19          221.   On November 13, 2009, Butler, Pereira, Tiffany, and Wilke signed
20
     engagement letters with Tribeca to establish Treadstone, PCC in Anguilla as a captive
21
     insurer. These engagement letters called for a formation fee of $35,000 and annual
22

23   maintenance fees of $40,000.       These fees were divided among all participants in

24   Treadstone. Linder, Frank, and McHale signed engagement letters with Tribeca in March
25
     and February of 2011. These engagement letter called for Linder to pay a formation fee
26
     of $10,000 and annual maintenance fees of $4,750. Treadstone used a protected cell
27
28   company where the Treadstone Individuals each individually owned one cell within

                                                 73
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 77 of 170



 1   Treadstone, which was a single insurance company. The core of Treadstone was owned
 2
     jointly by all of the cell owners. The assets of the cells were segregated from each other.
 3
             222.   Although a protected cell company can reinsure through a pool, the
 4

 5   participants in Treadstone, based on the advice and instructions of Tribeca/Artex, elected

 6   to reinsure each other’s risks through Treadstone core.       The Treadstone Individuals,
 7
     along with some other members of the Class, did not reinsure risk through the Provincial
 8
     pool.
 9

10           223.   Tribeca represented that so long as the total number of entities insured by

11   all of the Treadstone cell owners exceeded 12 entities, reinsuring some of the cells’ risk
12
     through the core would sufficiently diversify risks for Treadstone to be considered a bona
13
     fide insurer under Section 831(b). Relying on this false representation, the Treadstone
14

15   Plaintiffs believed that they far surpassed the level of risk diversification necessary to

16   comply with Section 831(b) because the Treadstone cell owners insured approximately
17
     60 entities through Treadstone. Because Treadstone was one company, the $1.2 million
18
     premium threshold applied to the sum total of all premiums paid to Treadstone and each
19

20   of its cells. A portion of these premiums would then, for accounting and tax purposes, be

21   allocated to each of the entities insured by Treadstone.
22
             224.   Other than using the protected cell structure, the Captive Insurance
23
     Strategies that Tribeca and Artex implemented for the Treadstone Plaintiffs were the
24

25   same as those implemented for Spectra and the Symphony Plaintiffs.

26           225.   In a feasibility study dated November 16, 2009, Tribeca represented that
27   “[u]ltimately, the decision [to set up a captive insurance company] is a financial one.” It
28

                                                 74
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 78 of 170



 1   represented that “[s]uch decision making is helped by Section 831(b) of the Internal
 2
     Revenue Code … which provides tax advantages for small insurance companies.” This
 3
     feasibility study also represented that “[a]ttention must also be paid to ensuring that the
 4

 5   techniques used are acceptable as far as the corporate and tax implications are concerned.

 6   That is, how does the level of coverage affect Section 831(b) treatment …. Are the
 7
     proposed coverages within the scope of Section 831(b)?” Tribeca’s representation that it
 8
     would establish a captive insurance company for the Treadstone Plaintiffs that complied
 9

10   with Section 831(b) was false, and Tribeca knew it was false. Tribeca knew at the time

11   that the captive insurance arrangement that it proposed did not meet the requirements of
12
     Section 831(b).
13
            226.   In addition to emphasizing the tax benefits of captive insurance, Tribeca
14

15   also discussed the purported insurance advantages that a captive insurance company

16   would provide. Tribeca represented in its November 16, 2009 Feasibility Study that “[a]
17
     captive insurer would provide specialized ‘platinum‐level’ coverage forms with
18
     long‐term stability of underwriting, pricing, and coverage availability. In addition, the
19

20   captive insurer would provide loss control services that are desired and tailored to the

21   proposed insured’s particular needs.” These representations regarding the quality of
22
     insurance a Tribeca-administered captive would provide as well as representations
23
     regarding coverage pricing were false when made, and Tribeca knew they were false. In
24

25   fact, the coverage that Tribeca and Artex designed for Treadstone to provide was neither

26   platinum-level nor tailored to the insureds’ particular needs. Instead, Tribeca and Artex
27
28

                                                 75
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 79 of 170



 1   designed Treadstone to provide coverage only to the extent they thought necessary to
 2
     justify premiums approaching the $1.2 million Section 831(b) limitation.
 3
           227.   After the November 2009 presentation, the Treadstone Plaintiffs attended a
 4

 5   Tribeca webinar regarding the captive insurance strategy in October of 2010 and another

 6   Artex in-person presentation on November 14, 2011, regarding the Captive Insurance
 7
     Strategy. The November 14, 2011 presentation was close in time to the presentation
 8
     made to Shivkov and relied on the same PowerPoint slides. In January/February 2012,
 9

10   Artex again presented another webinar regarding the Captive Insurance Strategy, which

11   the Treadstone Individuals attended. In the October 2010, November 14, 2011 and the
12
     January/February 2012 webinars and presentations, Artex reurged the misrepresentations
13
     that it made in the in-person November 2009 presentation.
14

15         228.   In connection with administering Treadstone, Tribeca and Artex also

16   created business plans for Treadstone. Artex or Tribeca then submitted these business
17
     plans to regulators in Anguilla, including a submission in January 29, 2015. Tribeca and
18
     Artex had a practice of sharing business plans with its clients before submitting them to
19

20   regulators. In these business plans, Artex and Tribeca repeated their misrepresentations

21   regarding the Captive Insurance Strategies. In the January 2015 business plan, Artex
22
     stated “[f]or the most part, the Company will underwrite highly customized policies
23
     carefully tailored to the specific needs of its insured.”     It further stated “[r]ating
24

25   considerations will be ratified by independent actuaries and/or risk management

26   consultants.” On the issue of Section 831(b), the January 2015 business plan stated “[i]n
27   accordance with [Section 831(b)], the Company will not be taxed on premium income,
28

                                                76
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 80 of 170



 1   but will be taxed on investment income.” The foregoing representations were false when
 2
     made, and Artex and Tribeca knew that they were false.
 3
            229.   Over the course of its existence, Artex and Tribeca authorized Treadstone
 4

 5   to provide loans or distributions to entities in which the Treadstone Individuals possessed

 6   an ownership stake. The Treadstone Individuals engaged in these loans or distributions
 7
     because Artex and Tribeca advised them they could do so.      Artex and Tribeca approved
 8
     the loans. In addition, Artex and Tribeca authorized Treadstone to make distributions to
 9

10   its owners. Artex and Tribeca approved these distributions. The Treadstone Individuals

11   reasonably relied on the advice and instructions of Artex and Tribeca in connection with
12
     the loans and distributions.
13
            230.   On the issue of investments, Artex misrepresented in the January 2015
14

15   business plan that “[t]he company is projecting to invest primarily upon a long-term

16   growth perspective, with the exception of amounts required for solvency margin.” Artex
17
     further misrepresented “[t]he financial advisor will invest the insurance reserves in a
18
     variety of assets, including marketable securities, although some of the reserves will be
19

20   retained in cash as determined by the insurance manager as required to meet the

21   obligations of the insurance company and to ensure compliance with the Insurance Act
22
     2004.” Artex also made the false representation in the Treadstone business plan that “[a]t
23
     least 50% of the insurance company reserves will be retained in liquid investments that
24

25   can be readily converted to cash to pay claims. It should be noted, however, that some of

26   the reserves may be invested in stable income producing properties such as real estate,
27   mutual funds, commercial paper, etc.” All of the representations by Tribeca and Artex
28

                                                 77
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 81 of 170



 1   regarding Treadstone’s investment strategies were false, and Tribeca and Artex knew
 2
     they were false at the time they were made. In fact, Artex controlled the investments of
 3
     Treadstone, and these investments consisted, for the most part, of loans to entities
 4

 5   affiliated with the Treadstone Individuals.

 6          231.   Although Tribeca was not owned by Gallagher when it first approached the
 7
     Treadstone Plaintiffs, Tribeca and later Artex actively promoted their relationship with
 8
     Gallagher to Plaintiffs. Gallagher’s acquisition of Tribeca and continued involvement in
 9

10   the Captive Insurance Strategies through Artex further supported the Treadstone

11   Plaintiffs’ reasonable reliance in the Captive Insurance Strategies.
12
            232.   The Treadstone Plaintiffs paid substantial fees to Artex and Tribeca in
13
     connection with implementing the Captive Insurance Strategies. In exchange for these
14

15   fees, Artex managed and administered all aspects of the Captive Insurance Strategies and

16   Treadstone. Artex’s services included the preparation of Treadstone’s IRS Form 1120-
17
     PC. Artex retained TSA Accountants LLC and TSA Accountants PLC to prepare these
18
     returns. TSA Accountants LLC and TSA Accountants PLC knew the Form 1120-PC’s
19

20   that they prepared for Treadstone reflected an improper Section 831(b) election that

21   Tribeca and Artex caused Treadstone to make. These positions and returns were in turn
22
     used by the Treadstone Plaintiffs in preparing their tax returns.
23
            233.   Tribeca and Artex also advised the Treadstone Plaintiffs on how and when
24

25   to submit claims to Treadstone. Tribeca and Artex then processed these claims and either

26   denied or approved these claims. This resulted in the Treadstone Plaintiffs submitting
27   very few claims.
28

                                                   78
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 82 of 170



 1          234.   As part of their management of Treadstone, Tribeca and Artex submitted
 2
     periodic reports and memoranda to the Treadstone Plaintiffs regarding Treadstone’s
 3
     operations. These reports and memoranda restated many of the earlier misrepresentations
 4

 5   by Tribeca and Artex regarding the proper tax treatment of the Captive Insurance

 6   Strategies.   They also restated misrepresentations regarding the bona fides of the
 7
     insurance Treadstone was providing under the management of Tribeca and Artex.
 8
            2.     Audit and Tax Court Proceedings
 9
            235.   Eventually, the IRS audited the 2012-2015 tax returns of the Treadstone
10

11   Individuals. The IRS also audited the 2013 tax return for 5T Capital and the 2012 tax
12   return for Boomerang WB.        Throughout the audits and subsequent administrative
13
     proceedings before the IRS and Tax Court proceedings, Artex encouraged the Treadstone
14
     Individuals to continue contesting the IRS’s positions regarding the Captive Insurance
15

16   Strategies. Artex also supplied false information to the Treadstone Individuals to use to

17   fill out the Forms 8886 required by Notice 2016-66.
18
            236.   In July and August of 2018, the Treadstone Individuals reached settlements
19
     with the IRS for the tax years 2012-2015, Boomerang WB reached an IRS settlement for
20
21   the 2012 tax year, and 5T Capital reached a settlement for the 2013 tax year. The

22   settlements required the Treadstone Individuals to pay substantial back taxes, penalties,
23
     and interest. The Treadstone Individuals also closed and liquidated Treadstone, which, in
24
     turn, resulted in the Treadstone Individuals paying capital gains tax. Artex administered
25

26   the Captive Insurance Strategies for the Treadstone Individuals for the years 2012-2015

27   before the Treadstone Individuals terminated their engagement letter on or about
28
     November 2, 2015.
                                                79
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 83 of 170



 1   F.     Everlasting Captive Insurance Strategy
 2          1.       The Captive Insurance Strategy is Promoted to the Everlasting
 3
            237.     Plaintiffs Blake Welling and Nadim Bikhazi are medical professionals who
 4
     own, directly or beneficially, Plaintiffs Blake Welling MD, PC, Utah Spine Care, LLC,
 5

 6   Western States Medical, LLC, and the Ogden Clinic Professional Corporation. Plaintiff

 7   Brad Bullard (together with Welling, Bikhazi, Stephanie G. Welling, Karen A. Kostluk-
 8
     Bikhazi, and Cathleen M. Bullard, the “Everlasting Individuals”) is the direct or
 9
     beneficial owner of Plaintiff Borsight, Inc., an aerospace and defense contractor. In
10

11   connection with their businesses, the Everlasting Individuals established Blake Welling

12   MD, PC, Utah Spine Care, LLC, Western States Medical, LLC, Ogden Clinic
13
     Professional Corporation, and Borsight Inc. (together with the Everlasting Individuals,
14
     these entities, which each received insurance coverage through the Captive Insurance
15

16   Strategies, are the “Everlasting Plaintiffs”).

17          238.     In May of 2010, Jeremy Huish, Liz Atkinson, and/or Tehero of Tribeca
18
     made a PowerPoint presentation to Bikhazi and Welling regarding the Captive Insurance
19
     Strategies at the Layton, UT offices of Northwestern Mutual. While making this
20
21   presentation, Jeremy Huish represented and emphasized that he was a CPA with a JD and

22   an LLM, which increased Bikhazi and Welling’s confidence in him. This presentation
23
     relied on PowerPoint slides and a brochure that was the same as or substantially similar
24
     to the materials Artex presented to Spectra and Treadstone in 2011. When compared to
25

26   the   Spectra    and   Treadstone    materials,       these   materials   contained   the   same

27   misrepresentations and omissions including, without limitation, the following
28
     misrepresentations Tribeca knew to be false when it made them:
                                                      80
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 84 of 170



 1                 a. Artex and/or Tribeca would form, manage, and administer the
                      captive insurance companies so that they would qualify as
 2
                      “insurance companies” under Section 831(b) of the Internal Revenue
 3                    Code;
 4                 b. Artex and/or Tribeca would price captive insurance premiums for
 5                    policies issued by the captive by relying on ISO rates, underwriters,
                      actuaries, and market quotes from independent carriers rather than
 6                    targeting the $1.2 million dollar premium limit under Section 831(b)
                      of the tax code;
 7

 8                 c. Artex and/or Tribeca would form, manage, and administer the
                      captives such that over 50% of the captives’ risk exposure was from
 9                    unrelated parties;
10
                   d. Artex and/or Tribeca would form, manage, and administer the
11                    captive insurance companies so that they would only be taxed on
                      their investment income under Section 831(b) of the Internal
12
                      Revenue Code;
13
                   e. The IRS had audited other Artex and/or Tribeca clients for tax
14                    positions these clients had taken in connection with a Captive
15                    Insurance Strategy, and these clients had prevailed in the audit;

16                 f. The owners of captive insurance companies formed and operated by
                      Artex could take loans, distributions, dividends, and/or salary from
17
                      the captive insurance companies without jeopardizing the tax
18                    benefits of the Captive Insurance Strategies;

19                 g. The premiums paid to the captive insurance companies by their
20                    insureds would be tax-deductible for the insureds;

21                 h. The Captive Insurance Strategies would confer tax benefits,
                      investment income, and/or an additional profit;
22

23                 i. The Captive Insurance Strategies, as designed and implemented by
                      Defendants, would transfer and distribute risk in a manner that
24                    complied with the tax code;
25
                   j.    Artex and/or Tribeca would form and operate the captive insurance
26                      companies in a manner that complied with the safe harbors set forth
                        in IRS Revenue Rulings 2002-89, 2002-90, and 2002-91.
27
28

                                              81
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 85 of 170



 1          239.   At the May 2010 presentation, Jeremy Huish spoke at length on the subject
 2
     of Section 831(b). He repeatedly reassured the Everlasting Plaintiffs that the captives
 3
     formed by Tribeca would be and are within the parameters set by Section 831(b). No one
 4

 5   from Tribeca or Artex disclosed to the Everlasting Plaintiffs that the Captive Insurance

 6   Strategies could not meet the requirements of the applicable common law tax doctrines
 7
     such as the economic substance doctrine. They also never disclosed the potential for IRS
 8
     penalties.
 9

10          240.   On February 22, 2011, Bikhazi and Welling signed engagement letters with

11   Tribeca to establish Everlasting Captive Insurance Company, PCC (“Everlasting”) in
12
     Anguilla as a captive insurer. These engagement letters called for a formation fee of
13
     $15,000 per cell and annual maintenance fees of $9,600 per cell.
14

15          241.   In September 8, 2011, Jeremy Huish, Brett Lantz, and/or Tehero of Tribeca

16   gave an additional presentation to doctors at the Ogden Clinic in Ogden Utah, including
17
     Welling and Bikhazi.        During this presentation, Huish or Lantz repeated the
18
     misrepresentations that had been made in their May 2010 presentation to Bikhazi and
19

20   Welling. These misrepresentations included the same misstatements regarding the proper

21   tax treatment of the captive insurance companies, the quality and bona fides of the
22
     insurance offered through the captives, and the actuarial soundness of the premiums
23
     charged. These statements were false when made, and Jeremy Huish, Atkinson, Lantz,
24

25   and/or Tehero knew they were false when made.

26          242.   In a feasibility study dated August 15, 2011, Tribeca represented that
27   “[u]ltimately, the decision [to set up a captive insurance company] is a financial one.” It
28

                                                 82
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 86 of 170



 1   represented that “[s]uch decision making is helped by Section 831(b) of the Internal
 2
     Revenue Code … which provides tax advantages for small insurance companies.” This
 3
     feasibility study also represented that “[a]ttention must also be paid to ensuring that the
 4

 5   techniques used are acceptable as far as the corporate and tax implications are concerned.

 6   That is, how does the level of coverage affect Section 831(b) treatment …. Are the
 7
     proposed coverages within the scope of Section 831(b)?” Tribeca’s representation that it
 8
     would establish a captive insurance company for the Everlasting Plaintiffs that complied
 9

10   with Section 831(b) was false, and Tribeca knew it was false. Tribeca knew at the time

11   that the captive insurance arrangement that it proposed did not meet the requirements of
12
     Section 831(b).
13
            243.   In addition to emphasizing the tax benefits of captive insurance, Tribeca
14

15   also discussed the purported insurance advantages that a captive insurance company

16   would provide. Tribeca represented in its August 15, 2011 Feasibility Study that “[a]
17
     captive insurer would provide specialized ‘platinum‐level’ coverage forms with
18
     long‐term stability of underwriting, pricing, and coverage availability. In addition, the
19

20   captive insurer would provide loss control services that are desired and tailored to the

21   proposed insured’s particular needs.” These representations regarding the quality of
22
     insurance a Tribeca-administered captive would provide as well as representations
23
     regarding coverage pricing were false when made, and Tribeca knew they were false. In
24

25   fact, the coverage that Tribeca and Artex designed for Everlasting to provide was neither

26   platinum-level nor tailored to the insureds’ particular needs. Instead, Tribeca and Artex
27
28

                                                 83
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 87 of 170



 1   designed Everlasting to provide coverage only to the extent they thought necessary to
 2
     justify premiums approaching the $1.2 million Section 831(b) limitation.
 3
            244.   In connection with administering Everlasting, Tribeca and Artex also
 4

 5   created business plans for Everlasting.      In these business plans, Artex and Tribeca

 6   repeated their misrepresentations regarding the Captive Insurance Strategies. Tribeca
 7
     developed these business plans in connection with the captive’s application for a license
 8
     in its state or nation of domicile. But Tribeca had a practice of sharing business plans
 9

10   with its clients before submitting them to regulators. In a November 2011 business plan,

11   Artex stated “[f]or the most part, the Company will underwrite highly customized
12
     policies carefully tailored to the specific needs of its insured.” It further stated “[r]ating
13
     considerations will be ratified by independent actuaries and/or risk management
14

15   consultants.” On the issue of Section 831(b), the November 2011 business plan stated

16   “[i]n accordance with [Section 831(b)], the Company will not be taxed on premium
17
     income, but will be taxed on investment income.” The foregoing representations were
18
     false when made, and Artex and Tribeca knew that they were false.
19

20          245.   In the Summer of 2012, Jeremy Huish and Brian Maughan sent Bullard

21   PowerPoint slides like those Artex and Tribeca had earlier circulated to Shivkov, the
22
     Treadstone Plaintiffs, Bikhazi, and Welling. During that summer, over the course of
23
     several conference calls, Jeremy Huish and Maughan explained to Bullard the Captive
24

25   Insurance Strategies and reviewed with him the PowerPoint slides over the phone. Over

26   the course of these discussions, Maughan and Huish made the same material
27   misrepresentations and omissions to Bullard that Artex and Tribeca made to other
28

                                                  84
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 88 of 170



 1   Plaintiffs. After participating in these conference calls, Bullard began participating in
 2
     Everlasting in 2012 when he signed an October 2, 2012 engagement letter with Tribeca.
 3
           246.   Bullard’s engagement letter called for Bullard to pay a formation fee of
 4

 5   $18,000 and annual maintenance fees of $14,400. Everlasting used a protected cell

 6   company where the Everlasting Individuals and one other person each individually
 7
     owned one cell within Everlasting, which was a single insurance company. The core of
 8
     Everlasting was owned jointly by all of the cell owners. The assets of the cells were
 9

10   segregated from each other. The Everlasting Individuals reinsured risk through a third-

11   party reinsurance pool.
12
           247.   Over the course of Everlasting’s existence, Artex and Tribeca authorized
13
     the Everlasting Individuals to apply the premiums paid to Everlasting to investments
14

15   managed by Northwestern Mutual or life insurance premiums paid to Northwestern

16   Mutual. The Everlasting Individuals made these investments and premium payments
17
     because Artex and Tribeca advised them they could do so.    Artex and Tribeca approved
18
     these premium payments and investments. The Everlasting Individuals reasonably relied
19

20   on the advice and instructions of Artex and Tribeca in connection with these investments

21   and premium payments.
22
           248.   On the issue of investments, Artex misrepresented in the November 2011
23
     business plan that “[t]he company is projecting to invest primarily upon a long-term
24

25   growth perspective, with the exception of amounts required for solvency margin.” Artex

26   further misrepresented “[t]he financial advisor will invest the insurance reserves in a
27   variety of assets, including marketable securities, although some of the reserves will be
28

                                                85
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 89 of 170



 1   retained in cash as determined by the insurance manager as required to meet the
 2
     obligations of the insurance company and to ensure compliance with the Insurance Act
 3
     2004.” Artex also made the false representation in the Everlasting business plan that
 4

 5   “[a]t least 50% of the insurance company reserves will be retained in liquid investments

 6   that can be readily converted to cash to pay claims. It should be noted, however, that
 7
     some of the reserves may be invested in stable income producing properties such as real
 8
     estate, mutual funds, commercial paper, etc.” All of the representations by Tribeca and
 9

10   Artex regarding Everlasting’s investment strategies were false, and Tribeca and Artex

11   knew they were false at the time they were made.            In fact, Artex controlled the
12
     investments of Everlasting, and these investments consisted, for the most part, of money
13
     managed by or paid to Northwestern Mutual.
14

15          249.   Although Tribeca was not owned by Gallagher when it first approached

16   Bikhazi and Welling, Tribeca and later Artex actively promoted their relationship with
17
     Gallagher to Plaintiffs. Gallagher’s acquisition of Tribeca and continued involvement in
18
     the Captive Insurance Strategies through Artex further supported the Everlasting
19

20   Plaintiffs’ reasonable reliance in the Captive Insurance Strategies.

21          250.   The Everlasting Plaintiffs paid substantial fees to Artex and Tribeca in
22
     connection with implementing the Captive Insurance Strategies. In exchange for these
23
     fees, Artex managed and administered all aspects of the Captive Insurance Strategies and
24

25   Everlasting. Artex’s services included the preparation of Everlasting’s IRS Form 1120-

26   PC. Artex retained TSA Accountants LLC and TSA Accountants PLC to prepare these
27   returns. TSA Accountants LLC and TSA Accountants PLC knew the Form 1120-PC’s
28

                                                  86
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 90 of 170



 1   that they prepared for Everlasting reflected an improper Section 831(b) election that
 2
     Tribeca and Artex caused Everlasting to make. These positions and returns were in turn
 3
     used by the Everlasting Plaintiffs in preparing their tax returns.
 4

 5          251.   Tribeca and Artex also advised the Everlasting Plaintiffs on how and when

 6   to submit claims to Everlasting. Tribeca and Artex then processed these claims and
 7
     either denied or approved these claims.        This resulted in the Everlasting Plaintiffs
 8
     submitting very few claims, and the claims that they did submit were denied.
 9

10          252.   As part of their management of Everlasting, Tribeca and Artex submitted

11   periodic reports and memoranda to the Everlasting Plaintiffs regarding Everlasting’s
12
     operations. These reports and memoranda restated many of the earlier misrepresentations
13
     by Tribeca and Artex regarding the proper tax treatment of the Captive Insurance
14

15   Strategies.   They also restated misrepresentations regarding the bona fides of the

16   insurance Everlasting was providing under the management of Tribeca and Artex.
17
            253.   In early 2014, Artex informed the Everlasting Plaintiffs that Artex would
18
     no longer provide captive management services for Everlasting. At the same time, Artex
19

20   also informed the Everlasting Plaintiffs that they should terminate their agreements with

21   Artex and referred the Everlasting Plaintiffs to Monterra.
22
            254.   The Everlasting Plaintiffs followed Artex’s instructions by terminating their
23
     engagement letters with Artex on or about March 18, 2014. The Everlasting Plaintiffs
24

25   also retained Monterra, pursuant to Artex’s instructions, to administer and manage their

26   captive insurance companies.       In connection with this transition, Monterra did no
27   independent analysis of the Everlasting Plaintiffs’ risks. Instead, it simply adopted in
28

                                                  87
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 91 of 170



 1   toto the insurance and tax conclusions already reached by Artex. Monterra did establish
 2
     a new captive for Bullard called Merrimack Captive Insurance Co. For all of the other
 3
     Everlasting Plaintiffs, Merrimack continued managing and administering the Everlasting
 4

 5   cells originally established by Artex.      The transition to Monterra resulted in Artex

 6   managing and administering Everlasting from 2012-2014 and Monterra managing
 7
     Everlasting and Merrimack from 2014-2015.
 8
            2.     Audit and Tax Court Proceedings
 9
            255.   Eventually, the IRS audited the 2012-2015 tax returns of Bikhazi and
10

11   Bullard as well as the 2012-2013 tax returns of Welling. Throughout the audits and
12   subsequent administrative proceedings before the IRS and Tax Court proceedings, Artex
13
     encouraged the Everlasting Individuals to continue contesting the IRS’s positions
14
     regarding the Captive Insurance Strategies. Artex also supplied false information to the
15

16   Everlasting Individuals to use to fill out the Forms 8886 required by Notice 2016-66. In

17   July of 2018, Bullard settled with the IRS for the 2012-2015 tax years. Welling did not
18
     receive a notice of deficiency but settled with the IRS in December of 2017 and January
19
     of 2018. Bikhazi likewise did not receive a notice of deficiency, but settled with the IRS
20
21   on November 17, 2017. The settlements required the Everlasting Individuals to pay

22   substantial back taxes, penalties, and interest.
23

24                            IV.    CONSPIRACY ALLEGATIONS
25          256.   Each of the Defendants and the Other Participants involved in the Captive
26
     Insurance Strategies executed by Plaintiffs and other members of the Class conspired
27
     with one another by agreeing to design, promote, sell, implement, and manage the
28

                                                   88
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 92 of 170



 1   Captive Insurance Strategies for the purpose of receiving and splitting substantial fees
 2
     (the “Defendants’ Arrangement”). The receipt of those fees was the primary, if not sole,
 3
     motive in the development and execution of the Captive Insurance Strategies by
 4

 5   Defendants and the Other Participants.      The Defendants and the Other Participants

 6   designed the Captive Insurance Strategies and unlawfully agreed to provide a false veneer
 7
     of legitimacy to each other’s opinions on the alleged lawfulness and tax consequences of
 8
     the Captive Insurance Strategies.
 9

10          257.   The Defendants and the Other Participants aggressively put their unlawful

11   scheme into action. The Defendants and the Other Participants fraudulently solicited
12
     their own clients to enter into the Captive Insurance Strategies.         In addition, the
13
     Defendants and Other Participants developed a network of professional advisors that
14

15   referred clients to them for Captive Insurance Strategies. The Defendants, directly or

16   through the Other Participants, identified the Plaintiffs and other members of the Class as
17
     potential clients based on their knowledge of their finances.        The clients became
18
     “targets”.
19

20          258.   The receipt of fees and pecuniary gain from those fees was the primary

21   motive for the conduct of the Defendants and the Other Participants; the provision of
22
     professional services to clients was merely an incidental byproduct of, not a motivating
23
     factor for, the Defendants’ conduct alleged herein. Further, the Defendants’ Arrangement
24

25   gave each of the participating Defendants and the Other Participants a significant

26   pecuniary interest in the scheme to provide negligent and fraudulent advice and
27   professional services to Plaintiffs and the members of the Class.
28

                                                 89
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 93 of 170



 1          259.   The Defendants and the Other Participants had a financial, business and
 2
     property interest in inducing the Plaintiffs and the Class, as well as other clients, to enter
 3
     into the Captive Insurance Strategies, and to do so, Defendants and the Other Participants
 4

 5   fraudulently represented that the Captive Insurance Strategies would legally reduce

 6   Plaintiffs’ income taxes while providing allegedly bona fide insurance.
 7
            260.   The Defendants and the Other Participants entered into the Defendants’
 8
     Arrangement, whereby they agreed and had a meeting of the minds that they would
 9

10   solicit each other’s clients and cooperate to execute the Captive Insurance Strategies.

11   Defendants and the Other Participants knew that the objective of the conspiracy—
12
     inducing Plaintiffs and the Class to enter into the Captive Insurance Strategies (defined as
13
     the “Defendants’ Arrangement”)—was illegal during the time they participated in the
14

15   conspiracy.   Specifically, the Defendants and the Other Participants knew that the

16   Captive Insurance Strategies would not provide bona fide insurance required to support
17
     the promised tax treatment.
18
            261.   The Defendants and the Other Participants conspired to perpetrate a fraud
19

20   on Plaintiffs and the Class, each with knowledge of the object of the conspiracy. Each of

21   the Defendants and the Other Participants had particular roles and responsibilities in
22
     connection with the design, marketing, sale, implementation, and management of the
23
     respective Captive Insurance Strategies.      In addition, the Defendants and the Other
24

25   Participants authorized, ratified and/or affirmed the fraudulent misrepresentations and/or

26   omissions made by each of the Defendants and the Other Participants. Each Defendant
27   committed at least one overt act in furtherance of the unlawful conspiracy.
28

                                                  90
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 94 of 170



 1                                 V.     CLASS ALLEGATIONS
 2          262.   Plaintiffs bring this action on their own behalf and, pursuant to Rule
 3
     23(b)(l)(A) and/or (b)(3) of the Federal Rules of Civil Procedure, as a class action on
 4
     behalf of themselves and the nationwide class of all persons (the “Class Members,” the
 5

 6   “alleged class” or the “Class”) defined below against all Defendants:
 7          All Persons who, from January 1, 2005 to the present, inclusive were
 8          assessed back-taxes, penalties, and/or interest by the Internal Revenue
            Service as a result of their involvement, either directly or indirectly through
 9          an ownership stake in another entity, in a Captive Insurance Strategy
            designed, marketed, sold, implemented or managed by Tribeca, Artex
10
            and/or AJ Gallagher or its predecessors. Excluded from the Class are:
11          Defendants; Defendants’ parents, subsidiaries, and affiliates; anyone
            receiving referral, implementation or promotional fees for the Captive
12          Insurance Strategies; and federal governmental entities.
13
            263.   Plaintiffs believe that the Class consists of hundreds if not thousands of
14
     Class Members geographically dispersed throughout the United States such that joinder is
15

16   impracticable. These Class Members may be identified from information and records

17   maintained by Defendants, or third parties.
18
            264.   The Individual Plaintiffs and the Class Members each and all have tangible
19
     and legally protectable interests at stake in this action.
20
21          265.   The claims of the Individual Plaintiffs and the Class Members have a

22   common origin and share a common basis. The claims of all Class Members originate
23
     from the same fraudulent transactions predicated by the Defendants.
24
            266.   The Individual Plaintiffs state a claim for which relief can be granted that is
25

26   typical of the claims of the Class Members. Thus, the class representatives have been the

27   victims of the same illegal acts as each member of the class.
28

                                                   91
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 95 of 170



 1          267.   If brought and prosecuted individually, each of the Class Members would
 2
     necessarily be required to prove the instant claim upon the same material and substantive
 3
     facts, upon the same remedial theories and would be seeking the same relief.
 4

 5          268.   The claims and remedial theories pursued by the Individual Plaintiffs are

 6   sufficiently aligned with the interests of the Class Members to ensure that the universal
 7
     claims of the alleged class will be prosecuted with diligence and care by the Plaintiffs as
 8
     representatives of the Class.
 9

10          267.   There are questions of law and fact common to the alleged class. Such

11   common questions include, inter alia:
12
                      a. Whether Defendants and the Other Participants defrauded Plaintiffs
13                       by advising and recommending that Plaintiffs and members of the
                         Class engage in illegal and abusive tax shelters, the Captive
14                       Insurance Strategies;
15
                      b. Whether Defendants and the Other Participants defrauded Plaintiffs
16                       by advising Plaintiffs and members of the Class that the premiums,
                         fees, and expenses of the Captive Insurance Strategies were
17
                         deductible under the Internal Revenue Code;
18
                      c. Whether Defendants and the Other Participants defrauded Plaintiffs
19                       by advising Plaintiffs and members of the Class that the captive
                         insurance companies would comply with Section 831(b) of the
20
                         Internal Revenue Code and therefore would not pay taxes on the
21                       premiums they received;

22                    d. Whether Defendants and the Other Participants defrauded Plaintiffs
                         by advising Plaintiffs and members of the Class that the captive
23
                         insurance companies that Defendants formed, operated, and
24                       managed in connection with the Captive Insurance Strategies would
                         be operated as normal insurance companies and that the products
25                       they were purchasing would be considered as insurance under the
26                       Internal Revenue Code;

27                    e. Whether Defendants and the Other Participants defrauded Plaintiffs
                         by advising Plaintiffs and members of the Class that circular cash
28
                         flows between them and the captive insurance companies
                                                 92
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 96 of 170



 1                    Defendants formed, operated, and managed in connection with the
                      Captive Insurance Strategies complied with all applicable tax and
 2
                      insurance laws, rules, regulations, common law doctrines, and court
 3                    decisions;
 4                 f. Whether Defendants and the Other Participants defrauded Plaintiffs
 5                    by advising Plaintiffs and members of the Class that the Captive
                      Insurance Strategies the Defendants and the Other Participants
 6                    advised Plaintiffs and members of the Class to execute complied
                      with the applicable tax and insurance laws, rules, regulations,
 7
                      common law doctrines, and published court decisions;
 8
                   g. Whether Defendants and the Other Participants defrauded Plaintiffs
 9                    by advising Plaintiffs and members of the Class that the premium
10                    prices of the captive insurance companies were calculated through
                      actuarially sound methods;
11
                   h. Whether Defendants and the Other Participants conspired and/or
12                    aided and abetted each other in furtherance of the unlawful acts
13                    alleged herein and incorporated by reference;

14                 i. Whether Defendants and the Other Participants engaged in a pattern
                      of racketeering activity in violation of RICO and/or Arizona’s RICO
15
                      statute (“Arizona RICO”) codified at A.R.S. §13-2301, et seq. based
16                    on the unlawful acts alleged herein and incorporated by reference;

17                 j. Whether Defendants’ and the Other Participants’ overt and/or
18                    predicate acts in furtherance of the conspiracy and/or aiding and
                      abetting, based on the unlawful acts alleged herein and incorporated
19                    by reference, resulted in or proximately caused and causes injury to
                      the Plaintiffs’ and Class Members’ business or property or
20
                      irreparably harmed and harms the Plaintiffs and the alleged class and
21                    if so, the appropriate relief to which they are entitled;

22                 k. Whether Defendants’ acts, practices, and representations, based on
23                    the unlawful acts alleged herein and incorporated by reference,
                      constitute violations of applicable law for which Plaintiffs and the
24                    Class Members are entitled to recover restitution or damages or for
                      which disgorgement of ill-gotten monies is appropriate;
25

26                 l. Whether Defendants’ actions, based on the unlawful acts alleged
                      herein and incorporated by reference, constitute mail and wire fraud;
27                    and
28

                                             93
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 97 of 170



 1                    m. Whether Defendants have been unjustly enriched through the
                         unlawful acts alleged herein and incorporated by reference.
 2

 3          268.   Adjudications with respect to individual members of the Class could, as a
 4   practical matter, be dispositive of the interests of the other Class Members who are not
 5
     parties to the action or could substantially impair or impede their ability to protect their
 6
     interests.
 7

 8          269.   Defendants have acted or refused to act on grounds generally applicable to
 9   the Class, making appropriate final relief with respect to the Class as a whole. The
10
     prosecution of separate actions by individual members of the Class would create a risk of
11
     inconsistent or varying adjudications with respect to individual members of the alleged
12

13   Class that would establish incompatible standards of conduct for the party or parties
14   opposing the Class. Such incompatible standards, inconsistent or varying adjudications
15
     on what, of necessity, would be the same essential facts, proof and legal theories, would
16
     create and allow to exist inconsistent and incompatible rights within the Class. Further,
17

18   the failure to permit this cause to proceed as a class action under Rule 23(b)(1)(A) would

19   be contrary to the beneficial and salutary public policy of judicial economy in avoiding a
20
     multiplicity of similar actions. The questions of law and fact applicable to the Class
21
     predominate over individual questions. A class action is superior to other available
22

23   methods for the fair and efficient adjudication of the controversy. Each of the class

24   members entered one or more Captive Insurance Strategies. These Captive Insurance
25
     Strategies were represented by Defendants, uniformly, to be unlawful pursuant to the
26
     same Internal Revenue Code sections. The representatives made to each Plaintiff were
27
28   sufficiently similar to predominate. Therefore, certification is appropriate under Rule

                                                 94
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 98 of 170



 1   23(b)(3). Failure to permit this action to proceed under Rule 23 would be contrary to the
 2
     public policy encouraging the economies of attorney and litigant time and resources.
 3
               270.   The named Plaintiffs allege that they are willing and prepared to serve the
 4

 5   Court and proposed Class in a representative capacity with all of the obligations and

 6   duties material thereto.
 7
               271.   The self-interests of the named Class representatives are co-extensive with
 8
     and not antagonistic to those of the absent Class Members. The proposed representatives
 9

10   will undertake to well and truly protect the interests of the absent Class Members.

11             272.   The named Plaintiffs have engaged the services of counsel indicated below.
12
     Plaintiffs’ counsel are experienced in complex class litigation involving inter alia tax
13
     issues and will adequately prosecute this action and will assert, protect, and otherwise
14

15   represent well the named Class representatives and absent Class Members.

16             273.   A class action is superior to other available methods for the fair and
17
     efficient adjudication of this controversy since joinder of all members of the Class is
18
     impracticable. There will be no difficulty in the management of this action as a class
19

20   action.

21             274.   The Plaintiffs will fairly and adequately protect the interests of the Class
22
     and have no interests adverse to or which directly and irrevocably conflict with the
23
     interests of other Class Members.
24

25
               VI.    ALLEGATIONS RELATING TO RICO AND ARIZONA RICO
26
               275.   Plaintiffs are “persons” within the meaning of 18 U.S.C. §1964(c) and
27
28   A.R.S. §13-2314.04(A).

                                                   95
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 99 of 170



 1          276.   At all times relevant hereto, each of Plaintiffs and the Defendants were and
 2
     are “persons” within the meaning of 18 U.S.C. §1961(3).
 3
     A.     Enterprise
 4
            277.   An enterprise need not be a specific legal entity but rather may be “any
 5

 6   union or group of individuals associated in fact although not a legal entity.”
 7          278.   In this case, the enterprise (“Enterprise”) for RICO and Arizona RICO
 8
     purposes consists of (1) the Defendants; (2) the Other Participants; and (3) all other
 9
     persons and entities that solicited persons to participate in Artex and Tribeca’s Captive
10

11   Insurance Strategies Arrangement (sometimes referred to as the “Arrangement”) for the
12   alleged purpose of generating and sharing fees and commissions generated from the
13
     Captive Insurance Strategies and alleged tax liability reduction it purported to provide.
14
            279.   These individuals and entities individually and through their agents
15

16   represented to their victims that the Arrangement qualified as bona fide arrangements

17   under IRC §831(b) and could support deductions under 26 USC 162(a) and Sec. 1.162-
18
     1(a), Income Tax Regs. In reality, the Arrangement did not qualify under these Code
19
     sections and could not support the promised tax benefits. The plan was devised solely to
20
21   facilitate the sale of insurance policies and the provision of administrative, investment

22   and professional services that would generate significant fees and commissions to the
23
     Defendants. The Defendants and the Other Participants have made millions of dollars
24
     orchestrating the Arrangement and, as of this time, it remains ongoing.
25

26          280.   Defendants sought out as clients those persons, like Plaintiffs and other

27   Class Members, that had high taxable income, owned businesses, had significant cash
28
     flow available to fund such policies and were “sold on” Defendants’ design of how to
                                                  96
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 100 of 170



 1   promote, sell, structure, and capitalize on the Arrangement for the main purposes of
 2
     providing significant revenue for Defendants. There was no lawful criteria followed by
 3
     the Defendants in establishing Plaintiffs’ insurable risk, their limits of coverage, or what
 4

 5   insurable risks could not be purchased in the normal insurance marketplace at

 6   competitive prices. The intent by the Defendants was to unlawfully promote and sell the
 7
     Arrangement for huge and unlawful fees and premiums.
 8
            281.   Captive insurance structures are highly sophisticated and complicated with
 9

10   complex tax and other regulatory requirements. As such, captive insurance entails

11   enormous operational challenges including, but not limited to (i) properly insuring real
12
     business risk and then following the requirements for sharing and shifting risk via
13
     reinsurance, (ii) using the reserve funds maintained under the policy within guidelines,
14

15   and (iii) structuring reinvestment vehicles to properly manage and protect those assets so

16   that if and when claims are made, indemnity payments can be issued for properly
17
     documented and timely claims. None of these characteristics were present in the Captive
18
     Insurance Strategies that the Defendants convinced the Plaintiffs and the Class members
19

20   to execute.

21          282.   The Defendants and the Other Participants engaged in a common plan,
22
     transaction and course of conduct described herein in connection with the design,
23
     promotion and sale of Captive Insurance Strategies Arrangements, pursuant to which they
24

25   knowingly or recklessly engaged in acts, transactions, practices and a course of business

26   that operated as a fraud upon the Plaintiffs and the Class, the primary purpose and effect
27   of which was to generate huge and unlawful fees and commissions by fraudulently
28

                                                 97
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 101 of 170



 1   selling a series of transactions under the guise of selling “insurance” as part of the
 2
     defective tax products at issue in this case—the Captive Insurance Strategies.
 3
            283.   While the Defendants and the Other Participants participated in the
 4

 5   Enterprise and were a part of it, the Defendants and the Other Participants also had an

 6   existence separate and distinct from the Enterprise.
 7
            284.   Defendants and the Other Participants maintained an interest in and control
 8
     of the Enterprise and also conducted or participated in the conduct of the affairs of the
 9

10   Enterprise through a pattern of racketeering activity.

11          285.   Defendants and the Other Participants’ control and participation in the
12
     Enterprise were necessary for the successful operation of Defendants’ scheme. The
13
     Enterprise had an ascertainable structure separate and apart from the pattern of
14

15   racketeering activity in which the Defendants engaged.

16   B.     Operation of the RICO Enterprise
17          286.   Microcaptive insurance plans caught the attention of unscrupulous
18
     professionals for three reasons: (1) such plans allegedly could be funded with tax
19
     deductible contributions5; (2) the rules involved were highly technical and thus unlikely
20
21   to be understood by laypersons, like the Plaintiffs and members of the Class, who were

22   thus also unlikely to question the advice being offered by alleged experts in the area; and
23
     (3) an unlimited number of “insureds” could participate.
24

25

26
     5
27
       The Defendants and Other Participants represented to Plaintiffs and members of the
     Class that they would receive an ordinary income deduction for the premium and the
28
     premium would not be taxed at the captive insurance level; any subsequent distributions
     of these funds supposedly would be taxed at capital gains rates as a qualified dividend.
                                                  98
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 102 of 170



 1          287.   Tax deductible captive insurance arrangements are allowed for businesses
 2
     that meet certain requirements, such as those that have atypical insurance needs that are
 3
     very costly or non-existent in the commercial insurance marketplace. However, captive
 4

 5   insurance is not tax deductible in every case simply because the insured generates

 6   revenue and forms a captive. Promoters of Captive Insurance Strategies can mimic
 7
     legitimate tax deductible captive insurance arrangements by creating a voluminous paper
 8
     trail and referencing tax code sections that convince their clients that the transactions are
 9

10   valid. This “illusion of validity” is what the Defendants fraudulently used to persuade

11   and mislead the Plaintiffs to agree to participate in Captive Insurance Strategies:
12
     Defendants described a simple scheme, saying the right things to get the structure in
13
     place, and minimizing the actual operations of the Captive Insurance Strategy.
14

15          288.   The Defendants in this case (as well as the Other Participants) had to make

16   premiums appear as a tax-deductible expense to the “participants” and as a microcaptive
17
     insurance arrangement plan to the IRS. Defendants also had to constantly forage for
18
     clients who could pay thousands of dollars annually for several years into such unlawful
19

20   arrangements.

21          289.   Each of these participants were vital to the implementation of the Captive
22
     Insurance Strategies, played an important role in the success of the Enterprise, and
23
     independently controlled their own part in the Enterprise or knowingly implemented the
24

25   decisions of others in the Enterprise:

26                 a.     Artex and Tribeca. Artex and/or Tribeca were responsible for
                          creating, designing, establishing, and managing the microcaptive
27                        insurance arrangements. Through Karl Huish, Jeremy Huish,
28                        Tehero, and others, Artex and/or Tribeca systematically identified

                                                  99
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 103 of 170



 1                     clients like Plaintiffs, who they then induced into entering into
                       captive insurance arrangements. To induce clients to enter into these
 2
                       transactions, Artex and/or Tribeca commissioned feasibility studies
 3                     using AmeRisk and other firms to produce the actual studies. These
                       studies purported to show the risks, claims, and financial
 4                     performance for a hypothetical captive insurance company
 5                     established for Artex and/or Tribeca clients. The feasibility studies
                       contained misrepresentations and omissions concerning the quality
 6                     of insurance that the captive insurance company would provide, the
                       investment policies of the captive insurance companies, and the tax
 7
                       treatment the clients could expect. These feasibility studies were
 8                     designed to create and did create a veneer of legitimacy for the
                       Captive Insurance Strategies. In addition to the feasibility studies,
 9                     Artex and/or Tribeca made other false and misleading
10                     representations in pitch materials and through other communications
                       to induce clients to enter into the Captive Insurance Strategies.
11                     Artex and/or Tribeca were also responsible for calculating the taxes
                       owed by the captives it formed and managed. Artex and/or Tribeca
12
                       were also responsible for causing the tax returns for the captives
13                     under their management to be prepared and filed. Once Artex and/or
                       Tribeca secured a client, it used a network of employees, affiliated
14                     entities, and other individuals and entities, including other
15                     Defendants and the Other Participants, to implement the Captive
                       Insurance Strategies.
16
                 b.    Karl Huish. Karl Huish is an Executive Vice President of Artex and
17
                       the former President and Chief Executive Officer at Tribeca. He
18                     holds himself out as having dedicated his career to captive insurance
                       and having been responsible for the development and management
19                     of all types of captives, ranging from single parent, to micro to
20                     group. He is a frequent lecturer on issues of captives and alternative
                       risk transfer. He signed and countersigned numerous documents to
21                     establish and operate the captive insurance companies used in the
                       Captive Insurance Strategies, knowing that many of these documents
22
                       contained material misrepresentations and omissions. He also
23                     indirectly owned a stake in Provincial, and therefore personally
                       profited from the insurance premiums paid to Provincial.
24

25               c.    Jeremy Huish. Jeremy Huish is a Senior Vice President of Artex and
                       the former Director of Business Development at Tribeca who holds a
26                     J.D., C.P.A, and LL.M. in tax. At both Tribeca and Artex, Jeremy
                       Huish was responsible for business development. He was directly
27                     involved in sales presentations to numerous clients. During these
28                     sales presentations, Jeremy Huish knowingly made numerous

                                             100
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 104 of 170



 1                     material misstatements and omissions regarding the purported tax
                       and insurance advantages of the captive insurance companies formed
 2
                       and managed by Artex and/or Tribeca. Jeremy Huish also signed
 3                     and countersigned numerous documents necessary to implement the
                       Captive Insurance Strategies, knowing that many of these documents
 4                     contained material misrepresentations and omissions. He also
 5                     indirectly owned a stake in Provincial, and therefore personally
                       profited from the insurance premiums paid to Provincial.
 6
                 d.    Tehero. Along with Jeremy Huish, Tehero was directly involved in
 7
                       sales presentations to numerous clients.        During these sales
 8                     presentations, Tehero knowingly made numerous material
                       misstatements and omissions regarding the purported tax and
 9                     insurance advantages of the captive insurance companies formed and
10                     managed by Artex and/or Tribeca. Tehero also signed and
                       countersigned numerous documents necessary to implement the
11                     Captive Insurance Strategies, knowing that many of these documents
                       contained material misrepresentations and omissions. These
12
                       documents include the engagement agreements through which the
13                     Shivkov Plaintiffs and Treadstone Plaintiffs became Artex clients.
                       Further, Tehero prepared the form 1120-PC tax returns for some of
14                     the captives Artex and/or Tribeca formed for Plaintiffs and members
15                     of the Class.

16               e.    Gallagher. Gallagher is the parent company of Artex. Gallagher
                       established Artex for the purpose of, among other things, expanding
17
                       its captive insurance business. Artex was therefore directed by its
18                     parent Gallagher to focus on the captive insurance industry and, in
                       furtherance of these efforts, Artex acquired Tribeca. Gallagher also
19                     steered its existing clients to Artex. In connection with these efforts,
20                     individuals employed by Gallagher could and did receive referral
                       bonuses or commissions when they referred existing Gallagher
21                     clients to Artex. Gallagher knew that the Captive Insurance
                       Strategies failed to provide actual insurance, because the premiums
22
                       calculated by Artex were not determined by actuarial standards but
23                     instead consistently targeted the Section 831(b) limits. If not before,
                       Gallagher also knew of flaws in the Captive Insurance Strategies
24                     through the due diligence it performed prior to acquiring Tribeca.
25
                 f.    Inman. Inman provided underwriting services at the request of Artex
26                     to assist in pricing premiums for captive insurance policies. Inman
                       was not independent, a material fact not disclosed to Plaintiffs or the
27                     Class, and she knew that she was not independent. Because Inman
28                     was not independent, she knew she could not provide underwriting

                                              101
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 105 of 170



 1                     services that satisfied the Internal Revenue Code and that the IRS
                       would consider legitimate. In addition to underwriting the premiums
 2
                       charged to Plaintiffs and the Class, Inman also signed agreements on
 3                     behalf of Provincial. Inman was also the claims adjuster for
                       Provincial.
 4

 5               g.    Epsilon. Epsilon provided a variety of actuarial services relating to
                       reserve certification, feasibility studies, pricing and rate filings, and
 6                     actuarial reports. Here, Epsilon provided reports at the request of
                       Artex that purported to establish the actuarial bona fides of the
 7
                       Captive Insurance Strategies.         These reports often contained
 8                     numerous material misrepresentations and omissions, and Epsilon
                       knew that the reports contained material misrepresentations and
 9                     omissions. Epsilon knew its reports were being used to create the
10                     false impression that captives were actuarially sound when, in fact,
                       they were not.
11
                 h.    Ekdom. Ekdom is the Chief Executive Officer of Epsilon. She
12
                       authored many of the reports that Artex used to administer the
13                     Captive Insurance Strategies and to misrepresent to Artex clients that
                       the Captive Insurance Strategies provided actual insurance in
14                     compliance with the Internal Revenue Code.
15
                 i.    AmeRisk. AmeRisk is an actuarial firm. At Artex’s direction, it
16                     prepared the feasibility studies for numerous Plaintiffs and members
                       of the class. In addition, for all years in which Spectra paid captive
17
                       insurance premiums, AmeRisk provided the actuarial services used
18                     to price the premiums while Inman provided the underwriting
                       services. Artex encouraged AmeRisk to target a certain premium
19                     price rather than apply neutral actuarial principles to price the
20                     captive insurance policies, and AmeRisk knowingly did so. In fact,
                       the initial captive formation checklist used by Artex inquired about
21                     the “Desired Insurance Premiums” for years one, two, and three.
22
                 j.    Provincial. Provincial is a protected cell company organized under
23                     the laws of Anguilla. It was the fronting insurance carrier that
                       insured risks for some of Artex’s captive insurance clients, and then
24                     reinsured a portion of those risks with individual captive insurers.
25                     The risk reinsured with each individual captive insurer is called the
                       “primary” layer whereas the risk retained by the Provincial pool is
26                     called the “excess loss” layer. The captive insuring the primary
                       layer received approximately 49% of the premiums net a 2.5%
27                     administrative fee to PRS, whereas the Provincial pool kept the
28                     remaining 51% of premiums and divided these premiums pro-rata to

                                              102
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 106 of 170



 1                        the captive insurers that made up the Provincial pool. Provincial
                          was indirectly owned by Huish and a member of his family, and the
 2
                          underwriter Inman sometimes signed documents on Provincial’s
 3                        behalf. Provincial did not adequately reinsure risk for the captives
                          formed, managed, and administered by Artex and/or Tribeca.
 4                        Provincial knew that its quota-share program would not adequately
 5                        reinsure risk because it lacked sufficient independent risk exposure
                          and was undercapitalized. Because Provincial did not offer a bona
 6                        fide reinsurance pool for redistributing risk, the captive insurers
                          participating in the Provincial Pool were not providing bona fide
 7
                          insurance to their insureds. Accordingly, these captive insurers
 8                        could not obtain favorable tax treatment under Section 831(b), a
                          result that Provincial knew would follow from its failure to reinsure
 9                        risk properly. Provincial’s role in the Enterprise provided a veneer
10                        of legitimacy to the Captive Insurance Strategies without offering
                          any actual insurance benefits.
11
                  k.      PRS. PRS is the company that collected premium payments paid by
12
                          all Tribeca and Artex clients who participated in the Provincial pool.
13                        As part of its role in the Enterprise, PRS would send in the mail or
                          email annual insurance premium invoices to the insureds who
14                        purchased policies through the Captive Insurance Strategies. These
15                        invoices purported to bill clients for insurance premiums, and by so
                          doing, bolstered and repeated the misrepresentations by others in the
16                        Enterprise that the Captive Insurance Strategies provided bona fide
                          insurance. PRS also collected accounts receivable for participants in
17
                          the Enterprise through its invoicing. PRS knew that Provincial did
18                        not provide actual reinsurance and that its invoicing and collection
                          activities furthered the Enterprise.
19
                       l. TSA Accountants, LLC and TSA Accountants, PLC.                 TSA
20
                          Accountants, LLC and TSA Accountants, PLC knowingly filled out
21                        faulty and inaccurate tax return Forms 1120-PC for the captive
                          insurers formed, managed, and administered by Artex and Tribeca.
22                        These Forms 1120-PC bolstered the faulty tax and insurance advice
23                        Artex, Tribeca, and the Other Defendants supplied to Plaintiffs and
                          Members of the Class.
24
           290.   The Defendants intended to, and did, commit mail and wire fraud in
25

26   connection with the promotion and operation of the Captive Insurance Strategies since

27   they used the mails and wires in creating, designing, establishing, promoting, selling,
28
     implementing, and vouching for the Captive Insurance Strategies. The Defendants’
                                                103
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 107 of 170



 1   racketeering    activity   in   creating,   designing,   establishing,   promoting,   selling,
 2
     implementing, and vouching for the Captive Insurance Strategies involved numerous
 3
     false and misleading misrepresentations and omissions that amount to a scheme or
 4

 5   artifice to defraud.

 6          291.    As a result of Defendants’ unlawful acts, the “participants” (i.e., the
 7
     Plaintiffs and the Class) have been deemed by the IRS to have participated in an “abusive
 8
     tax shelter”, have been assessed back-taxes, penalties and interest by the IRS for the
 9

10   underpayment of taxes due to filing tax returns reflecting the promised tax benefits of the

11   Captive Insurance Strategies Arrangement, and have incurred substantial amounts of
12
     additional accounting and legal fees in connection with the IRS audits of their tax returns
13
     and the Tax Court proceedings.
14

15          292.    Taxpayers like the Plaintiffs, who were fully reliant on the advice and

16   representations of the credentialed professionals like Defendants that developed,
17
     promoted, sold, implemented and managed the Captive Insurance Strategies
18
     Arrangement, were the intended victims of the Defendants’ scheme to extract fees and
19

20   commissions.      Plaintiffs were fully reliant on the credentialed professionals like

21   Defendants who developed, promoted, implemented, and managed the Captive Insurance
22
     Strategies Arrangements and trusted they were truthfully and honestly being advised,
23
     counseled and directed by those professionals who represented that they were experts and
24

25   highly experienced with these types of structures. Defendants received large amounts of

26   fees and commissions while at all times assuring Plaintiffs they were in full compliance
27   with all applicable tax and insurance laws and compliance and operational requirements.
28

                                                   104
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 108 of 170



 1   C.     Predicate Acts
 2          293.   With respect to the activities alleged herein, the Defendants and Other
 3
     Participants acted at all times with malice toward the Plaintiffs and the Class, intending to
 4
     engage in the conduct complained of for the benefit of Defendants and with knowledge
 5

 6   that such conduct was unlawful. Such conduct was done with actionable wantonness and
 7   reckless disregard for the rights of Plaintiffs and the Class, as well as the laws to which
 8
     the Defendants are subject, the same amounting to actionable wantonness.
 9
            294.   With respect to the activities alleged herein, each Defendant and Other
10

11   Participants agreed to the operation of the transaction or artifice to deprive Plaintiffs and
12   the Class of property interests. In furtherance of these agreements, each Defendant also
13
     agreed to interfere with, obstruct, delay or affect interstate commerce by attempting to
14
     obtain and/or actually obtaining property interests to which the Defendants were not
15

16   entitled.

17          295.   With respect to the overt acts and activities alleged herein, each Defendant
18
     conspired with each other, the Other Participants, and with others not named as
19
     Defendants in this Complaint, to violate 18 U.S.C. §1962(c) and A.R.S. §§13-2312, all in
20
21   violation of 18 U.S.C. §1962(d) and Arizona law. Each Defendant also agreed and

22   conspired with each other Defendant to participate, directly or indirectly, in interfering
23
     with, obstructing, delaying or affecting commerce by attempting to obtain and/or actually
24
     obtaining property interests to which the Defendants were not entitled.
25

26          296.   The numerous predicate acts of mail and wire fraud described infra in ¶¶

27   302 and 305, in addition to other fraudulent acts, are part of separate fraudulent
28
     transactions by Defendants designed to defraud the Individual Plaintiffs and the Class of
                                                 105
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 109 of 170



 1   money and property interests under false pretenses. As victims of these unlawful patterns
 2
     of illegal activity, Plaintiffs and members of the Class have and continue to suffer losses
 3
     as a result of these activities. The acts which caused injuries to the Plaintiffs and
 4

 5   members of the Class were performed for financial gain.

 6          297.   In carrying out the overt acts and fraudulent transactions described above,
 7
     the Defendants engaged in, inter alia, conduct in violation of federal laws, including 18
 8
     U.S.C. §§1341-1346, and 18 U.S.C. §1961 et seq. They also violated A.R.S. §§13-2312
 9

10   and 13-2301 et seq.

11          298.   Section 1961(1) of RICO provides that “racketeering activity” means any
12
     act indictable under any of the following provisions of Title 18, United States Code:
13
     §1341 (relating to mail fraud), §1343 (relating to wire fraud), and §1346 (relating to
14

15   scheme or artifice to defraud).

16          299.   Section 13-2301(D)(4) of the Arizona Revised Statutes provides that
17
     “[r]acketeering means any act, including any preparatory or completed offense, that is
18
     chargeable or indictable under the laws of the state or country in which the act occurred
19

20   and, if the act occurred in a state or country other than this state, that would be chargeable

21   or indictable under the laws of this state if the act had occurred in this state.”
22
     Racketeering is further defined to include only those acts that are punishable by
23
     imprisonment of one year or more that involve one of 27 categories of offenses. Among
24

25   these offenses are those involving “[a] scheme or artifice to defraud.”

26   D.     Violations of 18 U.S.C. §§1341 and 1343 and A.R.S. §13-2301(D)(4)
27          300.   Plaintiffs repeat and reallege each and every prior al1egation in this
28
     Complaint as if fully set forth herein.
                                                  106
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 110 of 170



 1          301.   For the purpose of executing and/or attempting to execute their transaction
 2
     to defraud and to obtain money by means of false pretenses, representations or promises,
 3
     the Defendants and their co-conspirators, in violation of 18 U.S.C. §1341, placed in post
 4

 5   offices and/or in authorized repositories for mail matter and things to be sent or delivered

 6   by the Postal Service and received matter and things therefrom including but not limited
 7
     to   contracts,   instructions,   correspondence,   invoices,   PowerPoint   presentations,
 8
     memoranda, brochures, and tax returns.
 9

10          302.   Defendants’ violations of 18 U.S.C. §1341 are too numerous to list

11   exhaustively. The following list provides, by way of illustration but not limitation,
12
     representative examples of Defendants’ 18 U.S.C. §1341 violations:
13
                       a. Engagement letters sent in the mail by Artex or Tribeca to Plaintiffs
14                        and Members of the Class, such as:
15
                                1. The October 26, 2011 engagement letter to Shivkov;
16
                                2. The September 17, 2009 engagement letter to Miller,
17
                                   Robinson and Rick Litchie;
18
                                3. The November 9, 2011 engagement letter to Miller;
19

20                              4. The November 13, 2009 engagement letter to Pereira;

21                              5. The November 13, 2009 engagement letter to Wilke;
22
                                6. The November 13, 2009 engagement letter to Tiffany.
23
                       b. Hundreds of invoices sent in the mail to Plaintiffs by PRS, Artex,
24                        and Tribeca, including:
25
                                1. A December 9, 2014 Invoice from Artex to Tiffany;
26
                                2. A September 3, 2014 invoice from Artex to Wilke;
27
28                              3. A September 3, 2014 invoice from Artex to Frank;

                                                 107
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 111 of 170



 1
                            4. An April 18, 2012 invoice from PRS to UTA Investments,
 2
                               LLC;
 3
                            5. A June 5, 2012 invoice from Artex to Miller;
 4

 5                          6. A June 4, 2014 invoice from Artex to Miller;

 6                          7. An October 1, 2012 invoice from PRS to the Ogden Clinic
                               Professional Corp.;
 7

 8                          8. An April 22, 2013 invoice from Artex to Borsight;
 9                          9. An August 3, 2012 invoice from Artex to Bikhazi;
10
                            10. A June 5, 2012 invoice from Artex to Welling;
11
                            11. A May 3, 2014 invoice from Artex to Spectra.
12

13                  c. Tax forms, including:
14                          1. A September 10, 2010 1120-PC that Tribeca caused to be
15                             prepared for Treadstone and that Tribeca sent in the mail to
                               the Treadstone Individuals;
16
                            2. A September 9, 2015 1120-PC that Tribeca caused to be
17
                               prepared for Treadstone and that Tribeca sent in the mail to
18                             the Treadstone Individuals;

19                          3. A September 3, 2014 1120-PC that Artex caused to be
20                             prepared for DVS Series and that Artex sent in the mail to
                               the Shivkov Plaintiffs;
21
                            4. An August 3, 2013 1120-PC that Artex caused to be
22
                               prepared for Everlasting and that Artex sent in the mail to
23                             the Everlasting Plaintiffs;

24                          5. A September 11, 2014 1120-PC that Artex caused to be
25                             prepared for MRP and that was sent to the Symphony
                               Plaintiffs.
26
                    d. Other materials, including:
27
28

                                               108
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 112 of 170



 1                             1. A binder of presentation materials, including a feasibility
                                  study with intentionally false representations regarding the
 2
                                  proper tax treatment and insurance advantages of Artex
 3                                captives, sent in the mail from Artex to Bikhazi around
                                  August of 2011;
 4

 5                             2. Quarterly management reports by Artex or Tribeca
                                  regarding the captives Artex and Tribeca were managing for
 6                                Plaintiffs.
 7
           303.   Each of the invoices, engagement letters, and tax forms sent in the mail by
 8
     the Defendants to Plaintiffs and members of the Class served at least two roles in the
 9

10   Enterprise. First, these documents, standing alone, were fraudulent. Defendants knew

11   the tax treatment contemplated by the tax forms was inaccurate. Defendants also knew
12
     that they were not providing actual insurance to Plaintiffs and members of the Class,
13
     contrary to representations in the engagement letters and on the face of the invoices.
14

15   Second, in addition to being fraudulent standing alone, these documents were used to

16   advance the fraudulent scheme that Defendants perpetrated on Plaintiffs and the Class.
17
           304.   For the purpose of executing and/or attempting to execute their transaction
18
     to defraud and to obtain money by means of false pretenses, representations or promises,
19

20   the Defendants and their co-conspirators, in violation of 18 U.S.C. §1343, transmitted

21   and received by wire matter and things therefrom including but not limited to contracts,
22
     instructions, correspondence, funds, and others.
23
           305.   Defendants’ violations of 18 U.S.C. §1343 are too numerous to list
24

25   exhaustively. The following list provides, by way of illustration but not limitation,

26   representative examples of Defendants’ 18 U.S.C. §1343 violations:
27                    a. Webinars hosted by Artex or Tribeca, including:
28

                                                109
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 113 of 170



 1                           1. A webinar Artex hosted on November 22, 2011 for Dimitri
                                Shivkov.
 2

 3                           2. An annual webinar Artex hosted for all Artex clients,
                                which, when it was presented in 2011, occurred on
 4                              December 9 and featured Karl Huish;
 5
                             3. An annual webinar that Tribeca hosted for all Tribeca
 6                              clients, which, when it was presented in 2010, occurred on
                                October 26, 2010 and featured Karl Huish.
 7

 8                   b. Numerous telephone calls, including
 9                           1. Several telephone calls to Bullard between in the summer of
10                              2012 during which various Artex employees, including
                                Maughan Tehero, attempted to market the Captive
11                              Insurance Strategies to Bullard;
12
                             2. An underwriting telephone call between Jennifer Andrews
13                              of Artex and Shivkov on November 8, 2012.
14                   c. Numerous emails including;
15
                             1. An October 28, 2011 email from Brian Maughan to Shivkov
16                              forwarding false and fraudulent PowerPoint Presentations;
17
                             2. A December 5, 2011 email from Courtney Haltiwanger at
18                              Artex to Shikov attaching the DVS Series business plan and
                                other DVS Series application materials to the State of
19                              Delaware.
20
                             3. A December 21, 2011 email from Jennifer Andrews to
21                              Shivkov providing a Provincial Policy Summary;

22                           4. A January 22, 2013 email from Jennifer Andrews to
23                              Shivkov attaching a Facultative Reinsurance Agreement
                                and Renewal Endorsement, among other things;
24
                             5. An October 16, 2013 email from Brett Lantz to Keith
25
                                Pereira attaching a 2013 Policy Summary.
26
           306.   The Defendants’ violations of 18 U.S.C. §1343 served at least two roles in
27
28   the Enterprise. First, many of these communications contained fraudulent misstatements

                                              110
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 114 of 170



 1   or omissions.   For instance, the PowerPoint slides sent by email from Maughan to
 2
     Shivkov on October 28, 2011 contained misrepresentations regarding the tax treatment of
 3
     Artex captives and the quality of the insurance they provided, among other things.
 4

 5   Similarly, insurance documents like policy summaries, facultative reinsurance

 6   certificates, renewal endorsements, policy declarations, and similar documents bolstered
 7
     the misrepresentation that Defendants were providing actual insurance.
 8
            307.   Defendants’ efforts in connection with executing or attempting to execute
 9

10   their transactions to defraud and to obtain money by means of false pretenses,

11   representations or promises, including without limitation acts done in violation of 18
12
     U.S.C. §§1341 and 1343, also violated A.R.S. §13-2301(D)(4) because these acts
13
     amounted to a scheme or artifice to defraud for financial gain.
14

15          308.   In those matters and things sent or delivered by the Postal Service, by wire

16   and through other interstate electronic media, Defendants and their co-conspirators
17
     falsely and fraudulently misrepresented and fraudulently suppressed material facts from
18
     Plaintiffs and the Class as described above, in violation of 18 U.S.C. §§1341 and 1343.
19

20   These acts, in addition to false and fraudulent misrepresentations communicated outside

21   the interstate wire and mail systems, also violated A.R.S. §13-2301(D)(4) Defendants’
22
     fraudulent statements and omissions include but are not limited to the following:
23
                       (1)       Orchestrating the design, development, implementation,
24                               operation, and management of the Captive Insurance
25                               Strategies;

26                     (2)       Advising Plaintiffs and the members of the Class to engage in
                                 the Captive Insurance Strategies;
27
28

                                                111
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 115 of 170



 1                  (3)     Advising and recommending that Plaintiffs and members of
                            the Class engage in illegal and abusive tax shelters, the
 2
                            Captive Insurance Strategies;
 3
                    (4)     Failing to advise Plaintiffs and members of the Class that the
 4                          Captive Insurance Strategies were illegal and abusive tax
                            shelters;
 5

 6                  (5)     Failing to disclose existing published authority that indicated
                            that the purported tax of the Captive Insurance Strategies
 7                          were improper and not allowable for federal income tax
                            purposes;
 8

 9                  (6)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies the Defendants and the Other
10                          Participants advised Plaintiffs and members of the Class to
                            execute complied with the applicable tax and insurance laws,
11
                            rules, regulations, common law doctrines, and published court
12                          decisions;
13                  (7)     Failing to advise Plaintiffs and members of the Class that the
                            Captive Insurance Strategies the Defendants and the Other
14
                            Participants advised Plaintiffs and members of the Class to
15                          execute did not comply with the applicable tax and insurance
                            laws, rules, regulations, common law doctrines, and published
16                          court decisions;
17
                    (8)     Failing to advise Plaintiffs and members of the Class that
18                          various common law doctrines, including the economic
                            substance, business purpose, step transaction, and sham
19                          transaction doctrines, would disallow the tax benefits of the
20                          Captive Insurance Strategies;

21                  (9)     Failing to advise Plaintiffs and members of the Class that the
                            Captive Insurance Strategies lacked the required business
22                          purpose and economic substance;
23
                   (10)     Advising Plaintiffs and the members of the Class that the
24                          policies issued by their Captive Insurance Strategies
                            constituted insurance and therefore created lawful tax benefits
25                          for the Captive Insurance Company and the insured;
26
                   (11)     Recommending, instructing, and advising Plaintiffs and
27                          members of the Class that they would receive substantial tax
                            advantages by entering into policies with the captive insurer
28                          as part of the Captive Insurance Strategies;

                                           112
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 116 of 170



 1                 (12)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Companies comply with Section 831(b) of the
 2
                            Internal Revenue Code and therefore the premiums paid to
 3                          the captive insurance companies would be tax deductible;
 4                 (13)     Failing to advising Plaintiffs and members of the Class that
                            the Captive Insurance Companies comply with Section 831(b)
 5
                            of the Internal Revenue Code and therefore the premiums
 6                          paid to the captive insurance companies would not be tax
                            deductible;
 7
                   (14)     Advising Plaintiffs and members of the Class that the captive
 8
                            insurance companies comply with Section 831(b) of the
 9                          Internal Revenue Code and therefore the Captive Insurance
                            Company would not pay taxes on the premiums received;
10
                   (15)     Failing to advise Plaintiffs and members of the Class that the
11
                            captive insurance companies would not comply with Section
12                          831(b) of the Internal Revenue Code and therefore the
                            Captive Insurance Company would pay taxes on the
13                          premiums received;
14
                   (16)     Advising Plaintiffs and members of the Class that the captive
15                          insurance companies that Defendants formed, operated, and
                            managed in connection with the Captive Insurance Strategies
16                          would be operated as normal insurance companies;
17
                   (17)     Failing to advise Plaintiffs and members of the Class that the
18                          captive insurance companies that Defendants formed,
                            operated, and merged and in connection with the Captive
19                          Insurance Strategies would not be operated as normal
20                          insurance companies;

21                 (18)     Advising Plaintiffs and members of the Class that the captive
                            insurance companies Defendants formed, operated, and
22                          managed in connection with the Captive Insurance Strategies
23                          would fall within the safe harbor provision of Section 831(b)
                            of the Internal Revenue Code;
24
                   (19)     Failing to advise Plaintiffs and members of the Class that the
25                          captive insurance companies Defendants formed, operated,
26                          and managed in connection with the Captive Insurance
                            Strategies would not fall within the safe harbor provision of
27                          Section 831(b) of the Internal Revenue Code;
28

                                           113
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 117 of 170



 1                 (20)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies involved the purchase of bona fide
 2
                            insurance;
 3
                   (21)     Failing to advise Plaintiffs and members of the Class that the
 4                          Captive Insurance Strategies did not involve the purchase of
                            bona fide insurance;
 5

 6                 (22)     Advising Plaintiffs and the members of the Class that the
                            Captive Insurance Strategies provided insurance coverages
 7                          that were highly rated by the insurance industry;
 8                 (23)     Failing to advise Plaintiffs and the members of the Class that
 9                          the Captive Insurance Strategies provided insurance
                            coverages that were not highly rated by the insurance
10                          industry;
11                 (24)     Advising Plaintiffs and members of the Class that the Captive
12                          Insurance Strategies covered gaps in commercial coverage for
                            material risks facing Captive Insurance Strategy clients;
13
                   (25)     Failing to advise Plaintiffs and members of the Class that the
14                          Captive Insurance Strategies did not cover gaps in
15                          commercial coverage for material risks facing Captive
                            Insurance Strategy clients;
16
                   (26)     Failing to advise Plaintiffs and members of the Class that the
17                          insurance policies used to implement the Captive Insurance
18                          Strategies were significantly overpriced;

19                 (27)     Advising, instructing, and assisting Plaintiffs and members of
                            the Class in the purchase and execution of the captive
20                          insurance policies;
21
                   (28)     Advising Plaintiffs and members of the Class that the risks
22                          covered by the Captive Insurance Strategies were insurable
                            risks;
23
                   (29)     Failing to advise Plaintiffs and members of the Class that the
24
                            risks covered by the Captive Insurance Strategies were not
25                          insurable risks;

26                 (30)     Advising Plaintiffs and members of the Class that the
                            premium prices of the captive insurance companies were
27
                            calculated through actuarially sound methods;
28

                                           114
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 118 of 170



 1                 (31)     Failing to advise Plaintiffs and members of the Class that
                            their premiums for the insurance policies were not in fact
 2
                            arrived at by actuarially sound calculations;
 3
                   (32)     Advising Plaintiffs and members of the Class that the pooling
 4                          arrangements of the Captive Insurance Strategies through
                            Provincial or the core of a protected cell company complied
 5
                            with all risk shifting and risk distribution requirements;
 6
                   (33)     Failing to advise Plaintiffs and members of the Class that the
 7                          pooling arrangements of the Captive Insurance Strategies
                            through Provincial or the core of a protected cell company did
 8
                            not comply with all risk shifting and risk distribution
 9                          requirements;
10                 (34)     Advising Plaintiffs and members of the Class that loans and
                            distributions from the captive insurance companies
11
                            Defendants formed, operated, and managed in connection
12                          with the Captive Insurance Strategies were proper, legal, and
                            complied with all applicable tax and insurance laws, rules,
13                          regulations, common law doctrines, and court decisions;
14
                   (35)     Failing to advise Plaintiffs and members of the Class that
15                          loans and distributions from the captive insurance companies
                            Defendants formed, operated, and managed in connection
16                          with the Captive Insurance Strategies were not proper and did
17                          not comply with all applicable tax and insurance laws, rules,
                            regulations, common law doctrines, and court decisions;
18
                   (36)     Advising Plaintiffs and members of the Class that circular
19                          cash flows between the insured and the captive insurance
20                          companies Defendants formed, operated, and managed in
                            connection with the Captive Insurance Strategies were proper
21                          and complied with all applicable tax and insurance laws,
                            rules, regulations, common law doctrines, and court
22
                            decisions;
23
                   (37)     Failing to advise Plaintiffs and members of the Class that
24                          circular cash flows between the insured and the captive
                            insurance companies Defendants formed, operated, and
25
                            managed in connection with the Captive Insurance Strategies
26                          were not proper and did not comply with all applicable tax
                            and insurance laws, rules, regulations, common law doctrines,
27                          and court decisions;
28

                                           115
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 119 of 170



 1                 (38)     Advising Plaintiffs and the members of the Class to sign and
                            file tax returns that reported the tax deductions and benefits of
 2
                            the Captive Insurance Strategy in reliance on Defendants’
 3                          advice, representations, recommendations, instructions, and
                            opinions, which Defendants knew or should have known the
 4                          IRS and a tax court would disallow as improper and illegal;
 5
                   (39)     Advising, instructing, and assisting in the preparation of the
 6                          tax return for Plaintiffs and members of the Class, which
                            reported the premiums, fees, and expenses generated in
 7                          connection with the Captive Insurance Strategies as
 8                          deductions of income;

 9                 (40)     Failing to advise Plaintiffs and members of the Class not to
                            report the premiums, fees, and expenses generated in
10                          connection with the Captive Insurance Strategies as
11                          deductions on the tax returns of Plaintiffs and members of the
                            Class;
12
                   (41)     Advising Plaintiffs and members of the Class that their tax
13                          returns, which utilized the reduction in taxes generated by the
14                          Captive Insurance Strategies, were prepared pursuant to
                            and/or complied with IRS guidelines and established legal
15                          authorities;
16                 (42)     Failing to advise Plaintiffs and members of the Class that
17                          their tax returns, which utilized the reduction in taxes
                            generated by the Captive Insurance Strategies, were not
18                          prepared pursuant to and/or complied with IRS guidelines and
                            established legal authorities;
19

20                 (43)     Failing to disclose to Plaintiffs and members of the Class that
                            if they filed tax returns that deducted the premiums, fees, and
21                          expenses of the Captive Insurance Strategies they would be
                            liable for taxes, penalties and interest if audited;
22

23                 (44)     Preparing the tax returns for the captive insurance companies
                            Defendants formed, operated, and managed in connection
24                          with the Captive Insurance Strategies that reported the tax
                            benefits related to the premiums received and advising
25
                            Plaintiffs and members of the Class to sign, file, and rely
26                          upon these tax returns;

27                 (45)     Advising Plaintiffs and members of the Class to report the
                            premiums, fees, and expenses of the Captive Insurance
28
                            Strategies as deductions on their tax returns;
                                            116
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 120 of 170



 1                 (46)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies would be upheld as a legal micro-captive
 2
                            insurance company if audited;
 3
                   (47)     Failing to Advise Plaintiffs and members of the Class that the
 4                          Captive Insurance Strategies would not be upheld as a legal
                            micro-captive insurance strategy if audited;
 5

 6                 (48)     Advising Plaintiffs and members of the Class that the tax
                            benefits of the Captive Insurance Strategies would be allowed
 7                          if audited;
 8                 (49)     Failing to advise Plaintiffs and members of the Class that the
 9                          tax benefits of the Captive Insurance Strategies would be
                            disallowed if audited;
10
                   (50)     Advising Plaintiffs and members of the Class, both before
11                          and after the IRS audit, that the Captive Insurance Strategies
12                          they executed were different and distinguishable from other
                            Captive Insurance Strategies that the IRS and/or Tax Court
13                          had disallowed;
14                 (51)     Failing to advise Plaintiffs and members of the Class, both
15                          before and after the IRS audit, that the Captive Insurance
                            Strategies they executed were not different and
16                          distinguishable from other Captive Insurance Strategies that
                            the IRS and/or Tax Court had disallowed;
17

18                 (52)     Advising Plaintiffs and members of the Class that they should
                            challenge the IRS in both audits and Tax Court proceedings
19                          because Plaintiffs and members of the Class would prevail
                            and the Captive Insurance Strategies would be allowed;
20
21                 (53)     Failing to advise Plaintiffs and members of the Class that they
                            should not challenge the IRS in both audit and Tax Court
22                          proceedings because Plaintiffs and members of the Class
                            would not prevail and the Captive Insurance Strategies would
23
                            be disallowed;
24
                   (54)     Advising Plaintiffs and members of the Class that the
25                          management of the investments of each individual captive
                            insurance company would comply with the tax code and
26
                            prevailing insurance industry standards;
27
                   (55)     Failing to advise Plaintiffs and members of the Class that the
28                          management of the investments of each individual captive

                                           117
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 121 of 170



 1                              insurance company would not comply with the tax code and
                                prevailing insurance industry standards;
 2

 3                   (56)       Making and endorsing the statements and representations
                                contained in the Defendants’ and the Other Participants’ oral
 4                              advice, instructions, and recommendations;
 5                   (57)       Failing to advise Plaintiffs and members of the Class that
 6                              each of the Defendants and the Other Participants were not
                                “independent” of one another and in fact were involved in a
 7                              conspiracy to design, market, sell, and implement the Captive
                                Insurance Strategies; and
 8

 9                   (58)       Failing to revise, alter, amend, or modify the advice,
                                recommendations, instructions, opinions, and representations
10                              made to Plaintiffs and members of the Class, orally or in
                                writing, regarding the propriety of the Captive Insurance
11
                                Strategies.
12
           309.   The predicate acts, including the predicate acts of mail and wire fraud, are
13
     continuing. The Defendants, and the other wrongdoers, on their own and as part of a
14

15   common fraudulent scheme and conspiracy, defrauded Plaintiffs as set out above.
16         310.   The Defendants and their co-conspirators intentionally and knowingly
17
     made these material misrepresentations and intentionally and knowingly suppressed
18
     material facts from Plaintiffs and the Class, for the purpose of deceiving them and
19

20   thereby obtaining financial gain. The Defendants either knew or recklessly disregarded

21   that the misrepresentations and omissions described above were material. Plaintiffs and
22
     the Class were injured as a result of the misrepresentations and omissions in carrying out
23
     the transactions and subsequently filing tax returns based on the fraudulent and false
24

25   misrepresentations and omissions from Defendants and their co-conspirators.

26         311.   The Defendants and their co-conspirators made continual use of mail and
27
     wire transmissions, in addition to communications made outside the interstate mail and
28

                                                118
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 122 of 170



 1   wire systems, to effectuate their fraudulent scheme. In addition to using in person,
 2
     telephonic, and other means of communication to make fraudulent statements, the
 3
     Defendants and their co-conspirators transmitted numerous specific fraudulent statements
 4

 5   to Plaintiffs and the Class through the mail, by fax, and/or by email.

 6          312.     The Defendants and their co-conspirators intentionally and knowingly
 7
     made these material misrepresentations and intentionally and knowingly suppressed
 8
     material facts from Plaintiffs and the Class, for the purpose of deceiving them and
 9

10   thereby obtaining financial gain. The Defendants and their co-conspirators either knew or

11   recklessly disregarded that the misrepresentations and omissions described above were
12
     material. Plaintiffs and the Class were injured as a result of the misrepresentations and
13
     omissions in carrying out the transactions and subsequently filing tax returns based on the
14

15   fraudulent and false misrepresentations and omissions from Defendants and their co-

16   conspirators.
17
            313.     As set forth above, there are numerous specific examples of the predicate
18
     acts of fraud, including mail and wire fraud, committed by Defendants pursuant to their
19

20   transactions to defraud Plaintiffs.

21          314.     Plaintiffs have therefore been injured in their business or property as a
22
     result of the Defendants’ overt acts and racketeering activities.
23
     E.     Pattern of Racketeering Activity
24
            315.     Plaintiffs repeat, reallege and incorporate each and every prior factual
25

26   allegation in the preceding paragraphs as if fully set forth herein.

27          316.     As set forth above, the Defendants have engaged in a “pattern of
28
     racketeering activity,” as defined in §1961(5) of RICO and A.R.S. §13-2314.04(T)(3), by
                                                  119
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 123 of 170



 1   committing and/or conspiring to commit at least two such acts of racketeering activity, as
 2
     described above, within the past ten years. Each such act of racketeering activity was
 3
     related, had similar purposes, involved the same or similar participants and methods of
 4

 5   commission, and had similar results impacting upon similar victims, including Plaintiffs

 6   and the Class.
 7
            317.   The multiple acts of racketeering activity committed and/or conspired to by
 8
     Defendants, as described above, were related to each other and amount to and pose a
 9

10   threat of continued racketeering activity, and, therefore, constitute a “pattern of

11   racketeering activity,” as defined in 18 U.S.C. §1961(5) and A.R.S. §13-2314.04(T)(3).
12
     Plaintiffs allege that the course of conduct engaged in by the Defendants constituted both
13
     “continuity” and “relatedness” of the racketeering activity, thereby constituting a pattern
14

15   of racketeering activity, as that term is defined in 18 U.S.C. §1961(5) and A.R.S. §13-

16   2314.04(T)(3). Plaintiffs can show the relatedness prong because the predicate acts have
17
     “similar purposes, results, participants, or methods of commission or are related to the
18
     affairs of the Enterprise.” All predicate acts had the same purpose of utilizing the
19

20   Enterprise to misrepresent the nature of the transactions underlying the Captive Insurance

21   Strategies Arrangement so that the Defendants could defraud Plaintiffs. Plaintiffs allege
22
     that the continuity of the pattern of racketeering activity is “closed-ended” inasmuch as a
23
     series of related predicate offenses extended since at least 2005 (a substantial period of
24

25   time). Moreover, the continuity of the pattern of racketeering can also be established

26   under “open-ended continuity” as the predicate offenses are part of the Enterprise’s
27   regular way of doing business, and the predicates are attributed to Defendants’ operations
28

                                                120
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 124 of 170



 1   as part of a long-term association that existed for criminal purposes. Further, the last act
 2
     of racketeering activity that is alleged as the basis of Plaintiffs’ claims occurred within
 3
     four years of a prior act of racketeering.
 4

 5           318.   Plaintiffs and the Class therefore have been injured in their business or

 6   property as a result of Defendants’ overt acts and racketeering activities as described
 7
     above and throughout this Complaint.
 8
      VII. PLAINTIFFS’ CLAIMS WERE TIMELY FILED OR, ALTERNATIVELY
 9        THE DISCOVERY RULE AND EQUITABLE TOLLING DEFERRED
10      ACCRUAL OF STATUTES OF LIMITATIONS AS TO ALL DEFENDANTS

11           319.   Plaintiffs repeat, reallege and incorporate each and every prior factual
12   allegation in the preceding paragraphs as if fully set forth herein.
13
             320.   The causes of action asserted by Plaintiffs against Defendants herein are
14
     timely filed because Plaintiffs’ claims first accrued within the applicable limitation period
15

16   for each claim.

17           321.   In the alternative, the causes of action asserted by Plaintiffs against
18
     Defendants herein are timely filed as the discovery rule and/or equitable tolling deferred
19
     accrual of the respective statutes of limitation for such causes of action.
20
21           322.   The Shivkov Plaintiffs did not and could not discover the wrongful acts of

22   the Defendants or the injuries caused by the wrongful acts of the Defendants alleged
23
     herein until, at the earliest, June 30, 2017, the date that the IRS and the Shivkov Plaintiffs
24
     finalized a stipulation resolving the case that arose from Spectra’s petition challenging
25

26   the IRS’s notice of deficiency.

27           323.   The Symphony Plaintiffs did not and could not discover the wrongful acts
28
     of the Defendants or the injuries caused by the wrongful acts of the Defendants alleged
                                                  121
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 125 of 170



 1   herein until, at the earliest, August 8, 2018, the date that the IRS and the Symphony
 2
     Plaintiffs finalized a stipulation resolving the IRS proceedings against them.
 3
            324.   The Treadstone Plaintiffs did not and could not discover the wrongful acts
 4

 5   of the Defendants or the injuries caused by the wrongful acts of the Defendants alleged

 6   herein until, at the earliest, July 3, 2018, the date that the IRS and the Treadstone
 7
     Plaintiffs finalized a stipulation resolving the IRS proceedings against them.
 8
            325.   Prior to and up until the timeframe referenced in the immediately preceding
 9

10   paragraphs, Defendants continued to advise Plaintiffs orally and in writing that the

11   Captive Insurance Strategies were completely legal and that they complied with all
12
     applicable insurance and tax laws. Defendants further advised Plaintiffs orally and in
13
     writing that Plaintiffs and members of the Class should challenge the IRS’s
14

15   determinations and file cases in Tax Court if necessary. Defendants further advised

16   Plaintiffs and the members of the Class that they would win in Tax Court because the
17
     Captive Insurance Strategies were completely legal and in compliance with all applicable
18
     tax laws, rules, and common law doctrines. These representations were wrongful and
19

20   false and concealed material facts relating to Defendants’ wrongdoing.             These

21   misrepresentations followed earlier Tribeca and Artex representations to Plaintiffs and
22
     members of the Class that their Captive Insurance Strategy clients who had been audited
23
     had prevailed against the IRS. Artex even advised Plaintiffs and members of the Class
24

25   that it would work closely with them throughout the IRS audit, which gave Plaintiffs and

26   members of the Class further confidence in Artex and Tribeca’s misrepresentations. In
27   reliance on these representations, Plaintiffs and the members of the Class were delayed
28

                                                 122
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 126 of 170



 1   and deterred from bringing their claims against Defendants earlier.           Defendants’
 2
     concealment therefore prevented Plaintiffs and the members of the Class from discovery
 3
     of the nature of their claims.
 4

 5          326.   Plaintiffs and the members of the Class exercised due diligence in pursuing

 6   discovery of their claims during the time period that commenced with Defendants
 7
     rendering faulty advice and continued through Tax Court proceedings and judgment.
 8
                VIII. TOLLING OF STATUES OF LIMITATIONS AS TO
 9            ALL DEFENDANTS DUE TO FRAUDULENT CONCEALMENT
10
            327.   Plaintiffs repeat, reallege and incorporate each and every prior factual
11
     allegation in the preceding paragraphs as if fully set forth herein.
12

13          328.   The causes of action asserted by Plaintiffs, and on behalf of the Class,

14   against Defendants are timely filed as Defendants and their co-conspirators fraudulently
15
     concealed the injuries and wrongful conduct alleged herein.
16
            329.   The Defendants and their co-conspirators had actual knowledge of the
17

18   injuries and wrongful conduct alleged herein, but concealed the injuries and wrongful

19   acts and omissions alleged herein by intentionally remaining silent and/or making
20
     misrepresentations about the injuries and their wrongful conduct despite having a duty to
21
     inform Plaintiffs of such injuries and wrongful acts and omissions. The Defendants’
22

23   silence and misrepresentations prevented Plaintiffs from discovering their injuries and the

24   Defendants’ wrongful acts and omissions.
25
            330.   The Defendants had a fixed purpose to conceal the wrongful conduct and
26
     injuries. Plaintiffs and the members of the Class reasonably relied on the Defendants’
27
28

                                                  123
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 127 of 170



 1   silence and misrepresentations to the detriment of Plaintiffs and the members of the
 2
     Class.
 3
                       IX. TOLLING OF STATUTE OF LIMITATIONS
 4                    AS TO THE DEFENDANTS DUE TO CONTINUOUS
 5                   REPRESENTATION/CONTINUING TORT DOCTRINES

 6            331.   Plaintiffs repeat, reallege, and incorporate each and every prior factual
 7   allegation in the preceding paragraphs as if fully set forth herein.
 8
              332.   The causes of action asserted by Plaintiffs against the Defendants are
 9
     timely filed pursuant to the Continuous Representation/Continuing Tort Doctrines. In
10

11   addition, the Defendants breached the fiduciary duties they owed to Plaintiffs and the
12   members of the Class because, among other things, the Defendants failed to disclose the
13
     wrongful conduct and injuries alleged herein and concealed such wrongful conduct and
14
     injuries.
15

16            333.   Until the Tax Court decision and/or settlement agreements, Defendants

17   continued to advise Plaintiffs and the members of the Class, and Plaintiffs and members
18
     of the class continued to rely on Defendants’ advice in challenging the IRS’s
19
     determination in the Tax Court proceeding discussed herein, and continued to believe
20
21   they could and should rely on their advice. Indeed, as late as January of 2017, Karl Huish

22   of Artex publicly stated in a press release:
23
              Our industry has been under a great deal of scrutiny, especially over the
24            past 12 months. However it is also a very exciting time. The evolution of
              this industry means that we’re continually able to provide creative solutions
25
              to our customers and help them solve their business challenges. Both
26            Jeremy and I have dedicated our careers to this niche and we’re extremely
              proud to have been recognized by our peers.
27
28

                                                    124
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 128 of 170



 1   As the IRS increased scrutiny on Artex and its clients, Artex took the position, both
 2
     publicly and privately, that this scrutiny amounted to a mere “evolution” of the industry
 3
     and that Artex’s work provided “creative solutions” that helped solve “business
 4

 5   challenges.” In fact, as Artex knew at the time it made these representations, Artex’s

 6   “solutions” did not solve business challenges and could not withstand IRS scrutiny.
 7
            334.    Artex also knowingly circulated purportedly independent actuarial reports
 8
     that were false.
 9

10        X.       PLAINTIFFS’ CLAIMS ARE NOT SUBJECT TO ARBITRATION

11          335.    Although it is often said that the law favors arbitration, in reality the law
12   only favors arbitration of disputes that the parties have agreed to arbitrate. Here, for a
13
     number of reasons, the parties have not so agreed.
14
            336.    Pursuant to the Termination and Withdrawal Provision of the engagement
15

16   letters (“Retainer Agreements”) signed by members of the Class, Plaintiffs terminated

17   their respective Retainer Agreement before filing this suit, which per the terms of that
18
     agreement had the explicit effect of terminating the purported arbitration provision
19
     therein. Because the parties have come to an express or implied agreement that the
20
21   arbitration clause will not survive the termination of the contractual agreement, the

22   presumption favoring arbitrability is negated expressly or by clear implication and the
23
     purported arbitration provisions do not apply to the claims Plaintiffs assert in this
24
     Complaint.
25

26          337.    Under Arizona law, Plaintiffs are not required to prove both procedural and

27   substantive unconscionability to avoid the agreements. Either doctrine can provide an
28
     independent defense to enforceability:
                                                 125
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 129 of 170



 1                     a. Here, even if the purported arbitration provisions were not
                          terminated expressly or by clear implication, Plaintiffs and the
 2
                          members of the Class may still avoid them because the purported
 3                        arbitration provisions are procedurally unconscionable, in that inter
                          alia they are not clearly disclosed, are found under an unhelpful
 4                        heading, fail to attach the allegedly applicable rules of arbitration, do
 5                        not draw attention to the arbitration provision, the Plaintiffs had no
                          ability to negotiate the clause, the Plaintiffs did not see
 6                        the arbitration language buried on the last page of the preprinted
                          forms, and the parties did not separately initial the arbitration clause.
 7

 8                     b. The arbitration provision here is also unenforceable because it was
                          used to effect a fraudulent scheme and is thus substantively
 9                        unconscionable. Artex and its predecessor Tribeca inserted the
10                        arbitration provision to reduce their liability exposure for and
                          prevent public disclosure of conduct that they knew to be illegal and
11                        fraudulent rather than merely providing an alternative but
                          nonetheless fair tribunal for the resolution of their disputes.
12

13          338.   There was no meeting of the minds regarding the arbitration provisions.
14   The Retainer Agreements were drafted by Defendant Artex—the party with the relative
15
     bargaining power who would seek to enforce the purported arbitration provision, and the
16
     terms of the purported arbitration provision were never explained to Plaintiffs and the
17

18   members of the Class. The purported arbitration provisions are not clearly disclosed and

19   could have been (and were) easily overlooked. The purported arbitration provision is
20
     under an unhelpful heading entitled “About This Agreement,” which does not include
21
     line breaks and is not set off in any way to indicate that an arbitration provision is
22

23   included. The purported arbitration provisions do not have their own heading, are not

24   capitalized or bolded, and they are inconspicuously bundled with other terms. Finally, the
25
     arbitration provision is neither explicit nor clearly worded to indicate that the parties have
26
     agreed to arbitrate in lieu of a jury trial, nor does it disclose the substantial costs of
27
28   arbitration before the American Arbitration Association.

                                                  126
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 130 of 170



 1          339.   The vagueness and uncertainty of the arbitration provision further
 2
     underscores that there was no meeting of the minds regarding the arbitration provision,
 3
     nor a knowing and intelligent waiver of the Plaintiffs’ constitutional right to a jury trial.
 4

 5   Even if Plaintiffs and the members of the Class attempted to investigate these rights in

 6   the Retainer Agreement, they would not have understood the language in the “About This
 7
     Agreement” section to mandate arbitration or to waive a jury trial. Although the Retainer
 8
     Agreement refers to arbitration being conducted by the AAA, the clause does not identify
 9

10   how many arbitrators would preside over the arbitration, the particular AAA rules that

11   would apply, or whether any of those rules permit or foreclose a jury trial.
12
            340.   In addition, the arbitration provision is unenforceable under the “reasonable
13
     expectations” doctrine because Artex had reason to believe that Plaintiffs and the
14

15   members of the Class would not accept the Retainer Agreement if they realized or knew

16   the Retainer Agreement contained the arbitration clause and had the effect of waiving
17
     their constitutional right to a jury trial or imposing the substantial costs of arbitration
18
     before the American Arbitration Association. The vagueness of the arbitration provision
19

20   and its obscure placement in the “About this Agreement” section of the Retainer

21   Agreements demonstrate that the term is bizarre and oppressive. Further, the ostensible
22
     purpose of Plaintiffs and the members of the Class in entering the Retainer Agreement
23
     was to establish a captive insurance company that complied with all applicable legal
24

25   standards. But the fraud-furthering purpose and effect of Artex’s arbitration provision

26   eviscerates the non-standard terms explicitly agreed to and eliminates the dominant
27
28

                                                 127
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 131 of 170



 1   purpose of the transaction. Plaintiffs and the members of the Class would not have
 2
     entered into the Retainer Agreements had they known these clauses were present.
 3
            341.   As Plaintiffs’ fiduciaries, Defendants had an obligation to Plaintiffs to
 4

 5   specially call to their attention and explain the arbitration language contained in the

 6   “About This Agreement” section; their failure to do so makes it invalid.
 7
            342.   In addition, the claims of Plaintiffs and the Class are beyond the scope of
 8
     the arbitration provision in the Retainer Agreements because the clauses are narrow in
 9

10   scope and because the tax, legal, investment, and accounting advice Artex provided is

11   explicitly outside the scope of services covered under the Retainer Agreements.
12
            343.   In the alternative, assuming arguendo that arbitration is required, the
13
     specification in the Retainer Agreements of the American Arbitration Association
14

15   arbitration rules amounted to clear and unmistakable evidence of the parties' intent that

16   the selected arbitrator decide whether the Retainer Agreements permit class arbitration.
17

18                                   XI   CAUSES OF ACTION

19                                     COUNT I
                           VIOLATIONS OF RICO 18 U.S.C. §1962(c)
20
21          344.   Plaintiffs repeat, reallege and incorporate each and every prior factual

22   allegation in the preceding paragraphs as if fully set forth herein.
23
            345.   Section 1962(c) of RICO provides that it “shall be unlawful for any person
24
     employed by or associated with any enterprise engaged in, or the activities of which
25

26   affect, interstate or foreign commerce, to conduct or participate, directly or indirectly, in

27   the conduct of such enterprise’s affairs through a pattern of racketeering activity or
28
     collection of unlawful debt.”
                                                  128
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 132 of 170



 1          346.   Plaintiffs incorporate, as though fully set out herein, their allegations
 2
     regarding Enterprise.
 3
            347.   Plaintiffs incorporate, as if fully set forth herein, their allegations that
 4

 5   Defendants have engaged in a pattern of racketeering activity.

 6          348.   The Defendants, who are associated with and are part of the Enterprise,
 7
     conduct and have conducted the Enterprise’s affairs through a pattern of racketeering
 8
     activity, as set forth in this Complaint. Through the fraudulent and wrongful conduct
 9

10   described in this Complaint, Defendants seek and have sought to deprive Plaintiffs and

11   members of the Class of money and property rights. In order to successfully execute their
12
     scheme in the manner set forth in this Complaint, Defendants must have a system that
13
     allows Defendants to access their victims in a manner to effectuate the fraudulent
14

15   transactions. The Enterprise allows the Defendants this access.

16          349.   With respect to the activities alleged herein, the Defendants have acted at
17
     all times with malice toward Plaintiffs and members of the Class in their efforts to
18
     acquire and maintain an interest in an Enterprise that affects interstate commerce.
19

20          350.   In carrying out the overt acts and fraudulent scheme described above, the

21   Defendants have engaged in conduct in violation of federal laws, including inter alia 18
22
     U.S.C. §§1341 and 1343, 18 U.S.C. §§1341 and 1346, 18 U.S.C. §§1343 and 1346, and
23
     18 U.S.C. §1961, et seq. as set forth more fully above.
24

25          351.   Therefore, Defendants have each engaged in “racketeering activity” which

26   is defined in §1961(1) of RICO to mean “any act which is indictable under any of the
27
28

                                                129
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 133 of 170



 1   following provisions of 18 U.S.C. §1341 (relating to mail fraud) and §1343 (relating to
 2
     wire fraud) ....”
 3
            352.    As a proximate result of Defendants’ unlawful pattern of illegal fraudulent
 4

 5   conduct as described above, Plaintiffs and members of the Class have been injured in

 6   their business or property as described above.
 7
                                        COUNT II
 8                          VIOLATIONS OF RICO 18 U.S.C. §1962(d)
                         BY CONSPIRING TO VIOLATE 18 U.S.C. §1962(c)
 9

10          353.    Plaintiffs repeat, reallege and incorporate each and every prior factual

11   allegation in the preceding paragraphs as if fully set forth herein.
12
            354.    This claim for relief arises under 18 U.S.C. §1964(a) of RICO and seeks
13
     relief from the Defendants’ activities described herein for violations of 18 U.S.C.
14

15   §1962(d) for their conspiracy to violate 18 U.S.C. §1962(c).

16          355.    Plaintiffs incorporate, as if fully set forth herein, their allegations regarding
17
     the Enterprise.
18
            356.    Plaintiffs incorporate, as if fully set forth herein, their allegations that
19

20   Defendants have engaged in a pattern of racketeering activity.

21          357.    Absent Defendants’ conspiracy and joint efforts, Defendants’ scheme
22
     would not be successful. Acting jointly, Defendants have and have possessed greater
23
     power, have been able to exert greater influence, have been able to successfully engage in
24

25   the activities set forth herein, and have had greater ability to conceal their activities.

26          358.    Defendants have also violated §1962(d) by conspiring to violate 18 U.S.C.
27   §1962(c). The object of this conspiracy has been and is to conduct or participate in,
28

                                                   130
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 134 of 170



 1   directly or indirectly, the conduct of the affairs of the §1962(c) Enterprise(s) described
 2
     previously through a pattern of racketeering activity.
 3
            359.   Defendants, their employees, and multiple agents have been joined in the
 4

 5   conspiracies to violate 18 U.S.C. §1962(c) in violation of §1962(d) by various third

 6   parties not named as Defendants herein, such as the Other Participants.
 7
            360.   As demonstrated in detail above, the Defendants and their co-conspirators
 8
     have engaged in numerous overt and predicate fraudulent racketeering acts in furtherance
 9

10   of the conspiracy including systemic fraudulent practices designed to defraud the

11   Plaintiffs and the Class of money and other property interests.
12
            361.   The nature of the above described acts, material misrepresentations, and
13
     omissions in furtherance of the conspiracy give rise to an inference that Defendants not
14

15   only agreed to the objective of a violation of 18 U.S.C. §1962(d) by conspiring to violate

16   18 U.S.C. §1962(c), but also they were aware that their ongoing fraudulent acts have
17
     been and are part of an overall pattern of racketeering activity.
18
            362.   The Defendants have engaged in the commission of and continue to
19

20   commit overt acts and the following described unlawful racketeering predicate acts that

21   have and continue to generate income or proceeds received by Defendants from such
22
     pattern of racketeering activity, including:
23
                   a.     Multiple instances of mail and wire fraud violations of 18 U.S.C.
24

25                        §§1341 and 1343; and

26                 b.     Multiple instances of travel in interstate commerce to attempt to and
27                        to actually commit mail fraud and wire fraud.
28

                                                    131
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 135 of 170



 1          363.   As a proximate result of Defendants’ conduct as described above, Plaintiffs
 2
     and the Class have been injured in their business or property as described above.
 3
                                     COUNT III
 4                    VIOLATIONS OF ARIZONA RICO A.R.S. §13-2312
 5
            364.   Plaintiffs repeat, reallege and incorporate each and every prior factual
 6
     allegation in the preceding paragraphs as if fully set forth herein.
 7

 8          365.   Section 12-312 of Arizona RICO provides, among other things, that “[a]
 9   person commits illegally conducting an enterprise if such person is employed by or
10
     associated with any enterprise and conducts such enterprise’s affairs through racketeering
11
     or participates directly or indirectly in the conduct of any enterprise that the person
12

13   knows is being conducted through racketeering.”
14          366.   Plaintiffs incorporate, as though fully set out herein, their allegations
15
     regarding the Enterprise.
16
            367.   Plaintiffs incorporate, as if fully set forth herein, their allegations that
17

18   Defendants have engaged in a pattern of racketeering activity.

19          368.   The Defendants, who are employed by and/or associated with and a part of
20
     the Enterprise, conduct the Enterprise’s affairs through racketeering, as set forth in this
21
     Complaint. Through the fraudulent and wrongful conduct described in this Complaint,
22

23   Defendants sought to obtain financial gain by depriving Plaintiffs and the Class of money

24   and property rights. In order to successfully execute their scheme in the manner set forth
25
     in this Complaint, Defendants needed a system that allowed Defendants to access their
26
     victims in a manner to effectuate the fraudulent transactions. The Enterprise allowed the
27
28   Defendants this access.

                                                  132
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 136 of 170



 1          369.   With respect to the activities alleged herein, the Defendants have acted at
 2
     all times with malice toward Plaintiffs and the Class in their efforts to acquire and
 3
     maintain an interest in an Enterprise that affects interstate commerce.
 4

 5          370.   In carrying out the overt acts and fraudulent scheme described above, the

 6   Defendants have engaged in conduct in violation of Arizona state law, including inter
 7
     alia A.R.S. §§13-2312 and 13-2301 as set forth more fully above.
 8
            371.   Therefore, Defendants have each engaged in “racketeering activity” which
 9

10   is defined in § 2301(D)(4) of Arizona RICO to mean “any act, including any preparatory

11   or completed offense, that is chargeable or indictable under the laws of the state or
12
     country in which the act occurred and, if the act occurred in a state or country other than
13
     this state, that would be chargeable or indictable under the laws of this state if the act had
14

15   occurred in this state . . . and the act involves,” among other things, a scheme or artifice

16   to defraud.
17
            372.   As a proximate result of Defendants’ unlawful pattern of illegal fraudulent
18
     conduct as described above, Plaintiffs and the Class have been injured in their business or
19

20   property as described above.

21                                COUNT IV
               CONSPIRACY TO VIOLATE ARIZONA RICO A.R.S. §13-2312
22

23          373.   Plaintiffs repeat, reallege and incorporate each and every prior factual

24   allegation in the preceding paragraphs as if fully set forth herein.
25
            374.   This claim for relief arises under A.R.S. §13-2314.04 and seeks relief from
26
     the Defendants’ activities described herein as part of their conspiracy to violate A.R.S.
27
28

                                                  133
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 137 of 170



 1   §13-2312, which qualifies as a “preparatory” offense under the definition of racketeering
 2
     activity in A.R.S. §13-2301(D)(4).
 3
            375.   Plaintiffs incorporate, as if fully set forth herein, their allegations regarding
 4

 5   the Enterprise.

 6          376.   Plaintiffs incorporate, as if fully set forth herein, their allegations that
 7
     Defendants have engaged in a pattern of racketeering activity.
 8
            377.   Absent Defendants’ conspiracy and joint efforts, Defendants’ scheme
 9

10   would not be successful. Acting jointly, Defendants have and have possessed greater

11   power, have been able to exert greater influence, have been able to successfully engage in
12
     the activities set forth herein, and have had greater ability to conceal their activities.
13
            378.   Defendants have also conspired to violate A.R.S. §13-2312. The object of
14

15   this conspiracy has been and is to conduct or participate in, directly or indirectly, the

16   conduct of the affairs of the Enterprise(s) described previously through racketeering
17
     activity.
18
            379.   Defendants, their employees, and multiple agents have been joined in the
19

20   conspiracies to violate A.R.S. §13-2312 by various third parties not named as Defendants

21   herein, such as the Other Participants.
22
            380.   As demonstrated in detail above, the Defendants and their co-conspirators
23
     have engaged in numerous overt and predicate fraudulent racketeering acts in furtherance
24

25   of the conspiracy including systemic fraudulent practices designed to defraud the

26   Individual Plaintiffs and the Class of money and other property interests.
27
28

                                                   134
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 138 of 170



 1          381.   The nature of the above described acts, material misrepresentations, and
 2
     omissions in furtherance of the conspiracy give rise to an inference that Defendants not
 3
     only agreed to the objective of conspiring to violate A.R.S. §13-2312, but they were
 4

 5   aware that their ongoing fraudulent acts have been and are part of an overall pattern of

 6   racketeering activity.
 7
            382.   The Defendants have sought to and have engaged in the commission of and
 8
     continue to commit overt acts and unlawful racketeering predicate acts that have and
 9

10   continue to generate income or proceeds received by Defendants from such pattern of

11   racketeering activity, including acts that involve a scheme or artifice to defraud as set
12
     forth more fully in Section VI.C. and VI.D. supra.
13
            383.   As a proximate result of Defendants’ conduct as described above, Plaintiffs
14

15   and the Class have been injured in their business or property as described above.

16                                      COUNT V
                                BREACH OF FIDUCIARY DUTY
17

18          384.   Plaintiffs repeat, reallege and incorporate each and every prior factual

19   allegation in the preceding paragraphs as if fully set forth herein.
20
            385.   The Defendants, as the insurance, tax, financial and investment advisors of
21
     Plaintiffs and the members of the Class, were fiduciaries of the Plaintiffs and the
22

23   members of the Class. Plaintiffs and the members of the Class placed their trust and

24   confidence in Defendants, and Defendants had influence and superiority over the
25
     Plaintiffs and the members of the Class. Thus, Defendants owed Plaintiffs and the
26
     members of the Class the duties of honesty, loyalty, care, and compliance with the
27
28   applicable codes of professional responsibility. Where possible, Defendants focused on

                                                  135
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 139 of 170



 1   prospective clients with preexisting relationships either with Defendants or with a
 2
     professional advisor in Defendants’ referral network, where they had details on each
 3
     client and could use any existing relationship of trust to readily market the program and
 4

 5   its alleged benefits.

 6          386.    Defendants breached their fiduciary duties to Plaintiffs and the members of
 7
     the Class by, among other things:
 8
                        (1)      Orchestrating the design, development, implementation,
 9                               operation, and management of the Captive Insurance
10                               Strategies;

11                      (2)      Advising Plaintiffs and the members of the Class to engage in
                                 the Captive Insurance Strategies;
12
                        (3)      Advising and recommending that Plaintiffs and members of
13
                                 the Class engage in illegal and abusive tax shelters, the
14                               Captive Insurance Strategies;
15                      (4)      Failing to advise Plaintiffs and members of the Class that the
                                 Captive Insurance Strategies were illegal and abusive tax
16
                                 shelters;
17
                        (5)      Failing to disclose existing published authority that indicated
18                               that the purported tax of the Captive Insurance Strategies
                                 were improper and not allowable for federal income tax
19
                                 purposes;
20
                        (6)      Advising Plaintiffs and members of the Class that the Captive
21                               Insurance Strategies the Defendants and the Other
                                 Participants advised Plaintiffs and members of the Class to
22
                                 execute complied with the applicable tax and insurance laws,
23                               rules, regulations, common law doctrines, and published court
                                 decisions;
24
                        (7)      Failing to advise Plaintiffs and members of the Class that the
25
                                 Captive Insurance Strategies the Defendants and the Other
26                               Participants advised Plaintiffs and members of the Class to
                                 execute did not comply with the applicable tax and insurance
27                               laws, rules, regulations, common law doctrines, and published
28                               court decisions;

                                                136
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 140 of 170



 1                  (8)     Failing to advise Plaintiffs and members of the Class that
                            various common law doctrines, including the economic
 2
                            substance, business purpose, step transaction, and sham
 3                          transaction doctrines, would disallow the tax benefits of the
                            Captive Insurance Strategies;
 4
                    (9)     Failing to advise Plaintiffs and members of the Class that the
 5
                            Captive Insurance Strategies lacked the required business
 6                          purpose and economic substance;
 7                 (10)     Advising Plaintiffs and the members of the Class that the
                            policies issued by their Captive Insurance Strategies
 8
                            constituted insurance and therefore created lawful tax benefits
 9                          for the Captive Insurance Company and the insured;
10                 (11)     Recommending, instructing, and advising Plaintiffs and
                            members of the Class that they would receive substantial tax
11
                            advantages by entering into policies with the captive insurer
12                          as part of the Captive Insurance Strategies;
13                 (12)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Companies comply with Section 831(b) of the
14
                            Internal Revenue Code and therefore the premiums paid to
15                          the captive insurance companies would be tax deductible;
16                 (13)     Failing to advising Plaintiffs and members of the Class that
                            the Captive Insurance Companies comply with Section 831(b)
17
                            of the Internal Revenue Code and therefore the premiums
18                          paid to the captive insurance companies would not be tax
                            deductible;
19
                   (14)     Advising Plaintiffs and members of the Class that the captive
20
                            insurance companies comply with Section 831(b) of the
21                          Internal Revenue Code and therefore the Captive Insurance
                            Company would not pay taxes on the premiums received;
22
                   (15)     Failing to advise Plaintiffs and members of the Class that the
23
                            captive insurance companies would not comply with Section
24                          831(b) of the Internal Revenue Code and therefore the
                            Captive Insurance Company would pay taxes on the
25                          premiums received;
26
                   (16)     Advising Plaintiffs and members of the Class that the captive
27                          insurance companies that Defendants formed, operated, and
                            managed in connection with the Captive Insurance Strategies
28                          would be operated as normal insurance companies;

                                           137
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 141 of 170



 1                 (17)     Failing to advise Plaintiffs and members of the Class that the
                            captive insurance companies that Defendants formed,
 2
                            operated, and merged and in connection with the Captive
 3                          Insurance Strategies would not be operated as normal
                            insurance companies;
 4
                   (18)     Advising Plaintiffs and members of the Class that the captive
 5
                            insurance companies Defendants formed, operated, and
 6                          managed in connection with the Captive Insurance Strategies
                            would fall within the safe harbor provision of Section 831(b)
 7                          of the Internal Revenue Code;
 8
                   (19)     Failing to advise Plaintiffs and members of the Class that the
 9                          captive insurance companies Defendants formed, operated,
                            and managed in connection with the Captive Insurance
10                          Strategies would not fall within the safe harbor provision of
11                          Section 831(b) of the Internal Revenue Code;

12                 (20)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies involved the purchase of bona fide
13                          insurance;
14
                   (21)     Failing to advise Plaintiffs and members of the Class that the
15                          Captive Insurance Strategies did not involve the purchase of
                            bona fide insurance;
16
                   (22)     Advising Plaintiffs and the members of the Class that the
17
                            Captive Insurance Strategies provided insurance coverages
18                          that were highly rated by the insurance industry;

19                 (23)     Failing to advise Plaintiffs and the members of the Class that
                            the Captive Insurance Strategies provided insurance
20
                            coverages that were not highly rated by the insurance
21                          industry;

22                 (24)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies covered gaps in commercial coverage for
23
                            material risks facing Captive Insurance Strategy clients;
24
                   (25)     Failing to advise Plaintiffs and members of the Class that the
25                          Captive Insurance Strategies did not cover gaps in
                            commercial coverage for material risks facing Captive
26
                            Insurance Strategy clients;
27
28

                                           138
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 142 of 170



 1                 (26)     Failing to advise Plaintiffs and members of the Class that the
                            insurance policies used to implement the Captive Insurance
 2
                            Strategies were significantly overpriced;
 3
                   (27)     Advising, instructing, and assisting Plaintiffs and members of
 4                          the Class in the purchase and execution of the captive
                            insurance policies;
 5

 6                 (28)     Advising Plaintiffs and members of the Class that the risks
                            covered by the Captive Insurance Strategies were insurable
 7                          risks;
 8                 (29)     Failing to advise Plaintiffs and members of the Class that the
 9                          risks covered by the Captive Insurance Strategies were not
                            insurable risks;
10
                   (30)     Advising Plaintiffs and members of the Class that the
11                          premium prices of the captive insurance companies were
12                          calculated through actuarially sound methods;

13                 (31)     Failing to advise Plaintiffs and members of the Class that
                            their premiums for the insurance policies were not in fact
14                          arrived at by actuarially sound calculations;
15
                   (32)     Advising Plaintiffs and members of the Class that the pooling
16                          arrangements of the Captive Insurance Strategies through
                            Provincial or the core of a protected cell company complied
17                          with all risk shifting and risk distribution requirements;
18
                   (33)     Failing to advise Plaintiffs and members of the Class that the
19                          pooling arrangements of the Captive Insurance Strategies
                            through Provincial or the core of a protected cell company did
20                          not comply with all risk shifting and risk distribution
21                          requirements;

22                 (34)     Advising Plaintiffs and members of the Class that loans and
                            distributions from the captive insurance companies
23                          Defendants formed, operated, and managed in connection
24                          with the Captive Insurance Strategies were proper, legal, and
                            complied with all applicable tax and insurance laws, rules,
25                          regulations, common law doctrines, and court decisions;
26                 (35)     Failing to advise Plaintiffs and members of the Class that
27                          loans and distributions from the captive insurance companies
                            Defendants formed, operated, and managed in connection
28                          with the Captive Insurance Strategies were not proper and did

                                           139
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 143 of 170



 1                          not comply with all applicable tax and insurance laws, rules,
                            regulations, common law doctrines, and court decisions;
 2

 3                 (36)     Advising Plaintiffs and members of the Class that circular
                            cash flows between the insured and the captive insurance
 4                          companies Defendants formed, operated, and managed in
                            connection with the Captive Insurance Strategies were proper
 5
                            and complied with all applicable tax and insurance laws,
 6                          rules, regulations, common law doctrines, and court
                            decisions;
 7
                   (37)     Failing to advise Plaintiffs and members of the Class that
 8
                            circular cash flows between the insured and the captive
 9                          insurance companies Defendants formed, operated, and
                            managed in connection with the Captive Insurance Strategies
10                          were not proper and did not comply with all applicable tax
11                          and insurance laws, rules, regulations, common law doctrines,
                            and court decisions;
12
                   (38)     Advising Plaintiffs and the members of the Class to sign and
13                          file tax returns that reported the tax deductions and benefits of
14                          the Captive Insurance Strategy in reliance on Defendants’
                            advice, representations, recommendations, instructions, and
15                          opinions, which Defendants knew or should have known the
                            IRS and a tax court would disallow as improper and illegal;
16

17                 (39)     Advising, instructing, and assisting in the preparation of the
                            tax return for Plaintiffs and members of the Class, which
18                          reported the premiums, fees, and expenses generated in
                            connection with the Captive Insurance Strategies as
19
                            deductions of income;
20
                   (40)     Failing to advise Plaintiffs and members of the Class not to
21                          report the premiums, fees, and expenses generated in
                            connection with the Captive Insurance Strategies as
22
                            deductions on the tax returns of Plaintiffs and members of the
23                          Class;

24                 (41)     Advising Plaintiffs and members of the Class that their tax
                            returns, which utilized the reduction in taxes generated by the
25
                            Captive Insurance Strategies, were prepared pursuant to
26                          and/or complied with IRS guidelines and established legal
                            authorities;
27
                   (42)     Failing to advise Plaintiffs and members of the Class that
28
                            their tax returns, which utilized the reduction in taxes
                                            140
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 144 of 170



 1                          generated by the Captive Insurance Strategies, were not
                            prepared pursuant to and/or complied with IRS guidelines and
 2
                            established legal authorities;
 3
                   (43)     Failing to disclose to Plaintiffs and members of the Class that
 4                          if they filed tax returns that deducted the premiums, fees, and
                            expenses of the Captive Insurance Strategies they would be
 5
                            liable for taxes, penalties and interest if audited;
 6
                   (44)     Preparing the tax returns for the captive insurance companies
 7                          Defendants formed, operated, and managed in connection
                            with the Captive Insurance Strategies that reported the tax
 8
                            benefits related to the premiums received and advising
 9                          Plaintiffs and members of the Class to sign, file, and rely
                            upon these tax returns;
10
                   (45)     Advising Plaintiffs and members of the Class to report the
11
                            premiums, fees, and expenses of the Captive Insurance
12                          Strategies as deductions on their tax returns;
13                 (46)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies would be upheld as a legal micro-captive
14
                            insurance company if audited;
15
                   (47)     Failing to Advise Plaintiffs and members of the Class that the
16                          Captive Insurance Strategies would not be upheld as a legal
                            micro-captive insurance strategy if audited;
17

18                 (48)     Advising Plaintiffs and members of the Class that the tax
                            benefits of the Captive Insurance Strategies would be allowed
19                          if audited;
20                 (49)     Failing to advise Plaintiffs and members of the Class that the
21                          tax benefits of the Captive Insurance Strategies would be
                            disallowed if audited;
22
                   (50)     Advising Plaintiffs and members of the Class, both before
23                          and after the IRS audit, that the Captive Insurance Strategies
24                          they executed were different and distinguishable from other
                            Captive Insurance Strategies that the IRS and/or Tax Court
25                          had disallowed;
26                 (51)     Failing to advise Plaintiffs and members of the Class, both
27                          before and after the IRS audit, that the Captive Insurance
                            Strategies they executed were not different and
28

                                           141
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 145 of 170



 1                             distinguishable from other Captive Insurance Strategies that
                               the IRS and/or Tax Court had disallowed;
 2

 3                  (52)       Advising Plaintiffs and members of the Class that they should
                               challenge the IRS in both audits and Tax Court proceedings
 4                             because Plaintiffs and members of the Class would prevail
                               and the Captive Insurance Strategies would be allowed;
 5

 6                  (53)       Failing to advise Plaintiffs and members of the Class that they
                               should not challenge the IRS in both audit and Tax Court
 7                             proceedings because Plaintiffs and members of the Class
                               would not prevail and the Captive Insurance Strategies would
 8
                               be disallowed;
 9
                    (54)       Advising Plaintiffs and members of the Class that the
10                             management of the investments of each individual captive
                               insurance company would comply with the tax code and
11
                               prevailing insurance industry standards;
12
                    (55)       Failing to advise Plaintiffs and members of the Class that the
13                             management of the investments of each individual captive
                               insurance company would not comply with the tax code and
14
                               prevailing insurance industry standards;
15
                    (56)       Making and endorsing the statements and representations
16                             contained in the Defendants’ and the Other Participants’ oral
                               advice, instructions, and recommendations;
17

18                  (57)       Failing to advise Plaintiffs and members of the Class that
                               each of the Defendants and the Other Participants were not
19                             “independent” of one another and in fact were involved in a
                               conspiracy to design, market, sell, and implement the Captive
20
                               Insurance Strategies; and
21
                    (58)       Failing to revise, alter, amend, or modify the advice,
22                             recommendations, instructions, opinions, and representations
                               made to Plaintiffs and members of the Class, orally or in
23
                               writing, regarding the propriety of the Captive Insurance
24                             Strategies.

25         387.   The Defendants’ breaches were a proximate cause of damages to Plaintiffs
26
     and the Class. In reasonable reliance on Defendants’ advice regarding the Captive
27
     Insurance Strategies, Plaintiffs and the Class: (1) paid fees and premiums to the
28

                                              142
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 146 of 170



 1   Defendants and Other Participants for insurance, tax, investment, financial, and legal
 2
     advice; (2) did not avail themselves of legitimate tax savings opportunities; (3) filed
 3
     federal tax returns that reflected deductions for premiums paid in connection with the
 4

 5   Captive Insurance Strategies; and (4) spent substantial funds defending the IRS audits

 6   and in the Tax Court proceedings. But for Defendants’ breaches, Plaintiffs and the Class
 7
     would not have hired Defendants and the Other Participants for advice on the Captive
 8
     Insurance Strategies, engaged in the Captive Insurance Strategies, paid substantial fees
 9

10   and insurance premiums in connection with the Captive Insurance Strategies, filed and

11   signed federal and state tax returns that reflected deductions of premiums paid in
12
     connection with the Captive Insurance Strategies, failed to avail themselves of other
13
     legitimate tax savings opportunities, failed to file qualified amended returns, and/or spent
14

15   substantial funds disputing the IRS audits and Tax Court challenges.

16          388.    As a proximate cause of the foregoing, Plaintiffs have been injured in an
17
     actual amount to be proven at trial but in excess of $75,000.00 and should be awarded
18
     actual and punitive damages in accordance with the evidence, plus attorneys’ fees,
19

20   interest, and costs.

21                                   COUNT VI
                       NEGLIGENCE/PROFESSIONAL MALPRACTICE
22

23          389.    Plaintiffs repeat and reallege and incorporate each and every prior factual

24   allegation in the preceding paragraphs as if fully set forth herein.
25
            390.    As the insurance, tax, legal, financial and investment advisors for Plaintiffs
26
     and the members of the Class, Defendants owed Plaintiffs and the members of the Class a
27
28

                                                  143
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 147 of 170



 1   duty to comply with the applicable standards of care and the applicable provision of their
 2
     codes of professional responsibility.
 3
            391.   Defendants failed to meet those applicable standards of care. Defendants’
 4

 5   failure to meet the standard of care proximately caused damages to the Plaintiffs as set

 6   forth elsewhere in this Complaint.
 7
            392.   Defendants’ failures to meet the applicable standards of care constitute
 8
     negligence.
 9

10          393.   The actions of all Defendants rise to the level of gross negligence.

11   Accordingly, Plaintiffs and the members of the Class seek punitive/exemplary damages
12
     against the Defendants, jointly and severally.
13
            394.   The Defendants’ negligence/gross negligence was a proximate cause of the
14

15   damages for Plaintiffs and members of the Class. In reasonable reliance on Defendants’

16   professional advice regarding the Captive Insurance Strategies, Plaintiffs and members of
17
     the Class: (1) paid fees and premiums to the Defendants and Other Participants for
18
     insurance, tax, investment, financial, and legal advice; (2) did not avail themselves of
19

20   legitimate tax savings opportunities; and (3) filed federal tax returns that reflected

21   deductions for premiums paid in connection with the Captive Insurance Strategy. But for
22
     Defendants’ negligence/gross negligence, Plaintiffs and members of the Class would not
23
     have hired Defendants and the Other Participants for advice on the Captive Insurance
24

25   Strategies, engaged in the Captive Insurance Strategies, paid substantial fees and

26   insurance premiums in connection with the Captive Insurance Strategies,         filed and
27   signed federal and state tax returns that reported deductions of premiums paid in
28

                                                 144
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 148 of 170



 1   connection with the Captive Insurance Strategies, failed to avail themselves of other
 2
     legitimate tax savings opportunities, failed to file qualified amended returns, and/or spent
 3
     substantial funds fighting the IRS audits and in Tax Court proceedings.
 4

 5          395.   As a result of the Defendants’ negligent and grossly negligent

 6   misrepresentations and omissions, Plaintiffs and members of the Class incurred
 7
     substantial additional costs in hiring new tax and legal advisors to rectify the situation.
 8
            396.   Defendants’ negligence/gross negligence proximately caused damages to
 9

10   Plaintiffs and members of the Class in that (1) they paid significant fees and premiums to

11   the Defendants and Other Participants, (2) Plaintiffs and members of the Class owe
12
     substantial back-taxes, penalties, and interest, (3) Plaintiffs and members of the Class
13
     spent substantial funds fighting the IRS audits and in Tax Court challenges, (4) Plaintiffs
14

15   and members of the Class lost the opportunity to avail themselves of other legitimate tax-

16   savings opportunities, and (5) Plaintiffs and members of the Class have and will continue
17
     to incur substantial additional costs to rectify the situation.
18
            397.   As a proximate cause of the foregoing, Plaintiffs and members of the Class
19

20   have been injured in an actual amount to be proven at trial but in excess of $75,000.00

21   and should be awarded actual and punitive damages in accordance with the evidence,
22
     plus attorneys’ fees, interest, and costs.
23

24

25

26
27
28

                                                   145
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 149 of 170



 1                                    COUNT VII
                             NEGLIGENT MISREPRESENTATION
 2

 3          398.   Plaintiffs and members of the Class repeat, reallege and incorporate each
 4   and every prior factual allegation in the preceding paragraphs as if fully set forth herein.
 5
            399.   During the course of their representation of Plaintiffs and members of the
 6
     Class, Defendants each negligently made numerous affirmative representations, including
 7

 8   those misrepresentations and omissions detailed in Count XI below, that were incorrect,
 9   improper, or false; negligently made numerous misleading omissions of material fact; and
10
     negligently gave numerous improper, inaccurate, and wrong recommendations, advice,
11
     instructions, and opinions to Plaintiffs and members of the Class.
12

13          400.   Defendants either knew or reasonably should have known that their
14   representations, recommendations, advice and instructions were improper, inaccurate, or
15
     wrong. Defendants either knew or reasonably should have known that their failures to
16
     disclose material information to Plaintiffs and members of the Class were improper and
17

18   wrong and would mislead Plaintiffs and members of the Class.

19          401.   The Defendants’ negligent and grossly negligent misrepresentations were a
20
     proximate cause of the damages of the Plaintiffs and members of the Class. In reasonable
21
     reliance on Defendants’ advice regarding the Captive Insurance Strategies, Plaintiffs and
22

23   members of the Class: (1) paid substantial premiums and fees to the Defendants and

24   Other Participants for insurance, tax, financial, investment, and legal advice; (2) did not
25
     avail themselves of legitimate tax savings opportunities; (3) filed federal tax returns that
26
     reflected deductions for premiums paid in connection with the Captive Insurance
27
28

                                                  146
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 150 of 170



 1   Strategy; and (4) spent substantial funds defending the IRS audits and in the Tax Court
 2
     proceedings.
 3
            402.    But for Defendants’ negligent and grossly negligent misrepresentations and
 4

 5   material omissions described above, Plaintiffs and members of the Class would not have

 6   hired Defendants and the Other Participants for advice on the Captive Insurance
 7
     Strategies, engaged in the Captive Insurance Strategies, paid premiums to effectuate the
 8
     Captive Insurance Strategies, filed and signed federal and state tax returns that reported
 9

10   deductions of premiums paid in connection with the Captive Insurance Strategies, failed

11   to avail themselves of other legitimate tax savings opportunities, and/or spent substantial
12
     funds fighting the IRS audits and in Tax Court challenges.
13
            403.    As a result of the Defendants’ negligent and grossly negligent
14

15   misrepresentations and omissions, Plaintiffs and members of the Class incurred

16   substantial additional costs in hiring new tax and legal advisors to rectify the situation.
17
            404.    The Defendants’ conduct set forth herein proximately caused Plaintiffs and
18
     members of the Class to suffer injury in that Plaintiffs and members of the Class (1) paid
19

20   significant premiums and fees to the Defendants and Other Participants, (2) owe

21   substantial back-taxes, penalties, and interest, (3) lost the opportunity to avail themselves
22
     of other legitimate tax-savings opportunities, (4) spent substantial funds defending the
23
     IRS audits and in the Tax Court proceedings; and (5) Plaintiffs and members of the Class
24

25   have and will continue to incur substantial additional costs to rectify the situation.

26          405.    As a proximate cause of the foregoing, Plaintiffs and members of the Class
27   have been injured in an actual amount to be proven at trial but in excess of $75,000.00
28

                                                  147
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 151 of 170



 1   and should be awarded actual and punitive damages in accordance with the evidence,
 2
     plus attorneys’ fees, interest and costs.
 3
                                           COUNT VIII
 4                                       DISGORGEMENT
 5
            406.    Plaintiffs and members of the Class repeat, reallege and incorporate each
 6
     and every prior factual allegation in the preceding paragraphs as if fully set forth herein.
 7

 8          407.    As a result of Defendants’ breach of their fiduciary duties, they should be

 9   required to disgorge all payments received by them from Plaintiffs and members of the
10
     Class or from any entity for work performed in connection with the Captive Insurance
11
     Strategies.
12

13          408.    Additionally, regardless of the merits of the insurance, tax, legal, financial

14   and investment advice and services Defendants rendered to Plaintiffs and members of the
15
     Class, the fees the Defendants charged and which Plaintiffs and members of the Class
16
     paid are unlawful.
17

18          409.    Further, the Defendants did not disclose information that they were

19   required to disclose—i.e., the Defendants’ pre-planned scheme; the Defendants conspired
20
     to design, market, sell, implement, and manage the Captive Insurance Strategies; the
21
     Defendants had a significant pecuniary interest in the Captive Insurance Strategies; and
22

23   the Defendants’ representation of Plaintiffs and members of the Class and their

24   arrangement with the other Defendants violated the applicable rules of professional
25
     conduct.      Due to these failures to disclose and misconduct, the Defendants’ fee
26
     agreements with Plaintiffs and members of the Class are not enforceable.
27
28

                                                  148
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 152 of 170



 1          410.     Accordingly, the Defendants must disgorge their fees to Plaintiffs and
 2
     members of the Class in an amount far in excess of $75,000.00. In addition, Plaintiffs
 3
     and members of the Class seek an award of attorneys’ fees, interest, and costs.
 4

 5                                           COUNT IX
                                            RESCISSION
 6
            411.     Plaintiffs and members of the Class reallege and incorporate each and every
 7

 8   prior factual allegation set forth in the preceding paragraphs as if fully set forth herein.
 9          412.     Plaintiffs and members of the Class and Defendants entered into several
10
     agreements in connection with the Captive Insurance Strategies (collectively
11
     “Agreements”). In deciding to enter into the Agreements, Plaintiffs and members of the
12

13   Class relied on numerous material knowingly false affirmative representations and
14   intentional omissions of material fact Defendants made to Plaintiffs and members of the
15
     Class. Had Defendants not made those misrepresentations or omissions, Plaintiffs and
16
     members of the Class would not have entered into the Agreements. Defendants made
17

18   those misrepresentations and omissions with the intent that Plaintiffs and members of the

19   Class would rely on them. Plaintiffs and members of the Class are not in breach of any
20
     of their obligations pursuant to the Agreements.
21
            413.     Further, as set forth above, the Agreements that Plaintiffs and members of
22

23   the Class entered into with Defendants were procured by fraud, and Defendants

24   fraudulently induced Plaintiffs and members of the Class to enter into these Agreements
25
     in furtherance of the conspiracy between and among the Defendants and the Other
26
     Participants.
27
28

                                                  149
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 153 of 170



 1          414.   Plaintiffs and members of the Class seek rescission of the Agreements. In
 2
     addition, Plaintiffs and members of the Class seek an award of attorneys’ fees, interest,
 3
     and costs.
 4

 5                                  COUNT X
                        BREACH OF CONTRACT AND BREACH
 6                 OF THE DUTY OF GOOD FAITH AND FAIR DEALING
                              (IN THE ALTERNATIVE)
 7

 8          415.   Plaintiffs and members of the Class repeat, reallege and incorporate each

 9   and every prior factual allegation in the preceding paragraphs as if fully set forth herein.
10
            416.   In the alternative to the fraud and rescission claims of Plaintiffs and
11
     members of the Class, Plaintiffs and members of the Class entered into the Agreements,
12

13   which were valid and existing agreements with Defendants (collectively, the

14   “Agreements”). These Agreements include the engagement agreements Plaintiffs and
15
     members of the Class signed with Artex and Tribeca. Those engagement agreements
16
     imposed upon Artex and Tribeca numerous obligations6 including, without limitation, the
17

18   obligations of:

19                     a. forming, in accordance with law and insurance principles, captive
20
                          insurance companies for Plaintiffs and members of the Class;
21
                       b. managing the captive insurance companies;
22

23                     c. properly “calculating any required estimated federal tax payments,”

24                        in accordance with IRC 831(b) and applicable insurance principles;
25

26
     6
27    These obligations include not just what is explicitly stated in the Agreements but also
     pursuant to the duty of good faith and fair dealing implied by Arizona law in very
28   contract, those matters within the parties’ reasonable expectations, i.e., implied promises
     essential to effectuate the contract’s purposes
                                                  150
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 154 of 170



 1                    d. causing “to have prepared and filed the annual federal tax return for
 2
                          the insurance company,” prepared in accordance with IRC 831(b)
 3
                          and applicable insurance principles;
 4

 5                    e. maintaining accounting records in accordance with generally

 6                        accepted accounting principles; and
 7
                      f. reinsuring the captive’s risk’s through an insurance pool, in
 8
                          accordance with applicable insurance principles.
 9

10          417.   Artex and Tribeca breached each of these foregoing obligations, as well as

11   others. The entities Artex and Tribeca formed and managed were not insurance
12
     companies because they did not provide bona fide insurance, and they therefore were not
13
     captive insurance companies. The pooling arrangements that Artex and Tribeca used to
14

15   reinsure risk likewise failed to supply bona fide reinsurance. The premiums were not

16   determined pursuant to proper actuarial principles.     Accordingly, Artex and Tribeca
17
     breached its agreement to form, manage, calculate tax returns for, calculate tax payments
18
     for, provide bookkeeping services for, and reinsure risk for captive insurance companies.
19

20   To the extent they provided services, Artex and Tribeca instead provided these services

21   for non-insurance entities. Further, Artex and Tribeca separately breached their
22
     obligations of (1) preparing and filing tax returns for the captives they formed for
23
     Plaintiffs and Members of the Class, (2) calculating tax payments for the captives, and (3)
24

25   maintaining accounting records in accordance with generally accepted accounting

26   principles. The tax returns and tax payment calculations that Artex and Tribeca prepared
27   were not accurate and did not relate to an insurance company as contemplated by the
28

                                                151
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 155 of 170



 1   engagement agreements. These tax errors followed, in part, from Artex and Tribeca’s
 2
     failure to maintain accounting records in accordance with generally accepted accounting
 3
     principles.
 4

 5          418.   In addition, Defendants, including Artex and Tribeca, owed the Plaintiffs

 6   and members of the Class a duty of good faith and fair dealing under applicable law.
 7
     This contractual duty includes all promises which a reasonable person in the position of
 8
     Plaintiffs and members of the Class would be justified in understanding were included
 9

10   and it prohibits Defendants from acting in a manner which would have the effect of

11   destroying or injuring the right of Plaintiffs and members of the Class to receive the fruits
12
     of the agreements. In this instance, that includes explicit and/or implicit promises that the
13
     Captive Insurance Strategies were legally formed and administered tax-advantaged
14

15   captive insurance strategies, and that all tax returns and other governmental reports

16   prepared with respect to those entities were prepared according to applicable legal and
17
     insurance principles.
18
            419.   Plaintiffs and members of the Class were also third-party beneficiaries of
19

20   agreements by, between, and among the Defendants and Other Participants, including,

21   without limitation, agreements involving actuaries, accounting firms, underwriters, and
22
     PRS. These agreements included promises that the Defendants and the Other Participants
23
     would provide services in connection with forming, managing, calculating premiums for,
24

25   analyzing risks for, calculating taxes for, and filing tax returns for captive insurance

26   companies. But the Defendants and the Other Participants failed to form actual captive
27   insurance companies because they failed ensure the Captive Insurance Strategies
28

                                                 152
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 156 of 170



 1   provided insurance for insurable risks. Thus, the Defendants and Other Participants, to
 2
     the extent they provided services, provided services in connection with forming,
 3
     managing, calculating premiums for, analyzing risks for, calculating taxes for, and filing
 4

 5   tax returns for non-insurance entities. This failure to supply insurance services breached

 6   agreements by, between, and among the Defendants and Other Participants to which
 7
     Plaintiffs and members of the Class were third party beneficiaries.
 8
            420.   Based on the foregoing, Defendants breached their agreements with
 9

10   Plaintiffs and members of the Class, and their duty of good faith and fair dealing, by,

11   among other things, structuring the Captive Insurance Strategies in a manner that violated
12
     applicable tax and insurance laws, improperly advising Plaintiffs that they could deduct
13
     the insurance premiums (as Defendants had calculated them) on their respective tax
14

15   returns, and by failing to provide accurate, independent advice regarding the Captive

16   Insurance Strategies.
17
            421.   As shown above, Plaintiffs and members of the Class entered into oral
18
     and/or written contracts to provide Plaintiffs and members of the Class with competent,
19

20   proper, and accurate insurance, legal, financial, investment, and tax advice and services

21   and to design, develop, sell, implement and manage completely legal tax-advantaged
22
     Captive Insurance Strategies. Defendants breached their oral and/or written contracts
23
     with the Plaintiffs and members of the Class.
24

25          422.   Plaintiffs and members of the Class fully performed their obligations under

26   these contracts and thus did not contribute to Defendants’ breaches in any way.
27
28

                                                153
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 157 of 170



 1          423.   As a result of Defendants’ breaches of contract and breaches of the duty of
 2
     good faith, Plaintiffs and members of the Class have suffered injury, in that (1) they paid
 3
     significant premiums and fees to the Defendants and Other Participants, (2) they have
 4

 5   paid or owe substantial back-taxes, penalties, and interest, (3) they lost the opportunity to

 6   avail themselves of other legitimate tax-savings and insurance opportunities, (4) they
 7
     spent substantial funds defending the IRS audit and in Tax Court proceedings, and (5)
 8
     they have incurred substantial additional costs to rectify the situation.
 9

10          424.   As a proximate cause of the foregoing, Plaintiffs and members of the Class

11   have been injured in an actual amount to be proven at trial but in excess of $75,000.00
12
     per individual and should be awarded all actual, consequential, and incidental damages in
13
     accordance with the evidence, plus attorneys’ fees, interest, and costs.
14

15                                           COUNT XI
                                              FRAUD
16
            425.   Plaintiffs and members of the Class repeat, reallege and incorporate each
17

18   and every prior factual allegation in the preceding paragraphs as if fully set forth herein.

19          426.   In order to induce Plaintiffs and members of the Class to pay them
20
     substantial fees, Defendants directly—and indirectly—through the Other Participants—
21
     made numerous knowingly false affirmative misrepresentations and intentional omissions
22

23   of material fact to Plaintiffs and members of the Class, including but not limited to:

24                     (1)        Orchestrating the design, development, implementation,
25                                operation, and management of the Captive Insurance
                                  Strategies;
26
                       (2)        Advising Plaintiffs and the members of the Class to engage in
27                                the Captive Insurance Strategies;
28

                                                  154
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 158 of 170



 1                  (3)     Advising and recommending that Plaintiffs and members of
                            the Class engage in illegal and abusive tax shelters, the
 2
                            Captive Insurance Strategies;
 3
                    (4)     Failing to advise Plaintiffs and members of the Class that the
 4                          Captive Insurance Strategies were illegal and abusive tax
                            shelters;
 5

 6                  (5)     Failing to disclose existing published authority that indicated
                            that the purported tax of the Captive Insurance Strategies
 7                          were improper and not allowable for federal income tax
                            purposes;
 8

 9                  (6)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies the Defendants and the Other
10                          Participants advised Plaintiffs and members of the Class to
                            execute complied with the applicable tax and insurance laws,
11
                            rules, regulations, common law doctrines, and published court
12                          decisions;
13                  (7)     Failing to advise Plaintiffs and members of the Class that the
                            Captive Insurance Strategies the Defendants and the Other
14
                            Participants advised Plaintiffs and members of the Class to
15                          execute did not comply with the applicable tax and insurance
                            laws, rules, regulations, common law doctrines, and published
16                          court decisions;
17
                    (8)     Failing to advise Plaintiffs and members of the Class that
18                          various common law doctrines, including the economic
                            substance, business purpose, step transaction, and sham
19                          transaction doctrines, would disallow the tax benefits of the
20                          Captive Insurance Strategies;

21                  (9)     Failing to advise Plaintiffs and members of the Class that the
                            Captive Insurance Strategies lacked the required business
22                          purpose and economic substance;
23
                   (10)     Advising Plaintiffs and the members of the Class that the
24                          policies issued by their Captive Insurance Strategies
                            constituted insurance and therefore created lawful tax benefits
25                          for the Captive Insurance Company and the insured;
26
                   (11)     Recommending, instructing, and advising Plaintiffs and
27                          members of the Class that they would receive substantial tax
                            advantages by entering into policies with the captive insurer
28                          as part of the Captive Insurance Strategies;

                                           155
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 159 of 170



 1                 (12)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Companies comply with Section 831(b) of the
 2
                            Internal Revenue Code and therefore the premiums paid to
 3                          the captive insurance companies would be tax deductible;
 4                 (13)     Failing to advising Plaintiffs and members of the Class that
                            the Captive Insurance Companies comply with Section 831(b)
 5
                            of the Internal Revenue Code and therefore the premiums
 6                          paid to the captive insurance companies would not be tax
                            deductible;
 7
                   (14)     Advising Plaintiffs and members of the Class that the captive
 8
                            insurance companies comply with Section 831(b) of the
 9                          Internal Revenue Code and therefore the Captive Insurance
                            Company would not pay taxes on the premiums received;
10
                   (15)     Failing to advise Plaintiffs and members of the Class that the
11
                            captive insurance companies would not comply with Section
12                          831(b) of the Internal Revenue Code and therefore the
                            Captive Insurance Company would pay taxes on the
13                          premiums received;
14
                   (16)     Advising Plaintiffs and members of the Class that the captive
15                          insurance companies that Defendants formed, operated, and
                            managed in connection with the Captive Insurance Strategies
16                          would be operated as normal insurance companies;
17
                   (17)     Failing to advise Plaintiffs and members of the Class that the
18                          captive insurance companies that Defendants formed,
                            operated, and merged and in connection with the Captive
19                          Insurance Strategies would not be operated as normal
20                          insurance companies;

21                 (18)     Advising Plaintiffs and members of the Class that the captive
                            insurance companies Defendants formed, operated, and
22                          managed in connection with the Captive Insurance Strategies
23                          would fall within the safe harbor provision of Section 831(b)
                            of the Internal Revenue Code;
24
                   (19)     Failing to advise Plaintiffs and members of the Class that the
25                          captive insurance companies Defendants formed, operated,
26                          and managed in connection with the Captive Insurance
                            Strategies would not fall within the safe harbor provision of
27                          Section 831(b) of the Internal Revenue Code;
28

                                           156
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 160 of 170



 1                 (20)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies involved the purchase of bona fide
 2
                            insurance;
 3
                   (21)     Failing to advise Plaintiffs and members of the Class that the
 4                          Captive Insurance Strategies did not involve the purchase of
                            bona fide insurance;
 5

 6                 (22)     Advising Plaintiffs and the members of the Class that the
                            Captive Insurance Strategies provided insurance coverages
 7                          that were highly rated by the insurance industry;
 8                 (23)     Failing to advise Plaintiffs and the members of the Class that
 9                          the Captive Insurance Strategies provided insurance
                            coverages that were not highly rated by the insurance
10                          industry;
11                 (24)     Advising Plaintiffs and members of the Class that the Captive
12                          Insurance Strategies covered gaps in commercial coverage for
                            material risks facing Captive Insurance Strategy clients;
13
                   (25)     Failing to advise Plaintiffs and members of the Class that the
14                          Captive Insurance Strategies did not cover gaps in
15                          commercial coverage for material risks facing Captive
                            Insurance Strategy clients;
16
                   (26)     Failing to advise Plaintiffs and members of the Class that the
17                          insurance policies used to implement the Captive Insurance
18                          Strategies were significantly overpriced;

19                 (27)     Advising, instructing, and assisting Plaintiffs and members of
                            the Class in the purchase and execution of the captive
20                          insurance policies;
21
                   (28)     Advising Plaintiffs and members of the Class that the risks
22                          covered by the Captive Insurance Strategies were insurable
                            risks;
23
                   (29)     Failing to advise Plaintiffs and members of the Class that the
24
                            risks covered by the Captive Insurance Strategies were not
25                          insurable risks;

26                 (30)     Advising Plaintiffs and members of the Class that the
                            premium prices of the captive insurance companies were
27
                            calculated through actuarially sound methods;
28

                                           157
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 161 of 170



 1                 (31)     Failing to advise Plaintiffs and members of the Class that
                            their premiums for the insurance policies were not in fact
 2
                            arrived at by actuarially sound calculations;
 3
                   (32)     Advising Plaintiffs and members of the Class that the pooling
 4                          arrangements of the Captive Insurance Strategies through
                            Provincial or the core of a protected cell company complied
 5
                            with all risk shifting and risk distribution requirements;
 6
                   (33)     Failing to advise Plaintiffs and members of the Class that the
 7                          pooling arrangements of the Captive Insurance Strategies
                            through Provincial or the core of a protected cell company did
 8
                            not comply with all risk shifting and risk distribution
 9                          requirements;
10                 (34)     Advising Plaintiffs and members of the Class that loans and
                            distributions from the captive insurance companies
11
                            Defendants formed, operated, and managed in connection
12                          with the Captive Insurance Strategies were proper, legal, and
                            complied with all applicable tax and insurance laws, rules,
13                          regulations, common law doctrines, and court decisions;
14
                   (35)     Failing to advise Plaintiffs and members of the Class that
15                          loans and distributions from the captive insurance companies
                            Defendants formed, operated, and managed in connection
16                          with the Captive Insurance Strategies were not proper and did
17                          not comply with all applicable tax and insurance laws, rules,
                            regulations, common law doctrines, and court decisions;
18
                   (36)     Advising Plaintiffs and members of the Class that circular
19                          cash flows between the insured and the captive insurance
20                          companies Defendants formed, operated, and managed in
                            connection with the Captive Insurance Strategies were proper
21                          and complied with all applicable tax and insurance laws,
                            rules, regulations, common law doctrines, and court
22
                            decisions;
23
                   (37)     Failing to advise Plaintiffs and members of the Class that
24                          circular cash flows between the insured and the captive
                            insurance companies Defendants formed, operated, and
25
                            managed in connection with the Captive Insurance Strategies
26                          were not proper and did not comply with all applicable tax
                            and insurance laws, rules, regulations, common law doctrines,
27                          and court decisions;
28

                                           158
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 162 of 170



 1                 (38)     Advising Plaintiffs and the members of the Class to sign and
                            file tax returns that reported the tax deductions and benefits of
 2
                            the Captive Insurance Strategy in reliance on Defendants’
 3                          advice, representations, recommendations, instructions, and
                            opinions, which Defendants knew or should have known the
 4                          IRS and a tax court would disallow as improper and illegal;
 5
                   (39)     Advising, instructing, and assisting in the preparation of the
 6                          tax return for Plaintiffs and members of the Class, which
                            reported the premiums, fees, and expenses generated in
 7                          connection with the Captive Insurance Strategies as
 8                          deductions of income;

 9                 (40)     Failing to advise Plaintiffs and members of the Class not to
                            report the premiums, fees, and expenses generated in
10                          connection with the Captive Insurance Strategies as
11                          deductions on the tax returns of Plaintiffs and members of the
                            Class;
12
                   (41)     Advising Plaintiffs and members of the Class that their tax
13                          returns, which utilized the reduction in taxes generated by the
14                          Captive Insurance Strategies, were prepared pursuant to
                            and/or complied with IRS guidelines and established legal
15                          authorities;
16                 (42)     Failing to advise Plaintiffs and members of the Class that
17                          their tax returns, which utilized the reduction in taxes
                            generated by the Captive Insurance Strategies, were not
18                          prepared pursuant to and/or complied with IRS guidelines and
                            established legal authorities;
19

20                 (43)     Failing to disclose to Plaintiffs and members of the Class that
                            if they filed tax returns that deducted the premiums, fees, and
21                          expenses of the Captive Insurance Strategies they would be
                            liable for taxes, penalties and interest if audited;
22

23                 (44)     Preparing the tax returns for the captive insurance companies
                            Defendants formed, operated, and managed in connection
24                          with the Captive Insurance Strategies that reported the tax
                            benefits related to the premiums received and advising
25
                            Plaintiffs and members of the Class to sign, file, and rely
26                          upon these tax returns;

27                 (45)     Advising Plaintiffs and members of the Class to report the
                            premiums, fees, and expenses of the Captive Insurance
28
                            Strategies as deductions on their tax returns;
                                            159
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 163 of 170



 1                 (46)     Advising Plaintiffs and members of the Class that the Captive
                            Insurance Strategies would be upheld as a legal micro-captive
 2
                            insurance company if audited;
 3
                   (47)     Failing to Advise Plaintiffs and members of the Class that the
 4                          Captive Insurance Strategies would not be upheld as a legal
                            micro-captive insurance strategy if audited;
 5

 6                 (48)     Advising Plaintiffs and members of the Class that the tax
                            benefits of the Captive Insurance Strategies would be allowed
 7                          if audited;
 8                 (49)     Failing to advise Plaintiffs and members of the Class that the
 9                          tax benefits of the Captive Insurance Strategies would be
                            disallowed if audited;
10
                   (50)     Advising Plaintiffs and members of the Class, both before
11                          and after the IRS audit, that the Captive Insurance Strategies
12                          they executed were different and distinguishable from other
                            Captive Insurance Strategies that the IRS and/or Tax Court
13                          had disallowed;
14                 (51)     Failing to advise Plaintiffs and members of the Class, both
15                          before and after the IRS audit, that the Captive Insurance
                            Strategies they executed were not different and
16                          distinguishable from other Captive Insurance Strategies that
                            the IRS and/or Tax Court had disallowed;
17

18                 (52)     Advising Plaintiffs and members of the Class that they should
                            challenge the IRS in both audits and Tax Court proceedings
19                          because Plaintiffs and members of the Class would prevail
                            and the Captive Insurance Strategies would be allowed;
20
21                 (53)     Failing to advise Plaintiffs and members of the Class that they
                            should not challenge the IRS in both audit and Tax Court
22                          proceedings because Plaintiffs and members of the Class
                            would not prevail and the Captive Insurance Strategies would
23
                            be disallowed;
24
                   (54)     Advising Plaintiffs and members of the Class that the
25                          management of the investments of each individual captive
                            insurance company would comply with the tax code and
26
                            prevailing insurance industry standards;
27
                   (55)     Failing to advise Plaintiffs and members of the Class that the
28                          management of the investments of each individual captive

                                           160
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 164 of 170



 1                               insurance company would not comply with the tax code and
                                 prevailing insurance industry standards;
 2

 3                     (56)      Making and endorsing the statements and representations
                                 contained in the Defendants’ and the Other Participants’ oral
 4                               advice, instructions, and recommendations;
 5                     (57)      Failing to advise Plaintiffs and members of the Class that
 6                               each of the Defendants and the Other Participants were not
                                 “independent” of one another and in fact were involved in a
 7                               conspiracy to design, market, sell, and implement the Captive
                                 Insurance Strategies; and
 8

 9                     (58)      Failing to revise, alter, amend, or modify the advice,
                                 recommendations, instructions, opinions, and representations
10                               made to Plaintiffs and members of the Class, orally or in
                                 writing, regarding the propriety of the Captive Insurance
11
                                 Strategies.
12
           427.   The above affirmative misrepresentations and/or intentional omissions of
13
     material fact made by each Defendant were false when made, and the Defendants knew
14

15   these representations to be false when made with the intention that Plaintiffs and
16   members of the Class rely upon them in entering into the Captive Insurance Strategies
17
     and pay them substantial fees. In addition, the above affirmative misrepresentations
18
     and/or intentional omissions of material fact were committed knowingly by the
19

20   Defendants with the intent to induce Plaintiffs and members of the Class to enter into the

21   Captive Insurance Strategies and pay Defendants substantial fees.
22
           428.   In     reasonable   reliance   on    the   Defendants’    false   affirmative
23
     misrepresentations and intentional omissions of material facts regarding the Captive
24

25   Insurance Strategies, Plaintiffs and members of the Class paid substantial fees to

26   Defendants, paid additional amounts to execute the Captive Insurance Strategies,
27
     unnecessarily paid premiums to effectuate the Captive Insurance Strategies, filed tax
28

                                                 161
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 165 of 170



 1   returns that reflected improper tax treatment resulting from the Captive Insurance
 2
     Strategies, did not disclose the Captive Insurance Strategies on their tax returns as tax
 3
     shelters, and spent substantial funds defending the IRS audits and in Tax Court
 4

 5   proceedings.

 6          429.    But for Defendants’ intentional misrepresentations and material omissions
 7
     described above, Plaintiffs and members of the Class would not have hired Defendants
 8
     and the Other Participants for advice on the Captive Insurance Strategies, engaged in the
 9

10   Captive Insurance Strategies, paid premiums in connection with the Captive Insurance

11   Strategies, signed federal and state tax returns that reported deductions of premiums paid
12
     in connection with the Captive Insurance Strategies, failed to avail themselves of other
13
     legitimate tax savings opportunities, and spent substantial funds fighting the IRS audits
14

15   and in Tax Court challenges.

16          430.    As a result of Defendants’ conduct set forth herein, Plaintiffs and members
17
     of the Class have suffered injury in that (1) they paid significant fees and premiums to the
18
     Defendants and Other Participants, (2) they owe substantial back-taxes, penalties, and
19

20   interest, (3) they lost the opportunity to avail themselves of other legitimate tax-savings

21   opportunities, (4) they spent substantial funds to defend the IRS audits and in Tax Court
22
     proceedings; and (5) they incurred substantial additional costs to rectify the situation.
23
            431.    As a proximate cause of the foregoing injuries, Plaintiffs and members of
24

25   the Class have been injured in an actual amount to be proven at trial but in excess of

26   $75,000.00 and should be awarded actual and punitive damages in accordance with the
27   evidence, plus attorneys’ fees, interest, and costs.
28

                                                  162
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 166 of 170



 1                                       COUNT XII
                                    AIDING AND ABETTING
 2

 3          432.   Plaintiffs repeat, reallege and incorporate each and every prior factual
 4   allegation in the preceding paragraphs as if fully set forth herein.
 5
            433.   As described more fully throughout this Complaint, each of the Defendants
 6
     aided and abetted the wrongful conduct (including fraud and breaches of fiduciary duty)
 7

 8   of each of the other Defendants. Each Defendant was aware of its respective role and
 9   responsibility in the overall tortious activity and intentionally provided aid and
10
     substantial assistance in the other Defendants’ tortious activity.
11
            434.   As a proximate cause of Defendants’ conduct set forth herein, Plaintiffs
12

13   have suffered injury and damages.
14          435.   Plaintiffs have been injured in an actual amount to be proven at trial, but in
15
     excess of $75,000.00, and should be awarded actual and punitive damages in accordance
16
     with the evidence, plus attorneys’ fees, interest, and costs.
17

18                                         COUNT XIII
                                       CIVIL CONSPIRACY
19

20          436.   Plaintiffs and members of the Class repeat, reallege and incorporate each

21   and every prior factual allegation in the preceding paragraphs as if fully set forth herein.
22
            437.   As described more fully above, the Defendants and the Other Participants
23
     knowingly acted in concert to design, market, sell, implement, and manage tax-
24

25   advantaged captive insurance strategies that were fraudulent, illegal and abusive tax

26   shelters—the Captive Insurance Strategies.         In furtherance of their conspiracy, the
27   Defendants and the Other Participants conspired to perpetrate fraud on the Plaintiffs and
28

                                                  163
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 167 of 170



 1   members of the Class. In doing so, the Defendants and the Other Participants acted with
 2
     full knowledge and awareness that the transactions were designed to give the false
 3
     impression that a complex series of financial transactions were legitimate business
 4

 5   transactions that had economic substance from an investment standpoint and complied

 6   with all applicable insurance and tax laws, when the transactions in fact lacked those
 7
     features (which were necessary for a successful Captive Insurance Strategy).
 8
            438.   The Defendants and the Other Participants acted in the respective roles as
 9

10   described above according to a predetermined and commonly understood and accepted

11   plan of action to perpetrate fraud on Plaintiffs (i.e., the Defendants’ Arrangement), all for
12
     the purposes of obtaining fees from consumers, including the Plaintiffs and members of
13
     the Class.    The Defendants and the Other Participants authorized, ratified, and/or
14

15   affirmed the fraudulent misrepresentations and omissions of material fact that each

16   Defendant and/or Other Participant made to Plaintiffs and members of the Class.
17
            439.   The acts of the Defendants and the Other Participants were contrary to
18
     numerous provisions of law, as stated above, and constitute a conspiracy to perpetrate
19

20   fraud on Plaintiffs and members of the Class.

21          440.   There was a meeting of the minds between and among the Defendants and
22
     the Other Participants to commit the unlawful acts alleged herein, including a conspiracy
23
     to perpetrate fraud on Plaintiffs and members of the Class. The conspiracy to commit
24

25   these unlawful and fraudulent acts proximately caused and continue to cause damages to

26   Plaintiffs and members of the Class as previously set forth herein.
27
28

                                                 164
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 168 of 170



 1            441.   As a result of Defendants’ conduct set forth herein, Plaintiffs and members
 2
     of the Class have suffered injury in that (1) they paid significant fees and premiums to the
 3
     Defendants and Other Participants, (2) they owe substantial back-taxes, penalties, and
 4

 5   interest, (3) they lost the opportunity to avail themselves of other legitimate tax-savings

 6   opportunities, (4) they spent substantial funds defending the IRS audits and in Tax Court
 7
     proceedings, and (5) Plaintiffs and members of the Class have and will continue to incur
 8
     substantial additional costs to rectify the situation.
 9

10            442.   Plaintiffs and members of the Class have been injured in an actual amount

11   to be proven at trial but in excess of $75,000.00 and should be awarded actual and
12
     punitive damages in accordance with the evidence, plus attorneys’ fees, interest, and
13
     costs.
14

15                                 XII.    PRAYER FOR RELIEF

16            443.   Based upon the foregoing, Plaintiffs request that Defendants be cited to
17
     appear and answer; that the requested class be certified for trial and/or settlement; and
18
     that on final hearing Plaintiffs and the members of the Class have judgment against
19

20   Defendants, jointly and severally for:

21                   a.    actual, consequential, and incidental damages;
22
                     b.    rescission and disgorgement;
23
                     c.    pre- and post-judgment interest at the highest legal rate allowed by
24

25                         law;

26                   d.    all attorneys’ fees and costs in pursuing this matter;
27
28

                                                   165
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 169 of 170



 1               e.    punitive and treble damages in an amount to be determined at trial;
 2
                       and
 3
                 f.    such other and further relief, both at law and in equity, to which
 4

 5                     Plaintiffs and the Class may show themselves to be justly entitled.

 6         Dated: March 29, 2019            Respectfully submitted,
 7
                                            Jeffery R. Finley, AZ Bar No. 009683
 8                                          SCHNEIDER WALLACE COTTRELL
                                            KONECKY WOTKYNS LLP
 9                                          8501 North Scottsdale Road, Suite 270
                                            Scottsdale, Arizona 85253
10                                          Telephone: (480) 428-0143
11                                          Facsimile: (866) 505-8036
                                            pvanzanen@schneiderwallace.com
12                                          jfinley@schneiderwallace.com
13

14                                          /s/ David R. Deary
                                            David R. Deary*
15                                          W. Ralph Canada, Jr.*
16
                                            Jim L. Flegle*
                                            Wilson E. Wray*
17                                          John McKenzie*
                                            Donna Lee*
18                                          LOEWINSOHN FLEGLE
19                                          DEARY SIMON LLP
                                            12377 Merit Drive, Suite 900
20                                          Dallas, Texas 75251
21
                                            (214) 572-1700 Telephone
                                            (214) 572-1717 Facsimile
22
                                            Attorneys for Plaintiffs
23
                                            *(Pro Hac Vice)
24

25

26
27
28

                                             166
     Case 2:18-cv-04514-SMM Document 31 Filed 03/29/19 Page 170 of 170



 1

 2
                                 CERTIFICATE OF SERVICE
 3
           I hereby certify that on March 29, 2019, I electronically transmitted the foregoing
 4

 5   document to the Clerk’s Office using the CM/ECF System for filing and a transmittal of

 6   Notice of Electronic Filing to the CM/ECF registrants on record.
 7
                                              /s/ David R. Deary
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
28

                                               167
